Exhibit 10.2

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of May 3, 2011

among

GENPACT INTERNATIONAL, INC.

HAWK INTERNATIONAL CORPORATION

each as a Borrower,

GENPACT LIMITED

as Holdings,

BANK OF AMERICA, N.A.

as Administrative Agent,

BANK OF AMERICA, N.A.

as Swing Line Lender and

L/C Issuer,

and

the other Lenders party hereto

BANK OF AMERICA, N.A.,

CITIGROUP GLOBAL MARKETS ASIA LIMITED,

JPMORGAN CHASE BANK, N.A., HONG KONG BRANCH, and

UBS AG HONG KONG BRANCH

as Mandated Lead Arrangers

BANK OF AMERICA, N.A.,

CITIGROUP GLOBAL MARKETS ASIA LIMITED,

JPMORGAN CHASE BANK, N.A., HONG KONG BRANCH, and

UBS AG HONG KONG BRANCH

as Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01.

   Defined Terms      1   

1.02.

   Other Interpretive Provisions      35   

1.03.

   Accounting Terms      36   

1.04.

   Rounding      37   

1.05.

   Times of Day      37   

1.06.

   Letter of Credit Amounts      37   

1.07.

   Currency Equivalents Generally      37   

1.08.

   Pro Forma Compliance      38   

1.09.

   Joint and Several Obligations      38   

1.10.

   Assignment of Loans      38   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     38   

2.01.

   The Loans      38   

2.02.

   Borrowings and Continuations of Loans      39   

2.03.

   Letters of Credit      41   

2.04.

   Swing Line Loans      52   

2.05.

   Prepayments      55   

2.06.

   Termination or Reduction of Revolving Credit Commitments      57   

2.07.

   Repayment of Loans      58   

2.08.

   Interest      58   

2.09.

   Fees      59   

2.10.

   Computation of Interest and Fees      60   

2.11.

   Evidence of Debt      60   

2.12.

   Payments Generally; Administrative Agent’s Clawback      61   

2.13.

   Sharing of Payments by Lenders      63   

2.14.

   Incremental Facility      64   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     67   

3.01.

   Taxes      67   

3.02.

   Illegality      71   

3.03.

   Inability to Determine Rates      72   

3.04.

   Increased Costs; Reserves on Loans      73   

 

i



--------------------------------------------------------------------------------

3.05.

   Compensation for Losses      75   

3.06.

   Mitigation Obligations; Replacement of Lenders      75   

3.07.

   Defaulting Lenders      76   

3.08.

   Survival      78   

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     78   

4.01.

   Conditions of Initial Credit Extension      78   

4.02.

   Conditions to All Credit Extensions      81   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     82   

5.01.

   Existence, Qualification and Power; Compliance with Laws      83   

5.02.

   Authorization; No Contravention      83   

5.03.

   Governmental Authorization; Other Consents      83   

5.04.

   Binding Effect      84   

5.05.

   Financial Statements; No Material Adverse Effect      84   

5.06.

   Litigation      84   

5.07.

   Ownership of Property; Liens      84   

5.08.

   Environmental Compliance      85   

5.09.

   Insurance      85   

5.10.

   Taxes      85   

5.11.

   ERISA Compliance      85   

5.12.

   Subsidiaries; Equity Interests; Loan Parties      86   

5.13.

   Margin Regulations; Investment Company Act      87   

5.14.

   Disclosure      87   

5.15.

   Compliance with Laws      87   

5.16.

   Intellectual Property; Licenses, Etc.      88   

5.17.

   Solvency      88   

5.18.

   Casualty, Etc.      88   

5.19.

   Pari Passu Obligations      88   

5.20.

   Valid Security      88   

5.21.

   Foreign Assets Control Regulations; Anti-Terrorism Regulations      88   

ARTICLE VI AFFIRMATIVE COVENANTS

     89   

6.01.

   Financial Statements      89   

6.02.

   Certificates; Other Information      90   

6.03.

   Notices      92   

6.04.

   Payment of Obligations      93   

 

ii



--------------------------------------------------------------------------------

6.05.

   Preservation of Existence, Etc.      93   

6.06.

   Maintenance of Properties      93   

6.07.

   Maintenance of Insurance      93   

6.08.

   Compliance with Laws      93   

6.09.

   Books and Records      94   

6.10.

   Inspection Rights      94   

6.11.

   Use of Proceeds      94   

6.12.

   Covenant to Guarantee Obligations and Give Security      94   

6.13.

   Compliance with Environmental Laws      96   

6.14.

   Authorizations      97   

6.15.

   Further Assurances      97   

6.16.

   Maintenance of listing      97   

6.17.

   Acquisition      97   

6.18.

   Post-Closing Requirements      97   

ARTICLE VII NEGATIVE COVENANTS

     99   

7.01.

   Liens      99   

7.02.

   Indebtedness      100   

7.03.

   Investments      103   

7.04.

   Fundamental Changes      105   

7.05.

   Dispositions      106   

7.06.

   Restricted Payments      108   

7.07.

   Change in Nature of Business      109   

7.08.

   Transactions with Affiliates      109   

7.09.

   Burdensome Agreements      109   

7.10.

   Use of Proceeds      110   

7.11.

   Financial Covenants      110   

7.12.

   Amendments of Organization Documents      110   

7.13.

   Accounting Changes      111   

7.14.

   Prepayments, Etc.      111   

7.15.

   Intentionally Omitted      111   

7.16.

   Partnerships, Etc.      111   

7.17.

   Speculative Transactions      111   

7.18.

   Formation of Subsidiaries      112   

7.19.

   Holding Companies      112   

 

iii



--------------------------------------------------------------------------------

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     112   

8.01.

   Events of Default      112   

8.02.

   Remedies upon Event of Default      115   

8.03.

   Application of Funds      116   

8.04.

   Remedies Independent      117   

ARTICLE IX AGENCY

     118   

9.01.

   Appointment and Authority      118   

9.02.

   Rights as a Lender      118   

9.03.

   Exculpatory Provisions      118   

9.04.

   Reliance by Administrative Agent      120   

9.05.

   Delegation of Duties      120   

9.06.

   Resignation of Administrative Agent      120   

9.07.

   Non-Reliance on Administrative Agent and Other Lenders      122   

9.08.

   No Other Duties, Etc.      122   

9.09.

   Administrative Agent May File Proofs of Claim      122   

9.10.

   Collateral and Guaranty Matters      123   

9.11.

   References to Collateral Agent      124   

ARTICLE X CONTINUING GUARANTY

     124   

10.01.

   Guaranty      124   

10.02.

   Rights of Secured Parties      125   

10.03.

   Certain Waivers      125   

10.04.

   Obligations Independent      126   

10.05.

   Subrogation      126   

10.06.

   Termination: Reinstatement      126   

10.07.

   Subordination      126   

10.08.

   Stay of Acceleration      127   

10.09.

   Condition of Transaction Parties      127   

ARTICLE XI MISCELLANEOUS

     127   

11.01.

   Amendments, Etc.      127   

11.02.

   Notices and Other Communications; Facsimile Copies      129   

11.03.

   No Waiver; Cumulative Remedies      131   

11.04.

   Expenses; Indemnity; Damage Waiver      131   

11.05.

   Payments Set Aside      134   

11.06.

   Successors and Assigns      134   

 

iv



--------------------------------------------------------------------------------

11.07.

   Treatment of Certain Information; Confidentiality      139   

11.08.

   Right of Setoff      140   

11.09.

   Interest Rate Limitation      140   

11.10.

   Counterparts; Integration; Effectiveness      141   

11.11.

   Survival of Representations and Warranties      141   

11.12.

   Severability      141   

11.13.

   Replacement of Lenders      141   

11.14.

   Governing Law; Jurisdiction; Etc.      143   

11.15.

   Waiver of Jury Trial      144   

11.16.

   USA PATRIOT Act Notice      145   

11.17.

   Agent for Service of Process      145   

11.18.

   Judgment Currency      145   

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(b)

   Existing Letters of Credit

2.01

   Revolving Credit Commitments and Term A Loans and Applicable Percentages

4.01(a)(iv)

   Collateral Documents

4.01(a)(viii)

   Local Counsel

5.01(b)

   Transaction Obligors

5.07(b)

   Existing Liens

5.12

   Subsidiaries and Other Equity Investments; Loan Parties

6.12

   Guarantors

6.18(c)

   Post Closing Matters for completion within 5 days of Closing Date

6.18(d)

   Post Closing Matters for completion within 30 days of Closing Date

7.02

   Existing Indebtedness

7.03(f)

   Existing Investments

11.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

Form of

A

   Committed Loan Notice

B

   Swing Line Loan Notice

C-1

   Term Note

C-2

   Revolving Credit Note

C-3

   Incremental Term Note

D

   Compliance Certificate

E

   Assignment and Assumption

F

   Secured Party Notice

G-1

   Form of U.S. Tax Certificate for Non U.S. Lenders that are Not Partnerships

G-2

   Form of U.S. Tax Certificate for Non U.S. Lenders that are Partnerships

G-3

   Form of U.S. Tax Certificate for Non U.S. Participants that are Not
Partnerships

G-4

   Form of U.S. Tax Certificate for Non U.S. Participants that are Partnerships

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of May 3, 2011, among
GENPACT INTERNATIONAL, INC., a Delaware corporation (“GII”), HAWK INTERNATIONAL
CORPORATION (to be merged with and into HEADSTRONG CORPORATION), a Delaware
corporation (“Merger Sub” and with GII, the “Borrowers” and each a “Borrower”),
GENPACT LIMITED, an exempted limited liability company organized under the laws
of Bermuda (“Holdings”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Swing Line Lender and L/C Issuer, BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent, and Bank of America, N.A., Citigroup
Global Markets Asia Limited, JPMorgan Chase Bank, N.A., Hong Kong Branch, UBS AG
Hong Kong Branch as Mandated Lead Arrangers and as Bookrunners.

WHEREAS, on the Closing Date, Merger Sub, a newly-formed wholly-owned Subsidiary
of GII which is directly held by GII, will merge with and into Headstrong
Corporation (the “Target”), with the Target being the surviving entity;

WHEREAS, the Borrowers have requested that the Lenders provide certain credit
facilities for, inter alia, financing the merger consideration provided for in
the Acquisition Agreement and for general corporate purposes of the Group,
including working capital requirements of the Group, and the Lenders are willing
to do so on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the merger of Merger Sub with and into the Target, with the
survivor of such merger being a wholly-owned Subsidiary of GII that is
established in the United States and directly held by GII.

“Acquisition Agreement” means the Agreement and Plan of Merger dated as of
April 5, 2011, by and among, inter alia, GII, Merger Sub and the Target relating
to the Acquisition.

“Administrative Agent” means Bank of America, N.A. in its capacity as
administrative agent for the Finance Parties under the Loan Documents (excluding
any Issuer Document), or any successor administrative agent for the Finance
Parties under the Loan Documents (excluding any Issuer Document).

 

1



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with such first-mentioned Person.

“Agents” means the Administrative Agent, the Collateral Agent and any other
sub-agent under Section 9.05 or otherwise contemplated by any Collateral
Document.

“Aggregate Commitments” means the Term Commitments, the Incremental Term
Commitments (if any) and the Revolving Credit Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Anti-Terrorism Law” means each of:

(a) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56
(commonly known as the USA Patriot Act);

(b) the Money Laundering Control Act of 1986, Public Law 99-570;

(c) the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq,
the Trading with the Enemy Act, 50 U.S.C. App. §§ 1 et seq, any Executive Order
or regulation promulgated thereunder and administered by the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of the Treasury;

(d) the Bank Secrecy Act (31 U.S.C. §§ 5311 et seqs.); and

(e) any similar law enacted in the United States of America subsequent to the
date of this Agreement.

“Applicable Commitment Fee Percentage” means, at any time, 0.70% per annum.

“Applicable Margin” means, at any time, 1.65% per annum.

“Applicable Percentage” means:

(a) in respect of the Term Facility, (i) with respect to any Term Lender at any
time prior to the making available of the Term Borrowing, the percentage
(carried out to the ninth decimal place) borne by such Term Lender’s Term
Commitment at such time to the aggregate Term Commitments of all of the Term
Lenders at such time or (ii) with respect to any Term Lender at any time upon or
after the making available of the Term

 

2



--------------------------------------------------------------------------------

Borrowing to the Term Borrower, the percentage (carried out to the ninth decimal
place) borne by the outstanding principal amount of such Term Lender’s Term
Loans at such time to the aggregate outstanding principal amount of all of the
Term Loans at such time. If the Term Borrowing has been made available to the
Term Borrower and the outstanding amount of Term Loans has been reduced to zero,
then the Applicable Percentage of each Term Lender in respect of the Term
Facility shall be determined based on the Applicable Percentage of such Term
Lender in respect of the Term Facility most recently in effect, giving effect to
any subsequent assignments;

(b) in respect of any Incremental Term Facility, (i) with respect to any
Incremental Facility Lender at any time prior to the making available of any
Incremental Term Borrowing under such Incremental Term Facility, or otherwise
for the purposes of determining such Incremental Facility Lender’s amount of
Incremental Term Loans to be made available under such Incremental Term Facility
pursuant to Section 2.02(b), the percentage (carried out to the ninth decimal
place) borne by such Incremental Facility Lender’s unutilized Incremental
Commitment (in respect of such Incremental Term Facility) at such time to the
aggregate unutilized Incremental Commitments (in respect of such Incremental
Term Facility) of all of the Incremental Facility Lenders at such time or
(ii) with respect to any Incremental Facility Lender at any time upon or after
the making available of any Incremental Term Borrowing under such Incremental
Term Facility to the Term Borrower (and other than for the purposes of
determining such Incremental Facility Lender’s amount of Incremental Term Loans
to be made available under such Incremental Term Facility pursuant to
Section 2.02(b)), the percentage (carried out to the ninth decimal place) borne
by the outstanding principal amount of such Incremental Facility Lender’s
Incremental Term Loans (under such Incremental Term Facility) at such time to
the aggregate outstanding principal amount of all of the Incremental Term Loans
(under such Incremental Term Facility) at such time. If an Incremental Term
Borrowing (under such Incremental Term Facility) has been made available to the
Term Borrower and the outstanding amount of Incremental Term Loans (under such
Incremental Term Facility) has been reduced to zero, then the Applicable
Percentage of each Incremental Facility Lender in respect of such Incremental
Term Facility shall (other than for the purposes of determining such Incremental
Facility Lender’s amount of Incremental Term Loans to be made available under
such Incremental Term Facility pursuant to Section 2.02(b)) be determined based
on the Applicable Percentage of such Incremental Facility Lender in respect of
such Incremental Term Facility most recently in effect, giving effect to any
subsequent assignments; or

(c) in respect of the Revolving Credit Facility, with respect to any Revolving
Credit Lender at any time, the percentage (carried out to the ninth decimal
place) borne by such Revolving Credit Lender’s Revolving Credit Commitment at
such time to the aggregate Revolving Credit Commitments of all of the Revolving
Credit Lenders at such time. If the Revolving Credit Commitment of each
Revolving Credit Lender to make Revolving Credit Loans, the obligation of the
Swing Line Lender to make Swing Line Loans and the obligation of the L/C Issuer
to make L/C Credit Extensions have been terminated pursuant to Section 8.02, or
if the Revolving Credit Commitments of all of the Revolving Credit Lenders have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined

 

3



--------------------------------------------------------------------------------

based on the Applicable Percentage of such Revolving Credit Lender in respect of
the Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments.

The initial Applicable Percentage of each Lender in respect of (A) each of the
Term Facility and the Revolving Credit Facility is set forth opposite the name
of such Lender on Schedule 2.01 or (in the case of a Lender that becomes party
hereto pursuant to an Assignment and Assumption) the applicable Applicable
Percentage in respect of such Facility assigned to such Lender pursuant to such
Assignment and Assumption and Section 11.06(b) and (B) any Incremental Term
Facility shall be determined in accordance with Section 2.14.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Applicable Term Percentage” means with respect to any Term Lender at any time,
such Term Lender’s Applicable Percentage in respect of the Term Facility at such
time.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility, any Incremental Term Facility or the Revolving Credit Facility (or any
Loan or Borrowing thereunder), a Lender that has any combination of a Commitment
or outstanding Loans with respect to such Facility (and/or, in the case of the
Revolving Credit Facility, any Participation in any L/C Obligations or any Swing
Line Loan) at such time, (b) with respect to the Letter of Credit Facility,
(i) the L/C Issuer and (ii) if any Letter of Credit has been issued pursuant to
Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the Swing
Line (or any Swing Line Loan), (i) the Swing Line Lender and (ii) if any Swing
Line Loan is outstanding pursuant to Section 2.04(a), the Revolving Credit
Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)) and accepted by the Administrative Agent (which
acceptance shall not be withheld if such assignment and assumption appears on
its face to comply with the requirements of Section 11.06(b) and the applicable
fee set forth in Section 11.06(b)(iv) is paid), in substantially the form of
Exhibit E or any other form approved by the Administrative Agent.

“Assuming Lender” has the meaning specified in Section 2.14(c).

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument (relating to such Synthetic Lease
Obligation) that would, had such lease or other agreement or instrument been
accounted for as a

 

4



--------------------------------------------------------------------------------

Capitalized Lease, appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended December 31, 2010, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Holdings and its Subsidiaries,
including the notes thereto.

“Availability Period” means:

(a) with respect to the Term Facility, the period from and including the Signing
Date to the earliest of (i) the Closing Date, (ii) the date that is 30 days
after the Signing Date and (iii) June 30, 2011, provided that if the Closing
Date has not occurred by June 30, 2011 due solely to any Other Antitrust
Approval (as defined in the Acquisition Agreement) not having been obtained as
of June 30, 2011 and the long-stop date for the occurrence of the Closing Date
under the Acquisition Agreement has been extended beyond June 30, 2011 as a
result thereof, the date in this clause (iii) shall be extended to July 31,
2011;

(b) with respect to an Incremental Term Facility, the period from and including
the Increase Date (with respect to such Incremental Term Facility) to such date
as may be agreed among the Incremental Facility Lenders participating in such
Incremental Term Facility and set forth in the applicable Incremental Assumption
Agreement relating to such Incremental Term Facility (provided that such date
complies with Section 2.14); or

(c) with respect to the Revolving Credit Facility, the period from and including
the Closing Date to the earliest of (i) the day that is 30 days prior to the
Maturity Date for the Revolving Credit Facility, (ii) the date of termination of
the Revolving Credit Commitments pursuant to Section 2.06 and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans, of the obligation of the Swing Line Lender to make Swing Line
Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.

“Bookrunners” means, collectively, Bank of America, N.A., Citigroup Global
Markets Asia Limited, JPMorgan Chase Bank, N.A., Hong Kong Branch and UBS AG
Hong Kong Branch in their capacities as bookrunners for the Facilities (other
than the Incremental Term Facilities).

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means the Term Borrowing, a Revolving Credit Borrowing, a Swing Line
Borrowing or an Incremental Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office is located,
Singapore, Hong Kong and New

 

5



--------------------------------------------------------------------------------

York and, if such day relates to any Loan, means any such day that is also a
London Business Day.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Distributions” means, with respect to any Person for any period, all
dividends and other distributions on any of the outstanding Equity Interests in
such Person, all purchases, redemptions, retirements, defeasances or other
acquisitions of any of the outstanding Equity Interests in such Person and all
returns of capital to (or to the order of) any or all of the shareholders,
partners or members (or the equivalent persons) of such Person, in each case to
the extent paid in cash by or on behalf of such Person during such period.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Holdings or any of its Subsidiaries:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime 1” (or the then
equivalent grade) by Moody’s or at least “A 1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;

(d) Investments, classified in accordance with GAAP as current assets of the
Holdings or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition;

 

6



--------------------------------------------------------------------------------

(e) short-term obligations issued by entities organized under the laws of the
People’s Republic of China, the Republic of India and the United Mexican States,
which, in each case, are given the highest credit rating by independent rating
agencies operating in those respective jurisdictions recognized as the leading
credit rating agencies in such jurisdictions by the Administrative Agent; and

(f) other Investments (not made for speculative purposes with respect to
currency exchange rates) of substantially the same type, maturity and liquidity
and issued by comparable governmental entities and obligors and having at least
the same creditworthiness as the Investments and obligors listed in clauses (a)
through (e) above denominated in the currency of any jurisdiction in which any
Subsidiary of Holdings conducts its operations.

“Certain Funds Advance” means the Term Loan Borrowing and/or any Revolving
Credit Borrowing to be made on the Closing Date for the purpose of funding the
Acquisition.

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. For such purposes, “Basel III” means the agreements on
capital requirements, a leverage ratio and liquidity standards contained in
“Basel III: A global regulatory framework for more resilient banks and banking
systems”, “Basel III: International framework for liquidity risk measurement,
standards and monitoring” and “Guidance for national authorities operating the
countercyclical capital buffer” published by the Basel Committee on Banking
Supervision on December 16, 2010 (as amended and/or supplemented from time to
time).

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Equity Investors and GE becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all Equity Interests that such person or group has the right to

 

7



--------------------------------------------------------------------------------

acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 50% of the common Equity Interests of Holdings, or other Equity Interests
(that carry unconditional or conditional entitlements to vote on the appointment
of directors or equivalent officers; provided that in the case of any such
conditional entitlements, such Equity Interests shall only be included within
this clause (a) upon and with effect from the time when the applicable
conditions to such entitlements are satisfied) of Holdings at any time; or

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Holdings cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors of Holdings); or

(c) Holdings shall cease, directly or indirectly, to own and control legally and
beneficially all of the Equity Interests in each of the Borrowers.

“Closing Date” means the date on which the Acquisition is consummated pursuant
to the Acquisition Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” and “Pledged Collateral” as
applicable, referred to in the Collateral Documents and all of the other
property and assets that are or are intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Administrative Agent or the
Collateral Agent for the benefit of the Secured Parties.

“Collateral Agent” means, as applicable, any of (i) the Administrative Agent or
(ii) an affiliate of the Administrative Agent acting in the capacity as
collateral agent for the Secured Parties under the Guaranty, the Subsidiary
Guarantee and the Collateral Documents, or any successor collateral agent for
the Secured Parties under the Guaranty, the Subsidiary Guarantee and the
Collateral Documents.

“Collateral Documents” means, collectively, the US Pledge Agreement, the
Mauritius Pledge Agreements, the Security Agreement, the Intercompany
Subordination Agreement and each of the collateral assignments, security
agreements, pledge agreements, subordination agreements or other similar
agreements, consents and all supplements with respect

 

8



--------------------------------------------------------------------------------

to the foregoing delivered to the Collateral Agent and/or the Secured Parties
pursuant to Section 6.12 or otherwise required or contemplated (whether as of
the Closing Date or thereafter) by any of the foregoing agreements, and each of
the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Collateral Agent for the benefit of the Secured
Parties.

“Commitment” means any Term Commitment, any Incremental Commitment or any
Revolving Credit Commitment.

“Commitment Date” has the meaning specified in Section 2.14(b).

“Committed Loan Notice” means a notice of (a) the Term Borrowing, (b) an
Incremental Term Borrowing, (c) a Revolving Credit Borrowing or (d) a
continuation of Loans pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A.

“Commitment Letter” means the commitment letter dated April 4, 2011 from (among
others) the Mandated Lead Arrangers and the Bookrunners to GII.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any Measurement Period, without duplication, an
amount equal to the Consolidated Net Income of Holdings and its Subsidiaries for
such Measurement Period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges,
(ii) the provision for Federal, state, local and foreign income taxes payable,
(iii) depreciation and amortization expense, (iv) non recurring expenses
reducing such Consolidated Net Income in such period, and (v) non-cash expenses
reducing such Consolidated Net Income in such period and minus (b) the following
to the extent included in calculating such Consolidated Net Income: (i) Federal,
state, local and foreign income tax credits, (ii) all non cash items increasing
Consolidated Net Income, (iii) non-recurring items increasing such Consolidated
Net Income and (iv) non-cash expenses (whether non-recurring or otherwise)
reducing Consolidated Net Income in a prior period, included in (or added back
in) the calculation of Consolidated EBITDA for such prior period, that become
cash expenses or otherwise payable in cash in such Measurement Period, in each
of clauses (a) and (b), of or by Holdings and its Subsidiaries (on a
consolidated basis) for such Measurement Period; provided, that (A) for purposes
of determining Consolidated EBITDA for purposes of Section 7.11, Consolidated
Net Income shall be determined to exclude extraordinary losses (of Holdings and
its Subsidiaries on a consolidated basis) during such Measurement Period and
(B) in the calculation of Consolidated EBITDA, (x) any amount of any profit or
income of Holdings or any Subsidiary thereof that is attributable to minority
interests (that is, any interest of any person who is not a member of the Group
in any Subsidiary of Holdings) shall be excluded and (y) any amount of profit or
income of any investment or entity (including joint ventures), which investment
or entity is not a member of the Group but in which a member of the Group has
any equity or ownership interest, shall be excluded (except to the extent that
the amount of such profit or income has been received, free from all applicable
withholdings and deductions, in cash by a member of the Group through
distribution by such investment or entity in such Measurement Period).

 

9



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum, without
duplication, of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all obligations in
respect of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (d) Attributable
Indebtedness, (e) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, other acceptance
credits, bank guaranties, surety bonds and similar instruments, in each case,
supporting outstanding Indebtedness, (f) all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than Holdings or any Subsidiary thereof, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which Holdings or a Subsidiary
thereof is a general partner or joint venturer (to the extent that Holdings or a
Subsidiary has any actual or contingent liability in respect of such
Indebtedness) unless such Indebtedness is expressly made non-recourse to
Holdings and its Subsidiaries; provided, that Indebtedness under a facility
permitted pursuant to Section 7.02(j) supported by a Letter of Credit to the
extent that the amount of such facility does not exceed the available amount of
such Letter of Credit shall not constitute Consolidated Funded Indebtedness.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, debt discount, financing fees, letter of credit fees and
capitalized interest (including, without limitation, in connection with the
deferred purchase price of assets), in each case, to the extent treated as
interest in accordance with GAAP, (b) the portion of rent or similar expense
under Capitalized Leases and Synthetic Lease Obligations that is treated as
interest in accordance with GAAP and (c) net payments made (or less net payments
received) in respect of Swap Contracts permitted under this Agreement designed
to hedge or protect against interest rate fluctuations, in each case, of or by
Holdings and its Subsidiaries (on a consolidated basis) for such Measurement
Period.

“Consolidated Interest Coverage Ratio” means, for any Measurement Period, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges in respect
of such Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date less cash and Cash
Equivalents held and beneficially owned by Holdings and its Subsidiaries (on a
consolidated basis) as of such date (which cash and Cash Equivalents are free
from Liens and encumbrances (other than Liens and encumbrances under the Loan
Documents) and are freely available to be applied towards the discharge of
Consolidated Funded Indebtedness, provided that to the extent that if cash or
Cash Equivalents of Holdings or its Subsidiaries are escrowed or pledged to
secure any portion of such Consolidated Funded Indebtedness, the amount of such
cash or Cash Equivalents may be applied to reduce such portion of Consolidated
Funded Indebtedness pursuant to the calculations under this clause (a) but not
to reduce any other portion of Consolidated Funded Indebtedness) to
(b) Consolidated EBITDA for the most recent Measurement Period ending on or
prior to such date of determination.

 

10



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any Measurement Period, the net income of
Holdings and its Subsidiaries (excluding extraordinary gains but including
extraordinary losses) on a consolidated basis for such Measurement Period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cut-off Date” has the meaning given to it in Section 11.06(b).

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, partial or total cessation of business,
bankruptcy, assignment for the benefit of creditors, suspension of payments,
moratorium, winding-up, dissolution, administration, rearrangement,
receivership, insolvency, reorganization (by way of voluntary arrangement,
scheme or arrangement or otherwise) or similar debtor relief Laws of the United
States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Eurodollar Rate (for the
applicable Interest Period relating to such Obligations) plus (ii) the
Applicable Margin plus (iii) 2.00% per annum; provided, however, that, with
respect to a Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Margin) otherwise applicable to such
Loan plus 2.00% per annum; and provided further that, with respect to any amount
of the Obligations that is not paid when due, the Eurodollar Rate shall be
determined by the Administrative Agent as though that unpaid amount were a Loan
made on the due date with Interest Period(s) determined pursuant to clause (d)
of the definition of “Interest Period” and (b) when used with respect to Letter
of Credit Fees, a rate equal to 3.00% per annum.

“Defaulting Lender” means, subject to Section 3.07(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and any Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its Participation in

 

11



--------------------------------------------------------------------------------

Letters of Credit or Swing Line Loans) within two Business Days of the date when
due, (b) has notified any Borrower, the Administrative Agent or any L/C Issuer
or Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or any Borrower,
to confirm in writing to the Administrative Agent or such Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent or such
Borrower), or (d) has (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 3.07(b)) upon delivery of written notice
of such determination to any Borrower, the L/C Issuer, each Swing Line Lender
and each Lender.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia other than
(a) any such Subsidiary that is a Subsidiary of a CFC or (b) any Relevant
Disregarded Entity.

“EBITDA” means, for any period, for any Person, the sum, determined on a
consolidated basis if such Person has any Subsidiary or Subsidiaries, of (a) net
income (or net loss) plus (b) interest expense plus, (c) income tax expense plus
(d) depreciation expense plus (e) amortization expense, with each such component
determined in accordance with GAAP or such accounting standard as the
Administrative Agent may reasonably accept, for such period.

 

12



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any Person that is a bank or financial institution, or a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets, provided that in the case of this clause (d), such Person is
(i) (in the case of any assignment of a Revolving Commitment) approved by the
L/C Issuer and the Swing Line Lender and (ii) (in the case of any assignment
prior to the Initial Utilization Date) either a Person set forth in the
Pre-approved List or is approved the Borrowers (each such approval not to be
unreasonably withheld or delayed); provided further that notwithstanding the
foregoing, “Eligible Assignee” shall not include Holdings, any Borrower or any
of Holdings’ Subsidiaries, any Equity Investor Related Party or any Defaulting
Lender (so long as it remains a Defaulting Lender) or any Person that is
actually known by the applicable assignor or the Administrative Agent (at the
time of applicable assignment to such Person) to be an Affiliate or a Subsidiary
of a Defaulting Lender.

“Eligible Subsidiary” has the meaning specified in Section 6.12(a)(i)(B).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings, any Borrower, any other Loan Party or
any of their respective Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination,
including any capital stock or interests issuable upon the occurrence or
existence of any event or condition.

 

13



--------------------------------------------------------------------------------

“Equity Investor Related Party” means (a) the Equity Investors (including their
affiliated funds), (b) any fund or other entity that is administered, advised or
managed by any Equity Investor or its affiliated funds or by any Person that
administers, advises or manages any Equity Investor or its affiliated funds and
(c) any Person that administers, advises or manages any Equity Investor or any
of its affiliated funds and such Person.

“Equity Investors” means (a) Wells Fargo and Company and its respective
Affiliates and (b) General Atlantic Partners, LLC and Oak Hill Capital
Management, Inc. and their respective affiliated funds.

“ERISA” means the Employee Retirement Income Security Act of 1974, as it may be
amended, and all rules and regulations promulgated and all rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Holdings within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Borrower or any ERISA Affiliate; or (g) a
determination that any Plan is, or is expected to be, in “at risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code; or (h) a
determination that a Multiemployer Plan is, or is expect to be, in “endangered”
or “critical” status, within the meaning of Section 305 of ERISA.

“Eurodollar Rate” means, for any Interest Period, the rate per annum equal to
the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two London Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum (rounded
upward to the nearest whole multiple of 1/10,000 of 1% per annum) determined by
the Administrative Agent on the basis of the arithmetic average of the
applicable rates (for the offering of deposits in Dollars for a duration
comparable to such Interest Period) furnished to and received by the
Administrative Agent from

 

14



--------------------------------------------------------------------------------

the Reference Banks two London Business Days before the first day of such
Interest Period, subject to the provisions of Section 3.03.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiary” means each of Genpact Infrastructure (Jaipur) Pvt. Ltd.,
Genpact Infrastructure (Bhubaneshwar) Pvt. Ltd. and Genpact India Business
Processing Pvt. Ltd., in each case as long as it is not and does not become a
Material Subsidiary of Holdings and does not directly or indirectly hold or
acquire any Material Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower or Holdings hereunder (each such Person, a
“Recipient”), (a) Taxes imposed on or measured by its overall net income
(however denominated), and franchise Taxes imposed on it (in lieu of net income
Taxes), by any jurisdiction (or any political subdivision thereof) under the
laws of which such Recipient is organized or in which its principal office is
located (or, in the case of any Lender, in which its applicable Lending Office
is located), (b) any branch profits Taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction in which the Borrower is located,
(c) in respect of any Lender other than a Foreign Lender, any United States
backup withholding Taxes resulting from a Law in effect on the date such Lender
becomes a party to this Agreement or designates a new Lending Office and (d) any
Taxes imposed as a result of FATCA and (e) any Taxes attributable to such
Lender’s failure to comply with the requirements described in Section 3.01(e).

“Existing Credit Agreement” means the amended and restated credit agreement
dated as of June 30, 2006 between, among others, Genpact International as
borrower, Bank of America, N.A. (formerly known as Banc of America Securities
Asia Limited), ABN AMRO Bank N.V., Citigroup Global Markets Singapore Pte. Ltd.
and General Electric Capital Corporation as joint mandated lead arrangers and
Bank of America, N.A. (formerly known as Banc of America Securities Asia
Limited) as administrative agent and collateral agent.

“Existing Letters of Credit” means the letters of credit issued by Bank of
America, N.A. set forth in Schedule 1.01(a).

“Facility” means the Term Facility, any Incremental Term Facility, the Revolving
Credit Facility, the Swing Line or the Letter of Credit Facility, as the context
may require.

“FATCA” means Sections 1471 through 1474 of the Code (as of the date of this
Agreement), any amended or successor provisions to the extent substantially
comparable thereto and any regulations issued thereunder or official
interpretations thereof.

“Federal Funds Rate” means, for any day, the weighted average of the per annum
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York or, if such rate
is not so published for any day that is a Business Day, the average of the
quotations for rates on such transactions for such day received by the
Administrative Agent from three federal fund brokers of recognized standing
selected by it.

 

15



--------------------------------------------------------------------------------

“Fee Letters” means (a) the letter agreement dated April 4, 2011, among (among
others) GII and the Mandated Lead Arrangers (as amended on May 3, 2011) and
(b) the letter agreement dated May 3, 2011 among the Borrowers, the
Administrative Agent and the Collateral Agent.

“Finance Party” means any of the Administrative Agent, the Collateral Agent, any
Lender (including the Swing Line Lender) and the L/C Issuer.

“Foreign Benefit Arrangement” has the meaning specified in Section 5.11(d).

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

“Foreign Plan” has the meaning specified in Section 5.11(d).

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, (subject to Section 1.03) consistently applied.

“GE” means General Electric Company, a New York corporation.

“GECIM” means GE Capital International (Mauritius), a Mauritius corporation.

“Genpact India” means Genpact India, a private company with unlimited liability
incorporated under the India Companies Act, 1956.

“Genpact India Financial Statements” means the consolidated balance sheet and
income statement of Genpact India for the fiscal year ended March 31, 2010
prepared by management of Genpact India in accordance with Indian statutory
accounting requirements.

“Genpact Sub-Contracts” means, collectively, the contracts entered into from
time to time in the ordinary course between GII, on the one hand, and any
Subsidiary of Holdings, on the other hand, relating to the provision of services
under and as defined in any master services agreements or statements of work
thereunder entered into by the GII with third parties.

 

16



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation or jurisdiction, or of any political subdivision thereof, whether state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra national bodies such as the European Union or
the European Central Bank).

“Group” means Holdings and its Subsidiaries from time to time.

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay or perform such Indebtedness or other obligation or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part)
(including any loss in the event of invalidity, unenforceability or
ineffectiveness of such Indebtedness or other obligation), or (b) any Lien on
any assets of such Person securing any Indebtedness or other obligation of any
other Person, whether or not such Indebtedness or other obligation is assumed by
such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness or other obligation to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation (or an amount that would be the stated
or determinable amount of the related primary obligation had such primary
obligation been valid, enforceable and effective), or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming the
guaranteeing Person is required to perform under such Guarantee) as determined
by the guaranteeing Person in good faith; provided, however, that if a Guarantee
shall contain an express limitation on the maximum amount recoverable under such
Guarantee, the amount of such Guarantee for the purposes hereof shall not exceed
such maximum amount pursuant to such express limitation. The term “Guarantee” as
a verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 10.01.

“Guarantors” means, collectively, Holdings, the Borrowers, the Subsidiaries of
Holdings listed on Schedule 6.12 and each other Person that has executed a
guaranty or guaranty supplement in accordance with Section 6.12.

“Guaranty” means the guaranty made by Holdings and each Borrower under
Article X.

 

17



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person (in its capacity as a party to a Secured Hedge
Agreement) provided that (a) such Person is a Lender or an Affiliate of a Lender
at the time when such Person becomes party to such Secured Hedge Agreement
(including upon obtaining any assignment or transfer of any rights or
obligations thereunder) and (b) such Person shall have delivered to the
Administrative Agent and the Collateral Agent a Secured Party Notice duly
executed by (i) such Person and (ii) (in the case where such Person is the
initial counterparty under such Secured Hedge Agreement) a Borrower or (in the
case where such Person is an assignee of any Hedge Bank under such Secured Hedge
Agreement) such assigning Hedge Bank.

“Holdings” has the meaning specified in the Preliminary Statements to this
Agreement.

“Illegality Notice” has the meaning specified in Section 3.02.

“Increase Date” has the meaning specified in Section 2.14(a).

“Increasing Lender” has the meaning specified in Section 2.14(b).

“Incremental Assumption Agreement” has the meaning specified in
Section 2.14(d)(ii).

“Incremental Commitments” has the meaning specified in Section 2.14(a).

“Incremental Facility” has the meaning specified in Section 2.14(a).

“Incremental Facility Lender” has the meaning specified in Section 2.14(c).

“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans having the same Interest Period made under an Incremental
Term Facility by the Lenders participating in such Incremental Term Facility
pursuant to Section 2.14.

“Incremental Term Commitment” means Incremental Commitment in respect of any
Incremental Term Facility.

“Incremental Term Facility” has the meaning specified in Section 2.14(a).

“Incremental Term Loan” means any loan made by any Lender under any Incremental
Term Facility.

“Incremental Term Note” means, with respect to any Incremental Term Facility, a
promissory note made by the Term Borrower in favor of an Incremental Facility
Lender

 

18



--------------------------------------------------------------------------------

evidencing any Incremental Term Loan (under such Incremental Term Facility) made
by such Lender, in substantially the form of Exhibit C-3.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, other
acceptance credits, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 90 days after the date on which such
trade account was created);

(e) indebtedness of any type referred to in this definition of “Indebtedness”
(excluding prepaid interest thereon) secured by a Lien on property owned or
being purchased by such Person (including any such indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

(f) all Capitalized Lease obligations and Synthetic Lease Obligations of such
Person;

(g) all obligations (whether contingent or otherwise) of such Person with
respect to any Equity Interest which, either by its terms (or by the terms of
any security or other Equity Interests into which it is convertible or for which
it is exchangeable) or upon the happening of any event or condition, (i) matures
or is mandatorily redeemable or required to be purchased, retired or defeased
(whether pursuant to a sinking fund obligations or otherwise), (ii) requires the
payment of any liquidated damages or all or portion of the liquidation value
thereof, (iii) is redeemable at the option of the holder thereof, in whole or in
part, (iv) requires the scheduled payments of dividends in cash or (v) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests of the type contemplated in clauses (i) through (iv) above, in each
case, prior to the date that is one year after the latest Maturity Date of the
Facilities; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company where the obligations
and liabilities of such corporation

 

19



--------------------------------------------------------------------------------

or limited liability company are without recourse to such Person) in which such
Person is a general partner or a joint venturer (to the extent that such Person
has any actual or contingent liability in respect of such Indebtedness), unless
such Indebtedness is expressly made non recourse to such Person. The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Indian/PRC Holdco” means any Subsidiary of Holdings that is organized outside
India and the PRC and that directly holds or owns any Equity Interest in any
Subsidiary of Holdings that is organized under the laws of India or the PRC
(other than any Excluded Subsidiary), including Genpact India Investments,
Genpact India Holdings and Genpact China Investments.

“Indian/PRC Subsidiary” means, in relation to any Indian/PRC Holdco, (a) any
Subsidiary that is (i) organized under the laws of India or the PRC and (ii) a
direct Subsidiary of such Indian/PRC Holdco, and/or (b) any Subsidiary that is
(i) organized under the laws of India or the PRC and (ii) a Subsidiary of a
Subsidiary referred to in clause (a) (provided that such Subsidiary referred to
in this clause (b) is directly held by, or indirectly through (and only through)
one or more Subsidiaries organized under the laws of India or the PRC (as the
case may be) of, such Subsidiary referred to in clause (a)).

“Information Memorandum” means the information memorandum dated April 20, 2011
and distributed by any of the Mandated Lead Arrangers to other institutions in
connection with syndication of the Facilities (or any part thereof).

“Initial Utilization Date” means the first date on which any Credit Extension is
made under this Agreement.

“Intercompany Subordination Agreement” means the intercompany indebtedness
subordination agreement dated as of May 3, 2011 among (among others) Holdings,
each Borrower and each other Transaction Obligor from time to time party
thereto.

“Interest Payment Dates” means as to any Loan, (a) the last day of each Interest
Period applicable to such Loan (or, in the case of a Swing Line Loan, the due
date for repayment of such Swing Line Loan pursuant to Section 2.07(c)) and
(b) the Maturity Date of the Facility under which such Loan was made; provided,
however, that if any Interest Period for a Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates.

“Interest Period” means, as to each Loan, each period commencing on the date
such Loan is disbursed or continued and ending (other than in the case of Swing
Line Loans) on the date one, two, three or six months thereafter (or, in the
case of Swing Line Loans, ending one week or such other period as the Swing Line
Lender may agree thereafter), as selected by the applicable Borrower (borrowing
or that has borrowed such Loan) in the applicable Committed Loan Notice or
(except with respect to Swing Line Loans) such other period that is twelve

 

20



--------------------------------------------------------------------------------

months or less requested by such Borrower and consented to by all Appropriate
Lenders with respect to such Loan; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such succeeding
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

(b) any Interest Period comprised of a whole number of months that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period;

(c) (i) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made and (ii) the Term Borrower shall ensure that, in
respect of each Term Repayment Date, there shall be Term Loans comprised within
one or more Term Borrowings (the aggregate outstanding principal amount of such
Term Loans being at least equal to the aggregate amount payable under
Section 2.07(a) on such Term Repayment Date) with an Interest Period ending on
such Term Repayment Date, and for such purposes only the Term Borrower may
select an Interest Period for Term Loans of less than one, two, three or six
months (as applicable) with the last day thereof falling on such Term Repayment
Date;

(d) (i) the first Interest Period for any Loan comprised within any Borrowing
made on the Closing Date shall be two weeks, (ii) each Interest Period for any
Loan commencing at any time prior to the Cut-off Date shall be one week
(provided that if the first day of such Interest Period falls during the
Interest Period for any other Loan, then such first-mentioned Interest Period
shall end on the last day of the Interest Period for such other Loan) and
(iii) each Interest Period for any amount of the Obligations that is not paid
when due shall be one week or any shorter period selected by the Administrative
Agent; and

(e) at any time, the same Interest Period must apply to all Loans comprised
within the same Borrowing.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, including (a) any purchase or other acquisition of
Equity Interests of or in another Person, (b) a loan, advance or capital
contribution to, the giving of any Guarantee for, or any assumption of, debt of,
or any purchase or other acquisition of any other debt of or interest in,
another Person, or (c) any purchase or other acquisition (in one transaction or
a series of transactions) of assets of another Person that constitute a business
unit or all or a substantial part of the business of such other Person. For the
purposes of Article VII, the amount of any Investment shall be the amount of
consideration for such Investment (being, in the case of a Guarantee, the amount
of such Guarantee determined in accordance with the definition thereof), without
adjustment for subsequent increases or decreases in the value of such
Investment, but less any amount paid, repaid, returned, distributed or otherwise
received (in each case in cash) by

 

21



--------------------------------------------------------------------------------

such Person in respect of such Investment after the making of such Investment by
such Person (provided that, the amount of such Investment shall not be reduced
below zero at any time).

“IP Rights” has the meaning specified in Section 5.16.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Standby Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application and each other document, agreement and instrument entered
into by the L/C Issuer and the Revolving Borrower or in favor the L/C Issuer and
relating to any such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its Participation in any L/C Borrowing in accordance with Sections
2.03(c) and/or (d)(ii).

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof, or extension of the expiry date thereof or the increase of the amount
thereof.

“L/C Issuer” means Bank of America, N.A. in its capacity as issuer of Letters of
Credit hereunder or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all outstanding L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP (or
any similar provision), such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

22



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context otherwise requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify a Borrower and the
Administrative Agent.

“Letter of Credit” means any (i) standby letter of credit (or any other letter
of credit of a type reasonably satisfactory to the L/C Issuer) issued hereunder
or (ii) (subject to and in accordance with Section 2.03(l)) any Existing Letter
of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Facility” means the letter of credit facility made or to be
made available pursuant to Section 2.03. The Letter of Credit Facility is part
of, and not in addition to, the Revolving Credit Facility.

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $50,000,000 and (b) the Revolving Credit Facility Amount. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility Amount.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, an Incremental Term Loan, a Revolving Credit Loan or
a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Subsidiary Guarantee, (d) the Collateral Documents, (e) the Fee Letter, (f) each
Issuer Document and (g) each other document designated as a “Loan Document” in
writing by a Borrower and the Administrative Agent.

“London Business Day” means any day (other than a Saturday, Sunday or other day
on which commercial banks are authorized to close under the Laws of, or are in
fact closed

 

23



--------------------------------------------------------------------------------

in, England) on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“Mandated Lead Arrangers” means, collectively, Bank of America, N.A., Citigroup
Global Markets Asia Limited, JPMorgan Chase Bank, N.A., Hong Kong Branch and UBS
AG Hong Kong Branch in their capacities as mandated lead arrangers for the
Facilities (other than the Incremental Term Facilities).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the properties, business, condition (financial or
otherwise) or results of operations of the Group taken as a whole; (b) a
material impairment of the rights and remedies of any Finance Party under any
Loan Document, or of the ability of any Loan Party to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.

“Material Subsidiary” means, at any time, any Subsidiary the revenues of which
for the twelve-month period ending on the last day of the latest elapsed fiscal
quarter of Holdings shall be equal to or greater than $20,000,000.

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
earlier of (i) the Term Maturity Date and (ii) the date of termination in whole
of the Revolving Credit Commitments pursuant to Section 2.06 or 8.02, (b) with
respect to the Term Facility, the Term Maturity Date and (c) with respect to an
Incremental Term Facility, the maturity date for such Incremental Term Facility,
provided that such date complies with the requirements under Section 2.14(a).

“Mauritius Pledge Agreements” means (i) that certain Share Pledge Agreement
dated as of May 3, 2011 among Genpact India Holdings as pledgor, Genpact India
Investments as company and the Collateral Agent as pledgee for the benefit of
the Secured Parties, (ii) that certain Share Pledge Agreement dated as of May 3,
2011 among GII as pledgor, Symphony Marketing Solutions, Mauritius as company
and the Collateral Agent as pledgee for the benefit of the Secured Parties,
(iii) that certain Share Pledge Agreement dated as of May 3, 2011 among Genpact
Mauritius as pledgor, Genpact India Holdings as company and the Collateral Agent
as pledgee for the benefit of the Secured Parties and (iv) that certain Share
Pledge Agreement dated as of May 3, 2011 among Genpact Mauritius as pledgor,
Genpact China Investments as company and the Collateral Agent as pledgee for the
benefit of the Secured Parties, all of which agreements are governed by the laws
of Mauritius.

“Maximum Disregarded Entity Pledge Percentage” means, with respect to any
Relevant Disregarded Entity, (a) if such Relevant Disregarded Entity owns 100%
of the outstanding voting Equity Interests in any CFC, 65%, otherwise, (b) a
fraction, expressed as a percentage, the numerator of which is 65% and the
denominator of which is the percentage interest of the outstanding voting Equity
Interests of a CFC owned by such Relevant Disregarded Entity. If the Relevant
Disregarded Entity owns voting Equity Interests in more than one CFC,

 

24



--------------------------------------------------------------------------------

then the Maximum Disregarded Entity Pledge Percentage for such Relevant
Disregarded Entity shall be calculated with reference to the CFC in which such
Relevant Disregarded Entity owns the largest percentage of outstanding voting
Equity Interests.

“Measurement Period” means a period of four consecutive fiscal quarters of
Holdings.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, other than a Foreign Benefit Arrangement or Foreign
Plan, to which any Borrower or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

“Net Cash Proceeds” means with respect to any Disposition by any Loan Party or
any of its Subsidiaries, or any proceeds of casualty insurance, condemnation
awards, indemnity payments or similar proceeds received by or paid to the
account or order of any Loan Party or any of its Subsidiaries (such Disposition
or such receipt or payment of such proceeds, awards, payments or similar
proceeds being a “Disposition Transaction”), the excess, if any, of (i) the sum
of cash and cash equivalents (including Cash Equivalents) received by or paid to
the account or order of any Loan Party or any of its Subsidiaries in connection
with such Disposition Transaction (including any cash or cash equivalents
(including Cash Equivalents) received by way of deferred payment pursuant to, or
by monetization of, a note receivable or otherwise, but only as and when so
received and including any consideration in respect of such Disposition
Transaction which is not in the form of cash or cash equivalents (including Cash
Equivalents) but only when such consideration is converted or liquidated into
cash or cash equivalents (including Cash Equivalents)) and any purchase price
adjustments over (ii) the sum of (A) the principal amount of any Indebtedness
that is secured by the applicable asset (the subject of such Disposition
Transaction) and that is required to be repaid in connection with such
Disposition Transaction (other than Indebtedness under the Loan Documents),
(B) the out of pocket expenses incurred by such Loan Party or such Subsidiary in
connection with such Disposition Transaction (other than expenses incurred in
favor of members of the Group), (C) income taxes reasonably estimated to be
actually payable within two years of the date of such Disposition Transaction as
a result of any gain recognized in connection therewith, provided that after
such two year period, such estimated amount of such income taxes (to the extent
that such income taxes have not actually been incurred) shall also constitute
Net Cash Proceeds in respect of such Disposition Transaction, and (D) any
reserves with respect to liabilities (of any Loan Party or any Subsidiary
thereof in favor of Persons other than any member of the Group) reasonably
expected to arise within six months after the date of such Disposition
Transaction for indemnity payments or purchase price adjustments (other than
working capital and similar adjustments unless required to be held in escrow)
payable under the applicable documents governing such Disposition Transaction,
provided that after such six-month period, such reserves, to the extent not so
applied towards the discharge of such liabilities, shall also constitute Net
Cash Proceeds in respect of such Disposition Transaction.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender at such time.

 

25



--------------------------------------------------------------------------------

“Note” means a Term Note, a Revolving Credit Note or an Incremental Term Note,
as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Loan Parties (or any of them) arising under the
Loan Documents (or any of them) or otherwise with respect to any Loan or Letter
of Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or other constitutive
documents with respect to any non-U.S. jurisdiction); and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, fixed or variable registration duties, charges
or similar levies arising from any payment made hereunder or under any other
Loan Document or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement or any other Loan Document.

“Outstanding Amount” means (a) with respect to Term Loans, Incremental Term
Loans, Revolving Credit Loans and Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans, Incremental Term Loans, Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Revolving Credit Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 11.06(d).

“Participation” means, in relation to any Letter of Credit (or any L/C
Obligations or the Outstanding Amount of any L/C Obligations) or any Swing Line
Loan (or the Outstanding Amount of any Swing Line Loan), any participation
(whether risk or funded) therein.

“PBGC” means the Pension Benefit Guaranty Corporation.

 

26



--------------------------------------------------------------------------------

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Benefit Arrangement or a Foreign
Plan, established by any Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

“PRC” means The People’s Republic of China (excluding, for the purposes hereof,
Hong Kong, Macau and Taiwan).

“Pre-approved List” means a list of institutions agreed in writing between GII
and the Mandated Lead Arrangers and set forth in Appendix 3 to the Commitment
Letter.

“Projections” means all financial projections concerning Holdings and its
Subsidiaries (or any of them).

“Reference Banks” means the principal London offices of (a) Bank of America,
N.A., Citibank, N.A., JPMorgan Chase Bank, N.A. and UBS AG and/or (b) such other
banks as may be specified by the Administrative Agent in consultation with the
Borrowers.

“Register” has the meaning specified in Section 11.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of Holdings as prescribed by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the respective partners, directors, officers, employees, agents and advisors
of such Person and/or any of such Person’s Affiliates.

“Relevant Disregarded Entity” means any Subsidiary organized under the laws of
the United States, any state thereof or the District of Columbia that is treated
as a disregarded entity for United States federal income tax purposes and that
owns, directly or through another disregarded entity, more than 65% of the
outstanding voting Equity Interests in any CFC.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing of Term
Loans, Incremental Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with

 

27



--------------------------------------------------------------------------------

respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lender(s) (excluding
the Swing Line Lender in its capacity as such but including the Swing Line
Lender in its capacity as any other Lender) holding more than 50% of the sum of
the (a) Total Outstandings (with the aggregate amount of each Revolving Credit
Lender’s Participation in L/C Obligations and Swing Line Loans being deemed
“held” by such Revolving Credit Lender for purposes of this definition) and
(b) aggregate unutilized Revolving Credit Commitments; provided that (i) the
unutilized Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender (for so long as it
remains a Defaulting Lender) shall be excluded (and deemed to be zero) for
purposes of making a determination of Required Lenders and (ii) if such sum of
the Total Outstandings and the aggregate unutilized Revolving Credit Commitments
has been reduced to zero, the Required Lenders shall be Lender(s) holding more
than 50% of such sum immediately prior to the reduction of such sum to zero.

“Required Incremental Term Lenders” means, in respect of any Incremental Term
Facility as of any date of determination, Incremental Facility Lender(s) holding
more than 50% of the sum of the Incremental Term Loans under such Incremental
Term Facility outstanding on such date, provided that (i) any such Incremental
Term Loans held or deemed held by any Defaulting Lender shall be excluded (and
deemed to be zero) for purposes of making a determination of such Required
Incremental Term Lenders and (ii) if such sum of the Incremental Term Loans
under such Incremental Term Facility outstanding has been reduced to zero, the
Required Incremental Term Lenders in respect of such Incremental Term Facility
shall be Incremental Facility Lender(s) holding more than 50% of such sum
immediately prior to the reduction of such sum to zero.

“Required Revolving Lenders” means, as of any date of determination, Lender(s)
(excluding the Swing Line Lender in its capacity as such but including the Swing
Line Lender in its capacity as any other Revolving Credit Lender) holding more
than 50% of the sum of the (a) Total Revolving Credit Outstandings (with the
aggregate amount of each Revolving Credit Lender’s Participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Revolving Credit
Lender for purposes of this definition) and (b) aggregate unutilized Revolving
Credit Commitments; provided that (i) the unutilized Revolving Credit Commitment
of, and the portion of the Total Revolving Credit Outstandings held or deemed
held by, any Defaulting Lender shall be excluded (and deemed to be zero) for
purposes of making a determination of Required Revolving Lenders and (ii) if
such sum of the Total Revolving Credit Outstandings and the aggregate unutilized
Revolving Credit Commitments has been reduced to zero, Lender(s) (excluding the
Swing Line Lender in its capacity as such but including the Swing Line Lender in
its capacity as any other Revolving Credit Lender) holding more than 50% of such
sum immediately prior to the reduction of such sum to zero.

“Required Term Lenders” means, as of any date of determination, Lender(s)
holding more than 50% of the sum of the aggregate principal amount of the Term
Loans outstanding on such date (or, prior to the making of the Term Loans,
holding more than 50% of the sum of the aggregate unutilized Term Commitments),
provided that (i) any such Term Loans held or deemed held by any Defaulting
Lender shall be excluded (and deemed to be zero) for

 

28



--------------------------------------------------------------------------------

purposes of making a determination of such Required Term Lenders and (ii) if
such sum of the Term Loans outstanding (or, prior to the making of the Term
Loans, the aggregate unutilized Term Commitments) has been reduced to zero, the
Required Term Lenders shall be Lender(s) holding more than 50% of such sum
immediately prior to the reduction of such sum to zero.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice-president, treasurer or assistant treasurer of a Loan
Party or, with respect to any Foreign Subsidiary, an equivalent position,
including directors. Each Finance Party may conclusively presume that any
document delivered under any Loan Document that is signed by a Responsible
Officer of a Loan Party to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and that such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries or (ii) any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to (or to the order of)
any Person’s shareholders, partners, members or holders of Equity Interests (or
the equivalent of any thereof), or (iii) any option, warrant or other right to
acquire or receive any such dividend or other distribution or payment.

“Revolving Credit Borrower” means the Merger Sub (or, with effect from the
merger of the Merger Sub with the Target upon the consummation of the
Acquisition, the Target).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans having the same Interest Period made by the Revolving
Credit Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Revolving Credit Borrower
pursuant to Section 2.01(b), (b) purchase Participations in L/C Obligations and
(c) purchase Participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” and/or any such Revolving Credit Commitment assigned to such Lender
pursuant to any Assignment and Assumption and Section 11.06(b), as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Revolving Credit Facility” means the revolving credit facility made available
or to be made available hereunder, including the revolving loan facility made
available or to be made available pursuant to Section 2.01(b), the Swing Line
and the Letter of Credit Facility.

“Revolving Credit Facility Amount” means, at any time, the aggregate amount of
the Revolving Credit Lenders’ Revolving Credit Commitments at such time (equal
to $260,000,000 on the Signing Date).

 

29



--------------------------------------------------------------------------------

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or that holds any Revolving Credit Loan or has any
Participation in any L/C Obligations or Swing Line Loan at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Revolving Credit
Borrower in favor of a Revolving Credit Lender evidencing Revolving Credit Loans
or Swing Line Loans, as the case may be, made by such Revolving Credit Lender or
in which such Revolving Credit Lender participates, in substantially the form of
Exhibit C-2.

“Revolving Facility Increase” has the meaning specified in Section 2.14(a).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor thereto.

“Sarbanes Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under Articles VI
and VII that is entered into by and between a Borrower and any Hedge Bank,
provided that (a) in the case of interest rate Swap Contracts, the aggregate
notional amount of any and all such Swap Contracts does not at any time exceed
the sum of (i) the outstanding principal amount of the Term Loan and (ii) the
Revolving Credit Facility Amount at such time and (b) a Secured Party Notice
shall have been executed by a Borrower and the initial counterparty to such Swap
Contract and delivered to the Administrative Agent in respect of such Swap
Contract.

“Secured Obligations” means the prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all existing and future indebtedness and
liabilities (and anything that would have constituted existing and/or future
indebtedness and/or liabilities but for any invalidity, unenforceability or
ineffectiveness thereof) of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees indemnities,
damages, costs, expenses or otherwise, of each Transaction Obligor to the
Secured Parties (or any of them), arising hereunder and under the other
Transaction Documents (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Secured Parties (or any of them) in connection with the
collection or enforcement thereof), and whether recovery upon such indebtedness
and liabilities may be or hereafter become unenforceable or shall be an allowed
or disallowed claim under any proceeding or case commenced by or against
Holdings, any Borrower or any of the other Transaction Obligors under Debtor
Relief Laws, and including interest that accrues after the commencement by or
against any Borrower or any other Transaction Obligor of any proceeding under
any Debtor Relief Laws.

 

30



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders (including the Swing Line Lender), the L/C Issuer and the
Hedge Banks, each co agent or sub-agent appointed by any Agent from time to time
pursuant to Section 9.05.

“Secured Party Notice” means a notice substantially in the form of Exhibit F.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes Oxley and, in each case, the rules and regulations of the SEC
promulgated thereunder, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date under this Agreement.

“Security Agreement” means that certain Security Agreement dated as of May 3,
2011 among (among others) Holdings, each Borrower and each other Loan Party
party thereto and the Collateral Agent for the benefit of the Secured Parties,
which agreement is governed by the laws of the State of New York.

“Signing Date” means the date of this Agreement, being May 3, 2011.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital and
(e) with respect to any Person organized under the laws of Luxembourg, the
credit position of such Person would not result in an Event of Default under
Section 8.01(g)(iv). The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Specified Loan Party” has the meaning specified in Section 4.01(a).

“Specified Event of Default” means any Event of Default under (a) any of
Sections 8.01(e), (f), (g), (j) or (l), or (b) Section 8.01(b) (insofar as it
relates to any of Section 7.01, 7.02, 7.03, 7.04, 7.05, 7.06 or 7.19) or
(c) Section 8.01(d) (insofar as it relates to any of the Specified
Representations).

“Specified Representations” means the representations and warranties set forth
in Sections 5.01(a) (excluding for such purposes Sections 5.01(a)(ii)(A),
(iii) and (iv)), 5.02(a) (excluding for such purposes Section 5.02(a)(ii)(A)),
5.03(a) (insofar as any approval, consent, exemption, authorization, action,
notice or filing referred to therein is material), 5.04, 5.13, 5.14 (insofar as
it relates to information concerning any member of the Group that is material to
the

 

31



--------------------------------------------------------------------------------

interests of the Finance Parties), 5.17 (insofar as it relates to Solvency for
Holdings or any Borrower, in each case, on a consolidated basis), 5.20 and
5.21(a) and (b).

“Standalone EBITDA” means, for any Subsidiary and any Measurement Period,
without duplication, the portion of Consolidated EBITDA for such Measurement
Period that is attributable to such Subsidiary on a standalone basis (excluding
any portion of such Consolidated EBITDA that is attributable to any Subsidiary
of such first-mentioned Subsidiary).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided, that a corporation, partnership, joint venture,
limited liability company or other business entity shall not be a “Subsidiary”
of a Person solely as a result of such Person’s performing all or substantially
all of the business or operations (in each case without control of management)
of such corporation, partnership, joint venture, limited liability company or
other business entity, and sharing in any costs, revenues and profits thereof,
pursuant to any contractual or similar arrangement. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings, including GII and Merger Sub.

“Subsidiary Guarantee” means the Guaranty Agreement dated as of the date hereof
made by, among others, the Guarantors party thereto in favor of the Collateral
Agent, together with each other guaranty and guaranty supplement delivered
pursuant to Section 6.12.

“Subsidiary Report” has the meaning specified in Section 6.02(e).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any similar master agreement, including any such obligations
or liabilities under any such master agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out

 

32



--------------------------------------------------------------------------------

and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark to market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04. The Swing Line is part of, and not in
addition to, the Revolving Credit Facility.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America, N.A. in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Revolving Credit Facility Amount. The Swing Line Sublimit is part of,
and not in addition to, the Revolving Credit Facility Amount.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) any so-called synthetic, off balance sheet or tax retention lease or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target” has the meaning specified in the preamble hereto.

“Target Confirmation” means that certain confirmation agreement, to be dated as
of the Closing Date, whereby the Target confirms to each Finance Party that it
is assuming all of the obligations and liabilities of Merger Sub under each
Transaction Document to which it is a party as though it were an original
signatory thereto, which confirmation shall be in form and substance
satisfactory to the Administrative Agent.

“Target Group” means Target and its Subsidiaries from time to time.

“Tax Matters Agreement” means the Tax Matters Agreement dated December 30, 2004
among GECIM, Garuda Investment Co., a Cayman Islands corporation and Holdings.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

33



--------------------------------------------------------------------------------

“Term Borrower” means GII.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans having
the same Interest Period made by the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Term Borrower pursuant to Section 2.01(a), in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Term Commitment”
and/or any Term Commitment assigned to such Lender pursuant to any Assignment
and Assumption and Section 11.06(b), as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Term Facility” means the term loan facility made available or to be made
available pursuant to Section 2.01(a).

“Term Facility Amount” means, at any time, the aggregate principal amount of the
Term Loans of all Term Lenders outstanding at such time (or, prior to the making
available of the Term Borrowing, the aggregate principal amount of the Term
Commitments of all Term Lenders, being equal to $120,000,000 on the Signing
Date).

“Term Lender” means, at any time, any Lender that has a Term Commitment or that
holds any Term Loan at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Maturity Date” means the date falling 48 months after the Initial
Utilization Date, provided that if such date would otherwise fall on a day that
is not a Business Day, the Term Maturity Date shall instead fall on the next
succeeding Business Day unless such succeeding Business Day falls in another
calendar month, in which case the Term Maturity Date shall end on the
immediately preceding Business Day.

“Term Note” means a promissory note made by the Term Borrower in favor of a Term
Lender evidencing the Term Loan made by such Term Lender, in substantially the
form of Exhibit C 1.

“Term Repayment Dates” means the dates falling 6, 12, 18, 24, 30, 36, 42 and 48
months after the Initial Utilization Date respectively (each a “Term Repayment
Date”), provided that any Term Repayment Date that would otherwise fall on a day
that is not a Business Day shall instead fall on the next succeeding Business
Day unless such succeeding Business Day falls in another calendar month, in
which case such Term Repayment Date shall end on the immediately preceding
Business Day.

“Threshold Amount” means $25,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

34



--------------------------------------------------------------------------------

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Transaction” means the execution and delivery of, and funding and/or Credit
Extensions under, this Agreement.

“Transaction Documents” means the Loan Documents and the Secured Hedge
Agreements.

“Transaction Obligors” means the Loan Parties and any other party granting any
Lien pursuant to any Collateral Document (each a “Transaction Obligor”).

“Transaction Parties” means the Transaction Obligors and any other party
granting any subordination pursuant to any Collateral Document (each a
“Transaction Party”).

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding that Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the States of the United States of America.

“US Pledge Agreement” means that certain Pledge Agreement dated as of
May 3, 2011 among (among others), Holdings, each Borrower and each other member
of the Group from time to time party thereto and the Collateral Agent for the
benefit of the Secured Parties, which agreement is governed by the laws of the
State of New York.

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will”

 

35



--------------------------------------------------------------------------------

shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document (excluding any Issuer Document)), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (and without prejudice to the foregoing, with effect from
the merger between Merger Sub and the Target, all references in this Agreement
and each other Loan Document to the Merger Sub shall be construed as references
to the surviving or resulting entity of such merger), (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03. Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP as in effect from time to time, except as otherwise
specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP or the application
thereof would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrowers or the Required Lenders
shall so request, the Administrative Agent, the Lenders, Holdings and the
Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP or the
application thereof (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP and the application thereof prior to such
change therein and (ii) the Borrowers shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between

 

36



--------------------------------------------------------------------------------

calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

1.04. Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other appropriate component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Hong Kong time (daylight or standard, as
applicable).

1.06. Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.07. Currency Equivalents Generally.

(a) Any amount specified in this Agreement (other than in Articles II, IX and X)
or any of the other Loan Documents to be in Dollars shall also include the
equivalent of such amount in any currency other than Dollars, such equivalent
amount thereof in the applicable currency to be determined by the Administrative
Agent at such time on the basis of the Spot Rate (as defined below) for the
purchase of such currency with Dollars. For purposes of this Section 1.07, the
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Administrative Agent as the spot rate for the
purchase of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days (in the jurisdiction to which the Administrative Agent refers to confirm
such rate) prior to the date of such determination; provided that if the
Administrative Agent does not have as of the applicable date of determination
such a spot rate, the “Spot Rate” for a currency shall mean a prevailing market
rate for purchasing such currency with another currency as the Administrative
Agent shall determine (acting reasonably).

(b) Notwithstanding the foregoing provisions of this Section 1.07, for purposes
of determining compliance with Article VII (except for Section 7.11) with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred, solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred; provided that, for the avoidance of doubt, the
provisions of Section 1.07(a) shall otherwise apply to Article VII, including
with respect to

 

37



--------------------------------------------------------------------------------

determining whether any Indebtedness or Investment may be incurred at any time
under Article VII (where, for the avoidance of doubt, the amount of any existing
Indebtedness or Investment shall be determined in accordance with
Section 1.07(a) as at the time of such incurrence).

1.08. Pro Forma Compliance. Where any ratio or requirement under Section 7.11
with respect to any time or any Measurement Period is to be tested on a pro
forma basis (including for the purposes of any Section hereof that refers to
such pro form testing of any ratio or requirement under Section 7.11) in
relation to any transaction (including any acquisition and any incurrence or
assumption of Indebtedness), such ratio or requirement shall be tested (a) as if
such transaction had been consummated as at such time or (as the case may be) as
at the commencement of such Measurement Period and any Indebtedness and/or
liabilities assumed or incurred in connection therewith had been incurred as at
such time or (as the case may be) as at the commencement of and remained
outstanding throughout such Measurement Period, and (b) (in the case of any
assumption or incurrence of any Indebtedness) after giving pro forma effect to
the use of proceeds of such Indebtedness but without giving effect to any
increase in cash or Cash Equivalents as a result of such assumption or
incurrence, provided that if such pro forma effect of use of proceeds of such
Indebtedness includes the repayment or reduction of any Indebtedness, the
Borrowers shall promptly after the incurrence or assumption of such Indebtedness
by any member of the Group provide reasonable evidence to the Administrative
Agent that such repayment or reduction has occurred.

1.09. Joint and Several Obligations. The obligations and liabilities of each
Borrower under this Agreement shall be joint and several, irrespective of
whether such obligations or liabilities are expressed to be assumed by one or
both of the Borrowers.

1.10. Assignment of Loans. For the avoidance of doubt, upon any assignment by
any Lender of any Term Loan, Revolving Credit Loan or Incremental Term Loan
(under any Incremental Term Facility) held or made by it or any part thereof to
another Person in accordance with this Agreement, such Term Loan (or such part
thereof), such Revolving Credit Loan (or such part thereof) or such Incremental
Term Loan (or such part thereof) so assigned to such Person shall constitute a
Term Loan, a Revolving Credit Loan or (as the case may be) an Incremental Term
Loan (under such Incremental Term Facility) made by such Person to the
applicable Borrower.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01. The Loans. (a) The Term Borrowing. Subject to the terms and conditions set
forth herein, each Term Lender severally agrees to make loans (each such loan, a
“Term Loan”) to the Term Borrower on any Business Day during the Availability
Period for the Term Facility, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Term

 

38



--------------------------------------------------------------------------------

Commitment; provided, however, that (i) such Business Day must be the Closing
Date and (ii) no Term Loans may be advanced on any day other than the Closing
Date. Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not
be re-borrowed.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Revolving Credit Borrower from time
to time, on any Business Day during the Availability Period for the Revolving
Credit Facility, in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Credit Commitment; provided, however, that
(i) no Revolving Credit Loan shall be made unless the Term Borrowing has been
made available or is made available on the same day as such Revolving Credit
Loan and (ii) after giving effect to any Revolving Credit Borrowing, (A) the
Total Revolving Credit Outstandings at such time shall not exceed the Revolving
Credit Facility Amount at such time, and (B) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
aggregate Participation in the Outstanding Amount of all L/C Obligations, plus
such Revolving Credit Lender’s aggregate Participation in the Outstanding Amount
of all Swing Line Loans shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment. Within the limits of each Revolving Credit Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Revolving Credit Borrower may borrow under this Section 2.01(b),
prepay under Section 2.05, and re-borrow under this Section 2.01(b).

2.02. Borrowings and Continuations of Loans. (a) Each Borrowing (other than a
Swing Line Borrowing) and each continuation of Loans (other than Swing Line
Loans) shall be made upon the irrevocable notice by the applicable Borrower
(that is borrowing or has borrowed such Borrowing or Loans) to the
Administrative Agent. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. three Business Days (or, in the case of the
making of any Borrowing on the Initial Utilization Date, such shorter period as
the Administrative Agent may agree) prior to the requested date of any Borrowing
or continuation of Loans; provided, however, that if the applicable Borrower
wishes to request any Interest Period (for the applicable Borrowing or
continuation of Loans) other than one, two, three or six months in duration as
provided in the definition of “Interest Period”, the applicable notice must be
received by the Administrative Agent not later than 11:00 a.m. seven Business
Days prior to the requested date of such Borrowing or continuation, whereupon
the Administrative Agent shall give prompt notice to the Appropriate Lenders (in
respect of such Borrowing or Loans) of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than
11:00 a.m., five Business Days before the requested date of such Borrowing or
continuation of Loans, the Administrative Agent shall notify the applicable
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Appropriate Lenders (in respect
of such Borrowing or Loans). Each notice by the applicable Borrower pursuant to
this Section 2.02(a) must be in the form of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of such Borrower.
Each Borrowing or continuation of Loans under the Revolving Credit Facility
shall be in a minimum principal amount of $1,000,000 and in a whole multiple of
$500,000 in excess thereof. Each Committed Loan Notice from a Borrower shall
specify (i) whether such Borrower is requesting the Term Borrowing, a Revolving
Credit Borrowing or an Incremental Term

 

39



--------------------------------------------------------------------------------

Borrowing under any Incremental Term Facility (and, in the case of a Revolving
Credit Borrowing, specify whether such Revolving Credit Borrowing is to be a
Certain Funds Advance), or a continuation of Term Loans, Revolving Credit Loans
or Incremental Term Loans under any Incremental Term Facility (for the avoidance
of doubt, only the Term Borrower may request the Term Borrowing or any
Incremental Term Borrowing under any Incremental Term Facility or any
continuation of Term Loans or Incremental Term Loans under any Incremental Term
Facility, and only the Revolving Credit Borrower may request any Revolving
Credit Borrowing or any continuation of Revolving Credit Loans), (ii) the
requested date of such Borrowing or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed or
continued, and (iv) if applicable, the duration of the Interest Period with
respect thereto (for the avoidance of doubt, the same Interest Period shall be
selected for Loans comprised within the same Borrowing to be made or continued,
except that where a Borrowing is divided in accordance with clause (e), the
Borrowings into which it is divided may each have a different Interest Period).
If a Borrower requests a Borrowing (other than a Swing Line Borrowing) or
continuation of Loans (other than Swing Line Loans) in any such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month for such Borrowing or Loans.

(b) Following receipt of a Committed Loan Notice in respect of any Borrowing
under any Facility (other than a Swing Line Borrowing), the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage
under such Facility of the applicable Loans (the subject of such Borrowing). If
no timely notice of a continuation of Loans (other than Swing Line Loans) is
provided by the applicable Borrower, such Loans shall automatically be continued
for an Interest Period of one month (subject to the definition of “Interest
Period”) with effect from the end of the current Interest Period for such Loans,
and the Administrative Agent shall notify each Lender of such automatic
continuation. In the case of a Borrowing under any Facility (other than the
Swing Line Facility), each Appropriate Lender (in respect of such Facility)
shall (subject to the applicable conditions specified in this Agreement) make
the amount of its Loan (comprised within such Borrowing, in an amount equal to
its Applicable Percentage under such Facility of the amount of such Borrowing)
available to the Administrative Agent in immediately available funds to such
other account as the Administrative Agent may from time to time specify to the
applicable Borrower and each such Appropriate Lender for this purpose, not later
than 11 a.m. (Hong Kong time) on the Business Day specified in the applicable
Committed Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02, the Administrative Agent shall make all funds so received in
respect of such Borrowing available to the applicable Borrower in like funds as
received by the Administrative Agent by wire transfer of such funds in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the applicable Borrower; provided, however, that if, on
the date a Committed Loan Notice with respect to a Revolving Credit Borrowing is
given by the Revolving Credit Borrower, there are L/C Borrowings outstanding
(after the application of any applicable Cash Collateral in accordance with this
Agreement), then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings that remain
outstanding (or, if insufficient to discharge all L/C Borrowings, payment pro
rata of all L/C Borrowings), and second, shall be made available to the
Revolving Credit Borrower as provided above.

 

40



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Loan may be continued (and, in the
case of clause (e), divided) only on the last day of an Interest Period for such
Loan.

(d) The Administrative Agent shall promptly notify the applicable Borrower and
the Lenders of the interest rate applicable to any Interest Period for Loans
upon determination of such interest rate.

(e) In a Committed Loan Notice relating to the continuation of a Borrowing of
Loans under the Term Facility or the Revolving Credit Facility (other than a
Swing Line Borrowing), the applicable Borrower (that has borrowed such
Borrowing) may request that such Borrowing (“Applicable Borrowing”) be (subject
to clause (f)), at the end of the current Interest Period relating to such
Applicable Borrowing, divided into more than one Borrowing of Loans under such
Facility (each a “Divided Borrowing”), each in an amount specified by such
Borrower in such Committed Loan Notice, provided that the aggregate amount of
such Divided Borrowings so specified shall be equal to the outstanding principal
amount of such Applicable Borrowing at the end of such Interest Period. On the
last day of such Interest Period, such Applicable Borrowing shall (subject to
clause (f)) be divided into the Divided Borrowings so specified (and each in the
amount so specified) by the applicable Borrower in such Committed Loan Notice in
accordance with the foregoing, and each Loan of each Lender comprised within in
such Applicable Borrowing shall be divided into Loans of such Lender under the
respective Divided Borrowings ratably.

(f) After giving effect to all Term Borrowings and all continuations and
divisions of Term Loans, there shall not be more than six Interest Periods in
effect in respect of the Term Facility. After giving effect to all Revolving
Credit Borrowings and all continuations and divisions of Revolving Credit Loans,
there shall not be more than ten Interest Periods in effect in respect of the
Revolving Credit Facility.

2.03. Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject to the
terms and conditions set forth herein, (A) the L/C Issuer agrees, in reliance
upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Revolving Credit Borrower (except that it is
acknowledged that the Existing Letters of Credit are issued for the account of
GII), and to amend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Revolving Credit Borrower (or, in the case
of the Existing Letters of Credit, for the account of GII) and any drawings
thereunder; provided that (A) no Letter of Credit may be issued (or, in the case
of the Existing Letters of Credit, the Existing Letters of Credit shall not be
deemed to have been issued hereunder) unless the Term Borrowing has been made
available or is made available on the same day as the issuance of such Letter of
Credit and (B) after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Credit Outstandings at such time
shall not exceed the Revolving Credit Facility Amount at such time, (y) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Revolving
Credit Lender, plus such Lender’s aggregate Participation in the Outstanding
Amount of all L/C Obligations, plus such

 

41



--------------------------------------------------------------------------------

Lender’s aggregate Participation in the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Credit Commitment, and (z) the
Outstanding Amount of the L/C Obligations at such time shall not exceed the
Letter of Credit Sublimit. Each request by the Revolving Credit Borrower (or, in
the case of any Existing Letter of Credit, GII) for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by the Revolving
Credit Borrower that the L/C Credit Extension so requested complies with the
conditions set forth in the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, the Revolving
Credit Borrower’s ability to obtain Letters of Credit shall be fully revolving,
and accordingly the Revolving Credit Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Revolving Lenders
have approved such expiry date; and provided that Letters of Credit (at any one
time outstanding) in an aggregate amount of up to US$20,000,000 (determined in
accordance with Section 1.06) may have an expiry date of up to 24 months from
the date of issuance thereof; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii) Notwithstanding any other provision hereof, the L/C Issuer shall not be
under any obligation to issue any Letter of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Signing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Signing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

 

42



--------------------------------------------------------------------------------

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Revolving Credit Lender is at such time a Defaulting Lender hereunder,
unless the L/C Issuer has entered into satisfactory arrangements with the
Borrowers or such Lender to eliminate the L/C Issuer’s risk or exposure with
respect to such Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof or (B) the beneficiary of such
Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit. (i) Each Letter
of Credit shall be issued or amended, as the case may be, subject to the terms
and conditions hereof, upon the request of the Revolving Credit Borrower (or, in
the case of an amendment of any Existing Letter of Credit, GII) delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Revolving Credit Borrower (or, as applicable, GII), provided that the
foregoing shall not apply to the issuance of any Existing Letter of Credit. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof and the type of Letter of Credit
requested; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may reasonably require, and such details so
specified in such Letter of Credit Application must comply with any applicable
requirements under Section 2.03(a). In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail

 

43



--------------------------------------------------------------------------------

reasonably satisfactory to the L/C Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the L/C Issuer may reasonably require, and such details so specified in such
Letter of Credit Application must comply with any applicable requirements under
Section 2.03(a). Additionally, the Revolving Credit Borrower (or, with respect
to any Existing Letter of Credit, GII) shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Revolving Credit Borrower (or, as applicable, GII) and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof. Unless the L/C
Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Revolving Credit Borrower or enter into the applicable amendment, as the case
may be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit from time to time (without prejudice to the provisions of
Section 3.07(a)(ii)).

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Revolving Credit Borrower (or,
in the case of any Existing Letter of Credit, GII) and the Administrative Agent
a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Revolving Credit Borrower
(or, in the case of an Existing Letter of Credit, GII) and the Administrative
Agent thereof. Not later than 11:00 a.m. on the date following notice by the
Administrative Agent or the L/C Issuer to any Borrower of any payment by the L/C
Issuer under a Letter of Credit (or, if the date of such payment has already
been notified to any Borrower pursuant to any prior notification by the L/C
Issuer of its receipt of any notice of drawing under such Letter of Credit,
following such payment) (each such date, an “Honor Date”), the Revolving Credit
Borrower (or, in the case of an Existing Letter of Credit, GII) shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing, provided that (A) to the extent that Cash Collateral has been
provided in respect of any L/C Obligations, the Administrative Agent shall (or
shall instruct the Collateral Agent to) apply (to the extent permitted by
applicable law and subject to (B) below)

 

44



--------------------------------------------------------------------------------

such Cash Collateral towards reimbursement of the L/C Issuer against such
drawing on such Honor Date and (B) to the extent that Cash Collateral has been
specifically provided in respect of any Revolving Credit Lender pursuant to
Sections 2.03(g)(ii), 3.02(a)(ii) or 11.13, such Cash Collateral shall only be
applied towards a portion of the amount of such drawing, which portion is
attributable to such Revolving Credit Lender’s Participation in the Outstanding
Amount of such Letter of Credit. To the extent that a Borrower fails to so
reimburse the L/C Issuer against such drawing by such time on such Honor Date
(including through the application of the applicable Cash Collateral pursuant to
the foregoing), the Administrative Agent shall promptly notify each Revolving
Credit Lender of such Honor Date, the amount of such unreimbursed drawing (an
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Participation therein.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Participation in such Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent (which
shall be at least three Business Days after the date of such notice), provided
that for the purposes of the foregoing calculation only, if Cash Collateral has
been specifically provided in respect of any Revolving Credit Lender pursuant to
Sections 2.03(g)(ii), 3.02(a)(ii) or 11.13, (A) such Unreimbursed Amount shall
be determined as if such Cash Collateral (that has been specifically provided in
respect of such Revolving Credit Lender) had not been applied towards
reimbursement of such drawing under such Letter of Credit pursuant to
Section 2.03(c)(i)(B), and (B) the funds required to be so made available by
such Revolving Credit Lender to the Administrative Agent shall be its
Participation in such Unreimbursed Amount (as determined in accordance with (A))
less the amount of such Cash Collateral that has been specifically provided in
respect of such Revolving Credit Lender and that has actually been applied
towards reimbursement of such drawing under such Letter of Credit pursuant to
Section 2.03(c)(i)(B). With effect from such Honor Date, the Revolving Credit
Borrower (or, in the case of an Unreimbursed Amount relating to an Existing
Letter of Credit, GII) shall be deemed to have incurred from the L/C Issuer an
L/C Borrowing in the amount of such Unreimbursed Amount, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. Each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to this
Section 2.03(c)(ii) shall be deemed payment in respect of its Participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03 (and hence
constitute a funded participation of such Lender) in respect of the applicable
Letter of Credit.

(iii) Until and unless to the extent that a Revolving Credit Lender funds its
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
Unreimbursed Amount in respect of any Letter of Credit (whereupon clause
(d) shall apply), interest in respect of such Unreimbursed Amount (that is
attributable to such Revolving Credit Lender’s Participation therein) shall be
solely for the account of the L/C Issuer.

(iv) Each Revolving Credit Lender’s obligation to make L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit in accordance with this
Section 2.03(c) shall be absolute and unconditional and shall not be affected by
any

 

45



--------------------------------------------------------------------------------

circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, any Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing. No such making of an L/C Advance shall relieve
or otherwise impair the obligation of any Borrower to reimburse the L/C Issuer
for the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(v) If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender, on demand, such amount with interest thereon for the period
from the date such payment is required to the date on which such payment is
immediately available to the L/C Issuer at a rate per annum equal to the greater
of the Eurodollar Rate (determined as if such amount constituted an amount of
Obligations due but unpaid hereunder) and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation. A certificate
of the L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(v) shall be conclusive absent manifest error.

(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Credit
Lender such Lender’s L/C Advance in respect of any Unreimbursed Amount relating
to such payment in accordance with Section 2.03(c), to the extent that the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of such Unreimbursed Amount or interest thereon (whether directly from
any Borrower or otherwise, including proceeds of Cash Collateral applied thereto
by the Administrative Agent), the Administrative Agent will distribute (in the
same funds as those received by the Administrative Agent) to such Revolving
Credit Lender its applicable share of such payment so received by the
Administrative Agent, which applicable share shall be appropriate to such
Revolving Credit Lender’s funded participation in respect of such Letter of
Credit (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s funded participation in such Letter of
Credit was outstanding).

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer, on demand of the Administrative Agent, the applicable portion of such
payment distributed to such Revolving Credit Lender in accordance with
Section 2.03(d)(i), plus interest thereon from the date of such demand to the
date such applicable portion of such payment is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. Each
such payment by a Revolving Credit Lender shall be deemed an L/C Advance by such
Revolving Credit Lender hereunder (and hence a funded participation of such
Revolving Credit Lender in the applicable Letter of Credit). The Administrative
Agent will make such demand upon the request of the L/C Issuer.

 

46



--------------------------------------------------------------------------------

The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of any Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower, any other Loan Party or any Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy, debtor
in possession, assignee for the benefit of creditors, liquidator, receiver or
other representative of or successor to any beneficiary or any transferee of
such Letter of Credit, including any arising in connection with any proceeding
under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower, any Loan
Party or any Subsidiary.

The Revolving Credit Borrower (or, in the case of an Existing Letter of Credit
or any amendment thereto, GII) shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of non-compliance with the Revolving Credit Borrower’s (or, as
applicable, GII’s) instructions or other irregularity, the Revolving Credit
Borrower (or, as applicable, GII) will immediately notify the L/C Issuer. Each
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by that

 

47



--------------------------------------------------------------------------------

Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Revolving Credit
Lenders or the Required Revolving Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Borrowers hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude any Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the applicable Borrower may have a claim against the
L/C Issuer, and the L/C Issuer may be liable to that Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by that Borrower which that Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit (issued for the account of that
Borrower) after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of that Letter
of Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. (i) Upon the request of the Administrative Agent, if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrowers shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations.

(ii) At any time that there shall exist a Defaulting Lender, the Borrowers
shall, promptly and in any event within 3 Business Days after any request of the
Administrative Agent or the L/C Issuer (with a copy to the Administrative
Agent), provide Cash Collateral specifically in respect of such Defaulting
Lender (and its Participation in L/C Obligations) in an amount equal to such
Defaulting Lender’s Participation in the Outstanding Amount of all L/C
Obligations (excluding, for the avoidance of doubt, any such Participation that
has been re-allocated to any Non-Defaulting Lender in accordance with
Section 3.07(a)(ii)).

(iii) Sections 2.05, 3.02, 8.02(c) and 11.13 set forth certain additional
requirements to deliver Cash Collateral hereunder.

(iv) For purposes of Sections 2.03, 2.05, 3.02, 8.02(c) and 11.13, “Cash
Collateralize” means to pledge and deposit with or deliver to the Collateral
Agent, for the

 

48



--------------------------------------------------------------------------------

benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit accounts, and balances therein from time to time
(collectively “Cash Collateral”) pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the L/C Issuer (which documents are
hereby consented to by the Lenders), provided that in the case of the provision
of Cash Collateral in respect of a specific Lender pursuant to Sections
2.03(g)(ii), 3.02(a)(ii) or 11.13, such Cash Collateral and the proceeds thereof
shall only be applied towards such Lender’s Participation in any L/C Obligations
(including such Lender’s obligation to make funds available pursuant to Sections
2.03(c) and/or (d)(ii)), until all of such Lender’s Participation in L/C
Obligations has been discharged in full and all Letters of Credit have
terminated or expired and no further Letter of Credit may be made hereunder, in
which event any such remaining Cash Collateral may be applied towards other L/C
Obligations. Derivatives of such term have corresponding meanings. Each Borrower
hereby grants to the Collateral Agent, for the benefit of the L/C Issuer and the
Lenders, a security interest in all such Cash Collateral and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non interest bearing
deposit accounts at the bank or financial institution acting as Collateral Agent
or any affiliate thereof.

(v) In the case of provision of Cash Collateral pursuant to Sections 2.03(g)(i),
2.05, 3.02(b) and/or 8.02, if at any time any Agent determines that any funds
held as Cash Collateral are subject to any right or claim of any Person other
than the Collateral Agent or that the total amount of such funds is less than
the aggregate Outstanding Amount of all L/C Obligations (or in the case of
Section 2.05, the amount of Cash Collateral required thereunder), the Borrowers
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) the aggregate Outstanding Amount of all L/C
Obligations over (y) the total amount of funds, if any, then held as Cash
Collateral that the Administrative Agent determines to be free and clear of any
such right and claim (or, only in the case of Section 2.05, an amount equal to
the excess of (A) the required amount of Cash Collateral under Section 2.05 over
(B) the total amount of funds, if any, then held as Cash Collateral provided
under Section 2.05 that the Administrative Agent determines to be free and clear
of any such right and claim). Upon the drawing of any Letter of Credit for which
funds are on deposit as Cash Collateral, such funds shall be applied, to the
extent permitted under applicable law, to reimburse the L/C Issuer in accordance
with Section 2.03(c)(i).

(vi) In the case of provision of Cash Collateral in respect of any specific
Lender pursuant to Sections 2.03(g)(ii), 3.02(a)(ii) or 11.13, if at any time
any Agent determines that any funds held as such Cash Collateral are subject to
any right or claim of any Person other than the Collateral Agent or that the
total amount of such funds is less than such Lender’s Participation in the
aggregate Outstanding Amount of all L/C Obligations, the Borrowers will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such Lender’s Participation in the aggregate Outstanding
Amount of all L/C Obligations over (y) the total amount of funds, if any, then
held as Cash Collateral (which is specifically provided in respect of such
Lender pursuant to Sections 2.03(g)(ii), 3.02(a)(ii) or 11.13) that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral in respect of

 

49



--------------------------------------------------------------------------------

such Revolving Credit Lender, such funds shall be applied, to the extent
permitted under applicable law, to reimburse the L/C Issuer in accordance with
Section 2.03(c)(i).

(vii) Cash Collateral (or the appropriate portion thereof) provided in respect
of any specific Lender pursuant to Sections 2.03(g)(ii), 3.02(a)(ii) or 11.13 or
provided pursuant to Section 2.05(b)(v) shall no longer be required to be held
as Cash Collateral following (A) (other than in the case of Section 2.05(b)(v))
the elimination of the L/C Issuer’s exposure to such specific Lender and its
obligations to fund its Participation in L/C Obligations (including, in the case
of a Lender that is a Defaulting Lender, by the termination of the Defaulting
Lender status of such Lender) or (B) the determination by the Administrative
Agent and the L/C Issuer that there exists excess Cash Collateral (sufficient to
cover all L/C Obligations that are outstanding and/or may arise); provided that
subject to Sections 2.03(g)(ii), 3.02, 3.07 and 11.13, the Borrowers, the L/C
Issuer and the Collateral Agent may agree that such Cash Collateral shall be
held to support other Secured Obligations.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Revolving Credit Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrowers shall, in respect of each Letter of
Credit, pay to the Administrative Agent (for the account of each Revolving
Credit Lender, in accordance with the percentage borne by (x) its Participation
in the Outstanding Amount of the L/C Obligations attributable to such Letter of
Credit to (y) the Outstanding Amount of the L/C Obligations attributable to such
Letter of Credit) a Letter of Credit fee (the “Letter of Credit Fee”), accruing
on each day for each Letter of Credit, equal to 1.25% per annum times the amount
available to be drawn under such Letter of Credit on such day; provided that any
Letter of Credit Fee accrued for the account of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Revolving Credit Borrower so long as such
Lender shall be a Defaulting Lender (except to the extent that such Letter of
Credit Fee shall otherwise have been due and payable by the Revolving Credit
Borrower prior to such time), and provided further that no Letter of Credit Fee
shall accrue for the account of any Defaulting Lender so long as such Lender
shall be a Defaulting Lender but any Letter of Credit Fee (relating to any
Letter of Credit) that is attributable to or calculated by reference to a
Defaulting Lender’s Participation in the Outstanding Amount of the L/C
Obligations relating to such Letter of Credit shall accrue and be payable for
the account of each Non-Defaulting Letter to the extent that such Participation
has been re-allocated to such Non-Defaulting Lender in accordance with
Section 3.07(a)(ii). For purposes of computing the amount available to be drawn
under any Letter of Credit on any day, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. Letter of Credit Fees shall be
(A) computed in arrears and (B) due and payable on the last Business Day of each
June, September, December and March, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default under Section 8.01(a) exists, all Letter of Credit
Fees shall accrue at the Default Rate.

 

50



--------------------------------------------------------------------------------

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, each at a rate per annum
equal to 0.25%, accruing on each day on the amount available to be drawn under
such Letter of Credit on such day. Such fronting fee shall be computed in
arrears, and due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the amount
available to be drawn under any Letter of Credit on any day, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrowers shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are non-refundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control (except for any terms of any Issuer Document pursuant to requirements of
applicable Law).

(l) Existing Letters of Credit. At any time after the Initial Utilization Date
but on or prior to the date falling 30 days thereafter, GII may by not less than
three Business Days’ prior written notice to the L/C Issuer and the
Administrative Agent (“Existing Letters of Credit Roll-in Notice”), require the
Existing Letters of Credit to be deemed to constitute Letters of Credit issued
under this Agreement, whereupon with effect from the date so specified in the
Existing Letters of Credit Roll-in Notice in accordance with the foregoing, the
Existing Letters of Credit shall be deemed to constitute Letters of Credit
issued under this Agreement, and each Revolving Credit Lender shall be deemed to
have acquired from the L/C Issuer (and each Revolving Credit Lender hereby
irrevocably and unconditionally agrees to purchase from the L/C Issuer) a risk
participation in each Existing Letter of Credit in an amount equal to the
product of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the amount of such Existing Letter of Credit from time to time (without
prejudice to the provisions of Section 3.07(a)(ii)), provided that:

(i) the conditions for the issuance of Letters of Credit hereunder (applying as
if Existing Letters of Credit were new Letters of Credit requested hereunder),
including the conditions under Section 4.02, are satisfied, except (A) for the
requirement for delivery of a Letter of Credit Application and (B) that such
Letters of Credit are issued for the account of GII not the Revolving Credit
Borrower; and

(ii) after giving effect to the Existing Letters of Credit (as if such Existing
Letters of Credit were issued hereunder on such date specified in the Existing
Letters of Credit Roll-In Notice) (A) the Total Revolving Credit Outstandings at
such time shall not exceed the Revolving Credit Facility Amount at such time,
(B) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Lender’s aggregate Participation in the
Outstanding Amount of all L/C Obligations, plus such Lender’s aggregate
Participation in the Outstanding Amount of all Swing Line Loans shall not exceed

 

51



--------------------------------------------------------------------------------

such Lender’s Revolving Credit Commitment, and (C) the Outstanding Amount of the
L/C Obligations at such time shall not exceed the Letter of Credit Sublimit.

The delivery of the Existing Letters of Credit Roll-In Notice by GII shall be
deemed to be a representation by GII that the requirements in clauses (i) and
(ii) are satisfied. The Administrative Agent shall inform each Revolving Credit
Lender of its receipt of the Existing Letters of Credit Roll-In Notice, and each
Revolving Credit Lender’s Participation in each Existing Letter of Credit.

2.04. Swing Line Loans. (a) The Swing Line. Subject to the terms and conditions
set forth herein, the Swing Line Lender agrees, in reliance upon the agreements
of the other Lenders set forth in this Section 2.04, to make loans (each such
loan, a “Swing Line Loan”) to the Revolving Credit Borrower from time to time on
any Business Day during the Availability Period in respect of the Revolving
Credit Facility in an aggregate amount not to exceed at any time outstanding the
amount of the Swing Line Sublimit, notwithstanding the fact that such Swing Line
Loans, when aggregated with the Outstanding Amount of Revolving Credit Loans of
the Lender (that acts as Swing Line Lender) and the aggregate Participation in
the Outstanding Amount of all L/C Obligations of the Lender (that acts as Swing
Line Lender), may exceed the amount of such Lender’s Revolving Credit
Commitment; provided, however, that (i) no Swing Line Loan may be issued unless
the Term Borrowing has been made available or is made available on the same day
as such Swing Line Loan, (ii) after giving effect to any Swing Line Loan,
(A) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility at such time, and (B) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender at such time, plus such
Revolving Credit Lender’s aggregate Participation in the Outstanding Amount of
all L/C Obligations at such time, plus such Revolving Credit Lender’s aggregate
Participation in the Outstanding Amount of all Swing Line Loans at such time
shall not exceed such Lender’s Revolving Credit Commitment, (iii) that the
Revolving Credit Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan and (iv) notwithstanding any other
provision hereof, the Swing Line Lender shall not be obliged to make any Swing
Line Loan if a default of any Lender’s obligations to fund under Section 2.04(c)
exists or any Revolving Credit Lender is at such time a Defaulting Lender
hereunder, unless the Swing Line Lender has entered into satisfactory
arrangements with the Revolving Credit Borrower or such Lender to eliminate the
Swing Line Lender’s risk or exposure with respect to such Lender. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Revolving Credit Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and re-borrow under this Section 2.04. Each Swing Line Loan shall
bear interest at a rate equal to the Eurodollar Rate for the Interest Period
available for Swing Line Loans plus the Applicable Margin. Immediately upon the
making of a Swing Line Loan, each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage times the amount of such Swing Line Loan from time to time (without
prejudice to the provisions of Section 3.07(a)(ii)).

(b) Borrowing Procedures. Each Swing Line Borrowing shall, subject to the terms
and conditions hereof, be made upon the Revolving Credit Borrower’s irrevocable
notice

 

52



--------------------------------------------------------------------------------

to the Swing Line Lender and the Administrative Agent. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
10:00 a.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $500,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such notice must be in the
form of a written Swing Line Loan Notice, appropriately completed and signed by
a Responsible Officer of the Revolving Credit Borrower. Promptly after receipt
by the Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing
Line Lender will confirm with the Administrative Agent (in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make the Swing Line
Loan (the subject of such Swing Line Borrowing) as a result of the limitations
set forth in the proviso to the first sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of such Swing Line Loan available to the
Revolving Credit Borrower at its office by crediting the account of the
Revolving Credit Borrower on the books of the Swing Line Lender in immediately
available funds.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Revolving Credit
Borrower (which hereby irrevocably authorizes the Swing Line Lender to so
request on its behalf), that each Revolving Credit Lender make a Revolving
Credit Loan in an amount equal to such Lender’s Participation in the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of
Loans, but subject to the conditions set forth in Section 2.01(b) and
Section 4.02. The Swing Line Lender shall furnish the Revolving Credit Borrower
with a copy of such Committed Loan Notice promptly after delivering such notice
to the Administrative Agent. Each Revolving Credit Lender shall make a Revolving
Credit Loan in the amount equal to its Participation in the amount of Swing Line
Loans outstanding as specified in such Committed Loan Notice (in accordance with
the foregoing) available to the Administrative Agent in immediately available
funds for the account of the Swing Line Lender at the Administrative Agent’s
office (or such other account as the Swing Line Lender from time to time notify
the Administrative Agent in writing) not later than 1:00 p.m. on the day
specified in such Committed Loan Notice (which shall be at least three Business
Days after the date of such Committed Loan Notice), whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Revolving Credit Loan to the Revolving Credit
Borrower in the amount of such funds so made available. The Administrative Agent
shall remit the funds so received to the Swing Line Lender for application
towards repayment of the Swing Line Loans then outstanding.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Revolving Credit Loans submitted by the Swing Line Lender as set forth
herein shall be

 

53



--------------------------------------------------------------------------------

deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in each of the Swing Line Loans and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender, on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the Swing Line Lender
at a rate per annum equal to the greater of the Eurodollar Rate (determined as
if such amount constituted an amount of Obligations due but unpaid hereunder)
and a rate specified by the Swing Line Lender as reflecting its cost of funds. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans in accordance with
this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, any Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of any Borrower to repay Swing Line Loans, together with
interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute (in the same funds as those received by
the Swing Line Lender) to such Revolving Credit Lender its applicable share of
such payment, which applicable share is proportionate to such Revolving Credit
Lender’s funded participation in respect of such Swing Line Loan (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation in respect of such Swing Line Loan was
funded).

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Administrative Agent
for the account of the Swing Line Lender, on demand by the Administrative Agent,
the applicable portion of such payment distributed to such Revolving Credit
Lender in accordance with Section 2.04(d)(i), plus interest thereon from the
date of such demand to the date such applicable portion of such payment is
returned by such Revolving Credit Lender, at a rate per annum equal to the
greater of the Eurodollar Rate

 

54



--------------------------------------------------------------------------------

(determined as if such applicable portion of such payment constituted an amount
of Obligations due but unpaid hereunder) and a rate specified by the Swing Line
Lender as reflecting its cost of funds. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. Such payment by a Revolving
Credit Lender shall constitute a funded participation by such Revolving Credit
Lender in the applicable Swing Line Loan. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Revolving Credit Borrower for interest on the
Swing Line Loans. Until a Revolving Credit Lender makes available a Revolving
Credit Loan pursuant to this Section 2.04 to refinance the portion of any Swing
Line Loan (that is attributable to such Revolving Credit Lender’s Participation
therein) or funds its risk participation in any Swing Line Loan pursuant to this
Section 2.04 (whereupon Section 2.04(d) shall apply), interest in respect of
such Swing Line Loan (that is attributable to such Revolving Credit Lender’s
Participation therein) shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. Without prejudice to Section 2.13,
the Revolving Credit Borrower shall make all payments of principal and interest
in respect of the Swing Line Loans directly to the Swing Line Lender.

2.05. Prepayments. (a) Optional. (i) A Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
(other than Swing Line Loans) borrowed by such Borrower in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 11:00 a.m. three Business Days prior to
the date of such prepayment, (B) any prepayment of Loans shall (in the case of
Loans under the Term Facility or any Incremental Term Facility) be in an
aggregate principal amount (such aggregate being the aggregate for the Term
Facility and each Incremental Term Facility) of $5,000,000 and a whole multiple
of $500,000 in excess thereof or, if less, the entire principal amount thereof
then outstanding or (in the case of Loans under the Revolving Credit Facility)
$5,000,000 and in a whole multiple of $500,000 in excess thereof or, if less,
the entire principal amount thereof then outstanding and (C) (in the case of any
such prepayment of Loans under the Term Facility or any Incremental Term
Facility) such prepayment must be made pro rata among all of the Loans under the
Term Facility and each Incremental Term Facility. Each such notice shall specify
the date and amount of such prepayment. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on the amount of such
Lender’s Loans under the relevant Facility in respect of which such prepayment
is to be made). If such notice is given by a Borrower, such Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of the outstanding
Term Loans or the outstanding Incremental Term Loans under any Incremental Term
Facility pursuant to this Section 2.05(a) shall be applied to the remaining
principal repayment installments thereof on a pro rata basis. Each prepayment of
the outstanding

 

55



--------------------------------------------------------------------------------

Loans under any Facility (other than Swing Line Loans) shall be paid to the
Lenders in accordance with their respective share of such Loans.

(ii) The Revolving Credit Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (unless otherwise agreed by the Swing Line Lender)
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of such prepayment, and (B) any such
prepayment shall be in a minimum principal amount equal to the lesser of
$100,000 and the aggregate principal amount of all Swing Line Loans then
outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the applicable Borrower, such Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any such prepayment of any
Swing Line Loan shall be accompanied by all accrued interest on such Swing Line
Loan and any additional amounts required pursuant to Section 3.05.

(b) Mandatory. (i) If any Loan Party or any of its Subsidiaries Disposes of any
property or assets in any fiscal year of Holdings (other than any Disposition of
any property or assets permitted by Section 7.05, excluding Section 7.05(k) and
(subject to clause (b)(ii) below) Section 7.05(i)) the Net Cash Proceeds of
which, which when aggregated with the Net Cash Proceeds of any and all other
Dispositions (by any or all of the Loan Parties and/or their respective
Subsidiaries) in the same fiscal year, exceed $50,000,000, the Term Borrower
shall prepay an aggregate principal amount of Loans (other than Revolving Credit
Loans and Swing Line Loans) equal to 100% of such excess (above $50,000,000)
within three Business Days after receipt by (or payment to order of) any Loan
Party or any Subsidiary of such Net Cash Proceeds; provided, however, that, with
respect to any Net Cash Proceeds realized by any Loan Party or any Subsidiary
under a Disposition described in this Section 2.05(b)(i), at the option of the
Term Borrower (as elected by the Term Borrower in writing to the Administrative
Agent on or prior to the date that is three Business Days after the date of
realization of such Net Cash Proceeds), and so long as no Default under
Section 8.01(a) or Event of Default shall have occurred and be continuing, all
or any portion of such Net Cash Proceeds may be re-invested in operating assets
of the Group so long as within 365 days following receipt of such Net Cash
Proceeds, the purchase of such assets with such proceeds shall have been
consummated (as certified by the Term Borrower in writing to the Administrative
Agent); provided further, however, that any Net Cash Proceeds not so reinvested
within such 365-day period shall be immediately applied to the prepayment of the
Loans as set forth in this Section 2.05.

(ii) If any proceeds of casualty insurance, condemnation awards, indemnity
payments or similar proceeds are received by or paid to the order of or for the
account of any Loan Party or any of its Subsidiaries in any fiscal year of
Holdings, and the Net Cash Proceeds thereof, when aggregated with the Net Cash
Proceeds in respect of all other proceeds of casualty insurance, condemnation
awards, indemnity payments and/or similar proceeds received by or paid to the
order of or for the account of any or all of the Loan Parties and/or their
respective Subsidiaries in such fiscal year, exceed $25,000,000, and such Net
Cash Proceeds are not otherwise included in clause (i) of this Section 2.05(b),
the Term Borrower shall prepay an aggregate principal amount of Loans (other
than Revolving Credit Loans and Swing Line Loans) equal to 100% of such excess
(above $25,000,000) within three Business

 

56



--------------------------------------------------------------------------------

Days after receipt by (or payment to the order of or for the account of) any
Loan Party or any Subsidiary of such Net Cash Proceeds; provided, however, that
with respect to any proceeds of insurance, condemnation awards (or payments in
lieu thereof) or indemnity payments, at the option of the Term Borrower (as
elected by the Term Borrower in writing to the Administrative Agent) on or prior
to the date that is three Business Days after the date of receipt of such
insurance proceeds, condemnation awards or indemnity payments, and so long as no
Default under Section 8.01(a) or Event of Default shall have occurred and be
continuing, such Loan Party or such Subsidiary may apply within 365 days after
the receipt of such cash proceeds, awards or payments to replace or repair the
equipment, fixed assets or real property of such Loan Party or such Subsidiary
in respect of which such cash proceeds, awards or payments were received or may
re-invest such cash proceeds, awards or payments in operating assets of the
Group; provided further, however, that any cash proceeds, awards or payments not
so applied or re-invested within such 365-day period shall be immediately
applied to the prepayment of the Loans as set forth in this Section 2.05.

(iii) If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility Amount at such time, the Revolving Credit
Borrower shall immediately prepay Revolving Credit Loans and Swing Line Loans
and Unreimbursed Amounts and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Revolving
Credit Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(iii) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans the Total Revolving Credit
Outstandings exceed the Revolving Credit Facility Amount at such time.

(iv) Each prepayment of Loans (other than Revolving Credit Loans and Swing Line
Loans) pursuant to this Section 2.05(b) shall be applied (A) pro rata among Term
Loans and, if this Section 2.05(b) is expressed to apply to the Incremental Term
Loans under any Incremental Term Facility pursuant to the applicable notice in
respect of such Incremental Term Facility under Section 2.14(b), the Incremental
Term Loans under such Incremental Term Facility, and (B) within each of the Term
Facility and each applicable Incremental Term Facility (as set forth in clause
(A)), towards the principal repayment installments thereunder pro rata.

(v) Prepayments of the Revolving Credit Facility made pursuant to clause (iii)
of this Section 2.05(b), first, shall be applied ratably to the Unreimbursed
Amounts and the Swing Line Loans, second, shall be applied ratably to the
outstanding Revolving Credit Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations. Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall (subject to Section 2.03(c)(i)) be applied (without any further action by
or notice to or from any Borrower or any other Loan Party) to reimburse the L/C
Issuer or the Revolving Credit Lenders, as applicable.

2.06. Termination or Reduction of Revolving Credit Commitments. (a) Optional.
The Revolving Credit Borrower may, upon notice to the Administrative Agent,
terminate the unutilized portions of the Letter of Credit Sublimit or the
unutilized Revolving Credit Commitments, or from time to time permanently

 

57



--------------------------------------------------------------------------------

reduce the unutilized portions of the Letter of Credit Sublimit or the
unutilized Revolving Credit Commitments; provided that (i) any such notice shall
be received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof; and (iii) the Revolving Credit Borrower shall not
terminate or reduce the unutilized portions of the Letter of Credit Sublimit,
the Swing Line Sublimit or the Revolving Credit Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Credit Outstandings would exceed the Revolving Credit Facility Amount.

(b) Mandatory. If after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the Revolving Credit Facility Amount
at such time, the Letter of Credit Sublimit or the Swing Line Sublimit, as the
case may be, shall be automatically reduced by the amount of such excess. Once
any Borrowing is made under the Term Facility, any remaining unutilized Term
Commitments shall automatically terminate.

(c) Application of Revolving Credit Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of unutilized portions of the Letter of Credit Sublimit, the Swing
Line Sublimit or the Revolving Credit Commitments under this Section 2.06. Upon
any reduction of the unutilized Revolving Credit Commitments, the Revolving
Credit Commitment of each Revolving Credit Lender shall be reduced by such
Lender’s Applicable Revolving Credit Percentage of such reduction amount. All
fees accrued until the effective date of any termination of the Revolving Credit
Commitment of any Lender shall be paid on the effective date of such
termination.

2.07. Repayment of Loans. (a) Term Loans. The Term Borrower shall repay to the
Administrative Agent for the ratable account of the Term Lenders on each Term
Repayment Date an amount equal to 12.5% of the aggregate principal amount of all
Term Loans outstanding as at the close of business in New York on the Closing
Date (which amount shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in
Section 2.05(b)). Without prejudice to the foregoing, all of the Term Loans
shall be repaid in full on the Maturity Date for the Term Facility.

(b) Revolving Credit Loans. The Revolving Credit Borrower shall repay to the
Administrative Agent for the ratable account of the Revolving Credit Lenders on
the Maturity Date for the Revolving Credit Facility the aggregate principal
amount of all Revolving Credit Loans outstanding on such date.

(c) Swing Line Loans. The Revolving Credit Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) the date ten Business Days after such Loan
is made and (ii) the Maturity Date for the Revolving Credit Facility.

2.08. Interest. (a) Subject to the provisions of Section 2.08(b), each Loan
(other than a Swing Line Loan) shall bear interest on the outstanding principal
amount thereof for each Interest Period

 

58



--------------------------------------------------------------------------------

relating thereto at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Margin and each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the date on which such
Swing Line Loan is made at a rate per annum equal to the Eurodollar Rate for the
Interest Period available for Swing Line Loans plus the Applicable Margin.

(b) (i) While any Default under Section 8.01(a) exists, each Borrower shall pay
interest on any Obligations that are not paid when due at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09. Fees. In addition to certain fees described in Sections 2.03(i) and (j):

(a) Commitment Fee. (i) The Term Borrower shall pay to the Administrative Agent
for the account of each Term Lender in accordance with its Applicable Term
Percentage, a commitment fee equal to the Applicable Commitment Fee Percentage
times the aggregate Term Commitments for each day; provided, however, that any
commitment fee accrued with respect to any Term Commitment of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Term Borrower so long
as such Lender shall be a Defaulting Lender except to the extent that such
commitment fee shall otherwise have been due and payable by the Term Borrower
prior to such time; and provided further that no commitment fee shall accrue on
any Term Commitment of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. Such commitment fee shall accrue at all times from and
including July 1, 2011 (if the Initial Utilization Date has not occurred by
then) to the Initial Utilization Date and shall be due and payable on the
Initial Utilization Date, provided that if the Initial Utilization Date does not
occur or if the Initial Utilization Date occurs prior to July 1, 2011, no such
commitment fee shall be payable. Such commitment fee shall be calculated in
arrears.

(ii) The Revolving Credit Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Commitment
Fee Percentage times the actual daily amount by which the aggregate Revolving
Credit Commitments exceed the sum of (A) the Outstanding Amount of Revolving
Credit Loans and Swing Line Loans plus (B) the Outstanding Amount of L/C
Obligations; provided, however, that any commitment fee accrued with respect to
any Revolving Credit Commitment of a Defaulting Lender during the period prior
to the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Revolving Credit Borrower so long as such

 

59



--------------------------------------------------------------------------------

Lender shall be a Defaulting Lender except to the extent that such commitment
fee shall otherwise have been due and payable by the Revolving Credit Borrower
prior to such time. Such commitment fee shall accrue at all times from and
including the earlier of July 1, 2011 and the Initial Utilization Date and shall
be due and payable on the Initial Utilization Date and thereafter quarterly in
arrears on the last Business Day of each June, September, December and March
commencing with the first such date to occur after the Initial Utilization Date,
and on the Maturity Date for the Revolving Credit Facility, provided that if the
Initial Utilization Date does not occur, no such commitment fee shall be
payable. Such commitment fee shall be calculated in arrears.

(b) Other Fees. (i) The Term Borrower shall pay to the Mandated Lead Arrangers
(and/or their applicable Affiliates as specified in the Fee Letter (falling
within clause (a) of the definition thereof)) for their own respective accounts
fees in the amounts and at the times specified in such Fee Letter. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

(ii) The Borrowers shall pay to each of the Administrative Agent and the
Collateral Agent such fees as shall have been separately agreed upon in writing
in the amounts and at the times so specified. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

2.10. Computation of Interest and Fees. All other computations of fees and
interest shall be made on the basis of a 360 day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365 day year). Interest shall accrue on each Loan for
the day on which that Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which that Loan or such portion is paid in full,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.11. Evidence of Debt. (a) The Credit Extensions made by each Lender and/or the
L/C Issuer shall be evidenced by one or more accounts or records maintained by
such Lender or the L/C Issuer (as the case may be) and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender or the L/C Issuer (as the case may be)
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by any Lender or the L/C Issuer to any Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of any of the Borrowers
hereunder to pay any amount owing with respect to any of the Obligations. In the
event of any conflict between the accounts and records maintained by any Lender
or the L/C Issuer and the accounts and records of the Administrative Agent in
respect of such matters, the accounts and records of the Administrative Agent
(set forth in the Register) shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, each Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans (made to

 

60



--------------------------------------------------------------------------------

such Borrower) in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
of the Lenders and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of Participations in Letters of Credit and/or Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.12. Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by any Loan Party shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments (including, without
limitation, payments of principal, interest, fees, indemnification and Cash
Collateral) by any Loan Party hereunder shall be made to the Administrative
Agent, for the account of the respective Finance Parties to which such payment
is owed, at the Administrative Agent’s Office in Dollars and in immediately
available funds not later than 2:00 p.m. on the date specified herein. The
Administrative Agent will promptly distribute to each Finance Party its
applicable share of such payment in like funds as received by wire transfer (in
the case of a Lender) to such Lender’s Lending Office or (in another case) to
such account as such Finance Party shall have notified the Administrative Agent.
All payments received by the Administrative Agent after 2:00 p.m. shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by any Loan Party
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and applicable interest or fee shall continue to
accrue.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing (other than a Swing Line Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.02 and may (but
shall not be obliged to), in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, to the extent
that a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and such
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount (so made available by the Administrative Agent to such
Borrower) in immediately available funds with interest thereon, for each day
from and including the date such corresponding amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the rate
specified by the Administrative Agent as reflecting its cost of funds and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (B) in the case of a payment to be made by a
Borrower, the interest rate applicable to the Loans (the subject of such

 

61



--------------------------------------------------------------------------------

Borrowing). If the applicable Borrower and such Lender shall pay such interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. To the extent that such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by a Borrower shall be without prejudice to any claim such Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent. Each Loan shall be made and each Letter of Credit shall be
denominated in Dollars and no Secured Parties shall have any obligations
hereunder in any currency other than in Dollars.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
time at which any payment is due from such Borrower to the Administrative Agent
for the account of any of the Lenders or the L/C Issuer hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may
(but shall not be obliged to), in reliance upon such assumption, distribute to
the applicable Lender(s) and/or the L/C Issuer, as the case may be, its or their
respective share of such payment due. In such event, if such Borrower has not in
fact made such payment, then each of the applicable Lenders and/or the L/C
Issuer, as the case may be, that has received a share of any such distribution
made by the Administrative Agent severally agrees to repay to the Administrative
Agent forthwith on demand the share of such distribution received by it, in
immediately available funds with interest thereon, for each day from and
including the date such distribution is made to it to but excluding the date of
payment to the Administrative Agent, at the greater of the rate specified by the
Administrative Agent as reflecting its cost of funds and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender, the L/C Issuer or a Borrower
with respect to any amount owing under this clause (b) shall be conclusive,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Finance Parties
hereunder (including the obligations of the Lenders hereunder to make Loans, to
fund Participations in Letters of Credit and Swing Line Loans and to make
payments pursuant to Section 11.04(c)) are several and not joint. The failure of
any Finance Party to comply with its obligations (including any failure by any
Lender to make any Loan, to fund any such Participation or to make any payment
under Section 11.04(c) on any date required hereunder)

 

62



--------------------------------------------------------------------------------

shall not relieve any other Finance Party of its obligations hereunder, and no
Finance Party shall be responsible for the failure of any other Finance Party to
comply with its obligations hereunder.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Payment. Whenever any payment received or recovered by an Agent
under this Agreement or any of the other Loan Documents is insufficient to pay
in full all amounts due and payable to the Finance Parties under or in respect
of this Agreement and the other Loan Documents (or, in the case of any receipt
or recovery pursuant to or in connection with the Guaranty, the Subsidiary
Guarantee or any Collateral Document, all amounts due and payable to the Secured
Parties under or in respect of this Agreement and the other Transaction
Documents) on any date, such payment shall be distributed by the Administrative
Agent (or, in the case of any payment received or recovered by the Collateral
Agent, paid to the Administrative Agent and distributed by the Administrative
Agent) and applied by the Administrative Agent and the other Finance Parties
(or, where applicable, the Secured Parties) in the order of priority set forth
in Section 8.03 (as if the conditions set forth in Section 8.03 for such order
of priority to apply had been satisfied).

2.13. Sharing of Payments by Lenders. If any Lender or L/C Issuer shall, by
exercising any right of setoff or counterclaim or otherwise, obtain or recover
payment in respect of any principal of or interest on any of the Loans, or any
Participations in L/C Obligations or Swing Line Loans, or any other amount due
and payable under any Loan Document resulting in such Lender’s or the L/C
Issuer’s receiving or recovering payment of a proportion of the aggregate amount
of the Loans, Participations in L/C Obligations and/or Swing Line Loans, other
amounts due and payable under any Loan Document and/or accrued interest on any
of the foregoing that is greater than its pro rata share thereof (determined in
accordance with Sections 2.12(f) and 8.03, as if such payment has been obtained
or recovered by the Administrative Agent), then such Lender or L/C Issuer (as
the case may be) receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and sub-participations in L/C Obligations and Swing
Line Loans of the other Lenders and/or the L/C Issuer, and/or make such other
adjustments as shall be equitable, so that the benefit of such payment so
obtained or recovered shall be shared by the Lenders and the L/C Issuer ratably
in accordance with their respective shares of the applicable amounts owing to
them under the Loan Documents (determined in accordance with Sections 2.12(f)
and 8.03, as if such payment has been obtained or recovered by the
Administrative Agent), provided that:

(i) if any such participations or sub-participations are purchased and/or any
such adjustments are made and all or any portion of the payment giving rise
thereto is refunded or returned by the applicable Lender or L/C Issuer that has
first obtained or recovered such payment, then such participations,
sub-participations and/or adjustments shall be rescinded and the purchase price
and other adjustments restored to the extent of such refund or return, without
interest; and

 

63



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (subject to Section 2.12(f), applying as if such payment
had been made to the Administrative Agent) or (B) any payment obtained by a
Lender or L/C Issuer as consideration for the assignment of or sale of a
participation in any of its Loans or sub-participations in L/C Obligations or
Swing Line Loans or any other outstanding amount owing to it to any assignee or
participant, other than to any Loan Party or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

Each of Holdings and each Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender or the L/C
Issuer acquiring a participation or sub-participation (or any interest in any
outstanding amount pursuant to any adjustment referred to above) pursuant to the
foregoing arrangements may exercise against any Loan Party rights of setoff and
counterclaim with respect to such participation (or such outstanding amount so
acquired) as fully as if such Lender or the L/C Issuer (as the case may be) were
a direct creditor of Holdings or such Borrower (as applicable) in the amount of
such participation or sub-participation (or such outstanding amount so
acquired).

2.14. Incremental Facility. (a) A Borrower may at any time after the Initial
Utilization Date but prior to 180th day prior to the Maturity Date with respect
to the Term Facility or the Revolving Credit Facility, as the case may be, but
in any event not more than on five occasions, by notice to the Administrative
Agent, request the addition of a new term loan facility (each, an “Incremental
Term Facility”) or an increase in the Revolving Credit Facility (each, a
“Revolving Facility Increase” and, together with the Incremental Term
Facilities, an “Incremental Facility”) pursuant to additional commitments (the
“Incremental Commitments”) in an aggregate amount not to exceed $100,000,000 to
be effective as of a date (the “Increase Date”) as specified in the related
Incremental Assumption Agreement, which Increase Date must be (in the case of a
Revolving Facility Increase) at least 90 days prior to the scheduled Maturity
Date of the Revolving Credit Facility then in effect; provided, however, that
(i) in no event shall the aggregate amount of all of the Incremental Commitments
(for all Incremental Facilities in aggregate) exceed $100,000,000 (for, the
avoidance of doubt, taking the aggregate of the Incremental Commitments for each
Incremental Facility upon the Increase Date for such Incremental Facility and
without taking into account any subsequent reduction in the same through
utilization, repayment or prepayment, but, for the further avoidance of doubt,
excluding, in the case of any Incremental Term Facility, (A) the Availability
Period under which has already expired, any unutilized Incremental Commitments
for such Incremental Term Facility as at the end of such Availability Period)
and (B) any unutilized Incremental Commitments for any Incremental Term Facility
that have been cancelled in accordance with this Agreement, (ii) each new
Incremental Facility shall be in an aggregate amount of not less than
$5,000,000, (iii) on the date of any such request by the Term Borrower for an
Incremental Facility and on the related Increase Date, the applicable conditions
set forth in Section 4.02 shall be satisfied, (iv) the requirements under
Section 7.11 shall have been tested at least once after the Closing Date and
such requirements would have been complied with in respect of the latest
Measurement Period (for which such requirements were tested under Section 7.11
by reference to financial statements delivered under Section 6.01) after giving
pro forma effect to such Incremental Facility and the use of proceeds thereof
(as if such Incremental Facility was borrowed and utilized in full

 

64



--------------------------------------------------------------------------------

throughout such Measurement Period), (v) such Incremental Facility shall be used
for working capital, acquisitions and other general corporate purposes not in
contravention of any Law or Loan Document, (vi) (in the case of an Incremental
Term Facility) the final maturity of such Incremental Term Facility shall be
equal to or later than the final maturity of the Term Facility, and the weighted
average life to maturity of such Incremental Term Facility shall be no shorter
than the remaining weighted average life to maturity of the Term Facility,
(vii) such Incremental Facility shall be (A) (in the case of an Incremental Term
Facility) a new term facility on the same terms as the Term Facility except as
to interest rates, scheduled repayment and final maturity (for the avoidance of
doubt, there shall not be any voluntary or mandatory prepayment of such
Incremental Term Facility except as expressly set forth in this Agreement) or
(B) (in the case of an Revolving Facility Increase) an increase in the Revolving
Credit Facility existing prior to such Increase Date, in which case the
requirements of Section 2.14(f) shall apply, (viii) the requirements of
Section 2.14(d) are satisfied and (ix) only the Term Borrower may request for
any Incremental Term Facility and only the Revolving Credit Borrower may request
for a Revolving Facility Increase.

(b) The Administrative Agent shall promptly notify the Lenders of a request by
the applicable Borrower for an Incremental Facility, which notice shall include
(i) the proposed amount, type (whether Incremental Term Facility or Revolving
Facility Increase), the interest rates, scheduled repayment dates and the final
maturity of such Incremental Facility and (in the case of an Incremental Term
Facility) whether Incremental Term Loans under such Incremental Term Facility
shall share in any prepayment under Section 2.05(b) on a pro rata basis with the
Term Loans, (ii) the proposed Increase Date and (iii) the date by which Lenders
wishing to participate in such Incremental Facility must commit to an
Incremental Commitment with respect to such Incremental Facility (the
“Commitment Date”). Each Lender that is willing to participate in such
Incremental Facility (each an “Increasing Lender”) shall give written notice to
the Administrative Agent on or prior to the Commitment Date of the amount of
Incremental Commitment that it is willing to provide in respect of such
Incremental Facility. If such Incremental Commitments provided by such Lenders
exceed the amount of such requested Incremental Facility, such Incremental
Commitments shall be allocated among such Lenders willing to participate therein
in such amounts as determined by the Administrative Agent. The failure of any
Lender to respond shall be deemed to be a refusal of such Lender to participate
in such Incremental Facility. For the avoidance of doubt, no Lender shall be
obliged to participate in any such Incremental Facility.

(c) Promptly following the applicable Commitment Date, the Administrative Agent
shall notify the applicable Borrower as to the Incremental Commitments, if any,
that the Lenders are willing to provide with respect to the requested
Incremental Facility. If the aggregate Incremental Commitments that the Lenders
are willing to provide with respect to such requested Incremental Facility on
such Commitment Date is less than the requested amount of such Incremental
Facility, then the applicable Borrower (requesting such Incremental Facility)
may extend offers to one or more Eligible Assignees (each an “Assuming Lender”
and together with the Increasing Lenders, the “Incremental Facility Lenders”) to
participate in any portion of such Incremental Facility in respect of which
Incremental Commitments have not been provided by the Lenders as of the
applicable Commitment Date; provided, however, that the Incremental Commitment
of each such Eligible Assignee shall be in an amount of $1,000,000 or an
integral multiple of $1,000,000 in excess thereof (or, if less, the amount that
would, when aggregated

 

65



--------------------------------------------------------------------------------

with the Incremental Commitments of each other Incremental Facility Lender for
such Incremental Facility, equal to the aggregate requested Incremental
Commitments for such Incremental Facility).

(d) On or before the Increase Date with respect to any Incremental Facility, the
Administrative Agent shall have received the following, each dated such date:

(i) (A) certified copies of resolutions of the Board of Directors of the
Borrowers and Holdings approving such Incremental Facility and the corresponding
modifications to this Agreement and (B) an opinion of counsel for the Borrowers
and Holdings, in a form reasonably satisfactory to the Administrative Agent;

(ii) an assumption agreement, in form and substance reasonably satisfactory to
the Incremental Facility Lenders participating in such Incremental Facility, the
applicable Borrower and the Administrative Agent (each an “Incremental
Assumption Agreement”), duly executed by each of the Incremental Facility
Lenders participating in such Incremental Facility, the Administrative Agent and
the applicable Borrower, and such other documentation as the Administrative
Agent may reasonably specify to evidence the Incremental Commitment of each such
Incremental Facility Lender in respect of such Incremental Facility, shall have
been executed and delivered to the Administrative Agent. Such Incremental
Assumption Agreement shall provide that each such Incremental Facility Lender
participating in such Incremental Facility that is not already a Lender at such
time shall become party to this Agreement; and

(iii) such other documents, including an amendment to this Agreement, as the
Administrative Agent may reasonably request.

On the applicable Increase Date with respect to an Incremental Facility, upon
fulfillment of the conditions set forth or referred to in Section 2.14(a) and in
the immediately preceding sentence of this Section 2.14(d), the Administrative
Agent shall notify the Incremental Facility Lenders and the applicable Borrower,
on or before 11:00 a.m., by telecopier, of the establishment of such Incremental
Facility on such Increase Date and shall record in the Register the relevant
information with respect to each Incremental Facility Lender on such date.

(e) The maximum number of Borrowings that may be made under each Incremental
Term Facility shall be one (or such higher number as may be agreed between the
Term Borrower, the Lenders participating in such Incremental Term Facility and
the Administrative Agent). Subject to the terms and conditions set forth herein,
each Incremental Facility Lender severally agrees to make Incremental Term Loans
(under such Incremental Term Facility) to the Term Borrower on any Business Day
during the Availability Period for such Incremental Term Facility, in an
aggregate amount not to exceed the unutilized amount of such Incremental
Facility Lender’s Incremental Term Commitment for such Incremental Term Facility
(for the avoidance of doubt, upon the making of any Incremental Term Loan by an
Incremental Facility Lender under any Incremental Term Facility, the unutilized
amount of such Incremental Facility Lender’s Incremental Term Commitment for
such Incremental Term Facility shall be permanently reduced by the amount of
such Incremental Term Facility so made). Amounts borrowed under any Incremental
Term Facility and repaid or prepaid may not be re-borrowed.

 

66



--------------------------------------------------------------------------------

(f) On each Increase Date for any Revolving Facility Increase, in the event any
Revolving Credit Loans are then outstanding, (i) each Incremental Facility
Lender (participating in such Revolving Facility Increase) shall make available
to the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the Revolving Credit
Lenders (other than any such Incremental Facility Lender in its capacity as
such), in order to cause, after giving effect to the applicable Revolving
Facility Increase and the application of such amounts to make payments to such
other Revolving Credit Lenders, the Revolving Credit Loans to be held ratably by
all Revolving Credit Lenders as of such date in accordance with their respective
Revolving Credit Commitments, (ii) the Revolving Credit Borrower shall be deemed
to have prepaid and re-borrowed each outstanding Borrowing of Revolving Credit
Loans as of such Increase Date (with each such Borrowing to consist of Revolving
Credit Loans with an Interest Period specified in a notice delivered by the
Revolving Credit Borrower in accordance with the requirements of Section 2.02)
and (iii) the Revolving Credit Borrower shall pay to the Revolving Credit
Lenders the amounts, if any, payable under Section 3.05) as a result of such
prepayment. To the extent that there are Participations in Letters of Credit or
Swing Line Loans, each Revolving Credit Lender’s Participation in each of the
Letters of Credit and the Swing Line Loans shall be re-calculated based on its
respective Applicable Revolving Credit Percentage (after giving effect to such
Revolving Facility Increase but subject to any adjustment pursuant to
Section 3.07(a)(ii)).

(g) The Borrowers and the Administrative Agent are authorized to enter into such
amendments to the Loan Documents (other than the Issuer Documents) as may be
necessary or desirable to implement the provisions of this Section 2.14. The
Administrative Agent shall as soon as practicable notify the Lenders of such
amendments to the Loan Documents (other than the Issuer Documents). It is agreed
that each Assuming Lender shall become party to this Agreement (as a Lender and
an Incremental Facility Lender) upon the execution and delivery by such Assuming
Lender, the Borrowers and the Administrative Agent of the applicable Incremental
Assumption Agreement in accordance with this Section 2.14.

(h) None of the Incremental Facilities shall have the benefit of any Guarantee
or any Lien or other security except for the Guaranty, the Subsidiary Guarantee
and Liens under the Loan Documents (other than the Issuer Documents) for the
benefit of all of the Secured Obligations.

(i) This Section 2.14 shall supersede any provisions in Sections 2.13 or 11.01
to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01. Taxes. (a) Payments Free of Taxes. Any and all payments by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document
shall be made without deduction or withholding for any Taxes, unless such
deduction or withholding is required by any Law.

 

67



--------------------------------------------------------------------------------

(i) If the Code requires the Administrative Agent or any Loan Party to withhold
or deduct any Taxes, including United States federal backup withholding and
United States federal withholding Taxes, from any payment under any Loan
Document, then (A) the Administrative Agent or such Loan Party, as applicable,
shall deduct or withhold such Taxes as it reasonably determines to be required
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below, (B) and the Administrative Agent or such Loan Party, as
applicable, shall timely pay the full amount of withheld Taxes to the relevant
Governmental Authority in accordance with the Code and (C) to the extent that
any such Taxes so deducted or withheld or so required to be deducted or withheld
constitute Indemnified Taxes, then the amount payable by such Loan Party shall
be increased as necessary so that net of any and all such deduction and
withholding (including such withholding applicable to additional amounts payable
under this Section), each of the applicable Finance Parties receives the amount
it would have received had no such deduction or withholding been made.

(ii) If any applicable Law other than the Code requires the Administrative Agent
or any Loan Party to withhold or deduct any Taxes from any payment under any
Loan Document, then (A) the Administrative Agent or such Loan Party, as required
by such applicable Law, shall deduct or withhold such Taxes as it reasonably
determines to be required upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below, (B) the Administrative Agent or
such Loan Party, as applicable, shall timely pay the full amount of withheld
Taxes to the relevant Governmental Authority in accordance with such applicable
Law and (C) to the extent that any such Taxes so deducted or withheld or so
required to be deducted or withheld constitute Indemnified Taxes, then the
amount payable by such Loan Party shall be increased as necessary so that net of
any and all such deduction and withholding (including such withholding
applicable to additional amounts payable under this Section), each of the
applicable Finance Parties receives the amount it would have received had no
such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrowers and Holdings. Without limiting the
provisions of clause (a) above, the Borrowers and Holdings shall, jointly and
severally, timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

(c) Indemnification by the Borrowers and Holdings.

(i) The Borrowers and Holdings shall, jointly and severally, indemnify each
Finance Party, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes, Other
Taxes or any other taxes other than Excluded Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by such Finance Party,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to a
Borrower by a Finance Party (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Finance Party, shall be
conclusive absent manifest error.

 

68



--------------------------------------------------------------------------------

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall indemnify the Administrative Agent within 10 days after
written demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Administrative Agent)
incurred by or asserted against the Administrative Agent by any Governmental
Authority as a result of the failure by such Lender or the L/C Issuer, as the
case may be, to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender or the
L/C Issuer, as the case may be, to the Administrative Agent pursuant to
subsection (e). Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.

(d) Evidence of Payments. As soon as practicable and in any event within 30 days
after any payment of Indemnified Taxes or Other Taxes by any Borrower or
Holdings, as the case may be, to a Governmental Authority, such Borrower or
Holdings, as the case may be, shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which a Borrower or Holdings, as the
case may be, is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document from such Borrower or Holdings (as the case may be) shall deliver
to such Borrower or Holdings, as the case may be (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by such Borrower, Holdings or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced rate
of withholding; provided however (1) that such forms would not, in the good
faith judgment of such Lender, require such Lender to disclose any confidential
or proprietary information, (2) such Lender is legally entitled to complete,
execute and deliver such forms, certificates or other documents and (3) the
completion, execution or delivery of such forms, certificates or other documents
would not, in the good faith judgment of the Lender, result in the imposition on
the Lender of any additional material legal or regulatory burdens, any
additional material out-of-pocket costs not indemnified hereunder, or be
otherwise materially disadvantageous to such Lender. In addition, any Lender, if
requested by a Borrower, Holdings or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
such applicable Borrower, Holdings or the Administrative Agent as will enable
such Borrower, Holdings or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.

 

69



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, each Lender shall, if it
is legally eligible to do so and subject to the limitations and qualifications
under (1), (2) and (3) of clause (i) of this Section 3.01(e), deliver to the
Borrowers and the Administrative Agent (within 10 Business Days of the request
of the Borrowers or the Administrative Agent or by no later than 2 Business Days
before the date on which any payment is due to be paid to such Lender by any
Borrower or Holdings hereunder or under any Loan Document (whichever is earlier)
and, in each case, in such number of copies as is reasonably requested by the
Borrowers and the Administrative Agent), duly completed and executed copies of
whichever of the following is applicable:

(A) in the case of a Lender that is not a Foreign Lender, IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States of America is a party (1) with respect to
payments of interest under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(C) in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States of America, IRS Form W-8ECI;

(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, both (1) IRS Form W 8BEN
and (2) a certificate substantially in the form of Exhibit G-1, Exhibit G-2,
Exhibit G-3 or Exhibit G-4 (each, a “U.S. Tax Certificate”), as applicable, to
the effect that such Lender is not (w) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (x) a “10 percent shareholder” of the
applicable Borrower within the meaning of Section 881(c)(3)(B) of the Code,
(y) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code and (z) conducting a trade or business in the United States of America with
which the relevant interest payments are effectively connected;

(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under this Agreement (including a partnership or a participating Lender),
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this clause (e)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided that if such Lender is a
partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax, together with such

 

70



--------------------------------------------------------------------------------

supplementary documentation as shall be necessary to enable the applicable
Borrower or the Administrative Agent to determine the amount of Tax (if any)
required by law to be withheld.

(iii) If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall, subject to the limitations and qualifications under (1), (2) and (3) of
clause (i) of this Section 3.01(e), deliver to the Borrowers and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Borrowers and the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers and the Administrative Agent as may be
necessary for the Loan Parties and the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has or has not complied
with such Lender’s obligations under FATCA and, as necessary, to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 3.01(e)(iii), the term “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(iv) Each Lender shall, as soon as reasonably practicable after becoming aware
of the same, notify the Borrowers and the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction for such Lender set forth in this Section 3.01(e).

(f) Treatment of Certain Refunds. Unless required by applicable law, at no time
shall the Administrative Agent have an obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer or have an obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If a Finance Party determines, in its reasonable discretion, that it has
received (for its own account) a refund or a credit in lieu thereof (other than
a foreign tax credit) of any Taxes or Other Taxes as to which it has been
indemnified by a Loan Party, as the case may be, or with respect to which a Loan
Party has paid additional amounts pursuant to this Section, it shall pay to such
Loan Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out of pocket expenses of such Finance Party, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that such Loan Party, as the case may be, upon the request of
such Finance Party, agrees to repay the amount paid over to such Loan Party to
such Finance Party if such Finance Party is required to repay such refund to
such Governmental Authority. Notwithstanding the foregoing, nothing in this
section shall be construed to require any Finance Party to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to any Borrower, Holdings or any other Person.

3.02. Illegality. If any Lender or the L/C Issuer determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office or the L/C Issuer (as
applicable) to make, maintain or fund any

 

71



--------------------------------------------------------------------------------

Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or to issue, or acquire or maintain any Participation in, any Letter of Credit,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof (an “Illegality Notice”) by
such Lender or the L/C Issuer (as the case may be) to any Borrower through the
Administrative Agent:

(a) (in the case of a Lender) any obligation of such Lender to make or continue
Loans, or to participate in any further Letter of Credit, shall (notwithstanding
any other provision hereof) be suspended until such Lender notifies the
Administrative Agent and each Borrower that the circumstances giving rise to
such determination no longer exist, and

(i) for the purposes of any further Credit Extension to be made on or after the
date of such Illegality Notice or the accrual of any committee fee under
Section 2.09(a) on or after the date of such Illegality Notice, the Commitment
(in respect of each Facility) of such Lender shall be deemed to be zero (but,
for the avoidance of doubt and without prejudice to clause (ii), nothing shall
affect such Lender’s Participation in any Letter of Credit that has already been
issued or any Swing Line Loan that has already been made, or such Lender’s share
of any commitment fee that has already accrued as at the date of such Illegality
Notice); and

(ii) upon receipt of such Illegality Notice, the Borrowers shall, upon demand
from such Lender (with a copy to the Administrative Agent), (A) prepay all Loans
of such Lender, either on the last day of the Interest Period therefor (subject
to the Borrower’s right to replace such Lender pursuant to Section 11.13), if
such Lender may lawfully continue to maintain such Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such Loans and
(B) (in the case of a Revolving Credit Lender) prepay all of the outstanding
Swing Line Loans (but, subject to clause (i), without prejudice to the Revolving
Credit Borrower’s ability to borrow further Swing Line Loans in accordance with
this Agreement) and provide Cash Collateral specifically in relation to such
Lender (and its Participation in L/C Obligations) in an amount equal to Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations. Upon any such prepayment, the Borrowers shall also pay accrued
interest on any amount so prepaid and any amount payable under Section 3.05; and

(b) (in the case of the L/C Issuer) no further Letter of Credit shall be issued
by the L/C Issuer (notwithstanding any other provision hereof) and the Borrowers
shall, upon demand from the L/C Issuer (with a copy to the Administrative
Agent), Cash Collateralize all of the Outstanding Amount of all L/C Obligations.

3.03. Inability to Determine Rates. (a) Subject to clause (b), if the Eurodollar
Rate for any Interest Period is to be determined by reference to the Reference
Banks (in accordance with the definition of “Eurodollar Rate”) but a Reference
Bank does not supply a quotation by 11:00 a.m. (London time) on the second
London Business Day before the first day of such Interest Period, the Eurodollar
Rate for such Interest Period shall be determined on the basis of the quotations
of the remaining Reference Banks.

 

72



--------------------------------------------------------------------------------

(b) If a Market Disruption Event occurs in relation to any Interest Period, then
the rate of interest on each Lender’s Loan (to which such Interest Period
relates) at any time during that Interest Period shall (without prejudice to
Section 3.04(e)) be the rate per annum which is the sum of (i) the Applicable
Margin and (ii) the higher of (A) the rate notified to the Administrative Agent
by that Lender as soon as practicable and in any event before interest is due to
be paid in respect of that Interest Period, to be that which expresses as a
percentage rate per annum the cost to that Lender of funding such Loan from
whatever source it may reasonably select and (B) (in the case of a Market
Disruption Event falling within paragraph (c)(ii)) the Eurodollar Rate such
Interest Period.

(c) For the purposes hereof, “Market Disruption Event” means in relation to any
Interest Period, (i) at or about noon (London time) on the second London
Business Day before the first day of such Interest Period, the Eurodollar Rate
is to be defined by reference to the Reference Banks (in accordance with the
definition of “Eurodollar Rate”) and none or only one of the Reference Banks
supplies a rate to the Administrative Agent to determine the Eurodollar Rate for
such Interest Period, or (ii) before close of business in the jurisdiction where
the Administrative Agent’s Office is located on the Business Day immediately
following the day that is the second London Business Day before the first day of
such Interest Period, the Administrative Agent receives notification(s) from a
Lender or Lenders (the aggregate amount of whose Loan(s) to which such Interest
Period relates exceeds 35 percent. of the aggregate amount of the Loan(s) to
which such Interest Period relates) that (1) the cost to it or them of obtaining
matching deposits in the London interbank market would be in excess of the
Eurodollar Rate for such Interest Period or (2) matching deposits are not
available to it or them in the London interbank market in the ordinary course of
business to fund its or their applicable Loan(s) for such Interest Period.

(d)(i) If a Market Disruption Event occurs in relation to any Interest Period
and the Administrative Agent or the Borrowers so requires, the Administrative
Agent and the Borrowers shall enter into negotiations (for a period of not more
than thirty days) with a view to agreeing a substitute basis for determining the
rate of interest and (ii) any alternative basis agreed pursuant to clause
(i) shall, with the prior consent of all the Lenders and the Borrowers, be
binding on all of the Loan Parties and the Finance Parties. For the avoidance of
doubt, if no substitute basis is so agreed, the rate of interest applicable to
each Loan (to which such Interest Period relates) shall continue to be
determined in accordance with clauses (a) to (c).

3.04. Increased Costs; Reserves on Loans. (a) Increased Costs Generally. If any
Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any Taxes of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any Participation in a
Letter of Credit or any Loan held by it or in which it participates, or change
the basis of taxation of

 

73



--------------------------------------------------------------------------------

payments to such Lender or the L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or any Loans held by
such Lender or in which such Lender participates or any Letter of Credit or
Participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining or participating in any Loan (or of maintaining
its obligation to make or participate in any such Loan), or to increase the cost
to such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company (direct or
indirect), if any, regarding capital requirements has or would have the effect
of reducing the rate of return on such Lender’s or the L/C Issuer’s capital or
on the capital of such Lender’s or the L/C Issuer’s holding company (direct or
indirect), if any, as a consequence of this Agreement, any Commitment of such
Lender or any Loan held by such Lender or in which such Lender participates, or
any Participation in any Letter of Credit held by such Lender, or any Letter of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section and delivered to a Borrower shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case

 

74



--------------------------------------------------------------------------------

may be, notifies a Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then such nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Loans. The Borrowers shall pay to each Lender, as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided the Borrowers
shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

3.05. Compensation for Losses. Upon demand of any Lender or the L/C Issuer (with
a copy to the Administrative Agent) from time to time, the Borrowers shall
promptly compensate such Lender or the L/C Issuer (as the case may be) for and
hold such Lender or the L/C Issuer (as the case may be) harmless from any loss,
cost or expense incurred by it as a result of:

(a) any continuation, payment or prepayment of any Loan on a day other than the
last day of an Interest Period for such Loan (and, in addition, in the case of a
Swing Line Loan, other than on the date specified in Section 2.07(c)) (whether
voluntary, mandatory, automatic, by reason of acceleration, by reason of funding
by any Lender of its risk participation in a Letter of Credit or a Swing Line
Loan, or otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow or continue any Loan on the date or in
the amount notified by any Borrower; or

(c) any assignment of a Loan (or any part thereof) on a day other than the last
day of an Interest Period therefor as a result of a request by any Borrower
pursuant to Section 11.13;

excluding any loss of anticipated profits but including any loss, liability or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained. The Borrowers shall also pay any customary
administrative fees charged by such Lender or the L/C Issuer in connection with
the foregoing.

3.06. Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under
Section 3.04, or a Borrower is required to pay any

 

75



--------------------------------------------------------------------------------

additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for any notice by such Lender pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) any Lender gives any Illegality Notice under Section 3.02,
or (iv) a Lender is a Defaulting Lender, the applicable Borrower may replace
(or, where applicable as set forth in Section 11.13, prepay) such Lender in
accordance with Section 11.13.

3.07. Defaulting Lenders. (a) Defaulting Lender Adjustments. Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:

(i) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of any
Defaulting Lender under any Loan Document (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to any Agent under any Loan Document; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any L/C Issuer or Swing Line Lender hereunder; third, to provide Cash Collateral
in respect of such Defaulting Lender (and its Participation in L/C Obligations)
in accordance with Section 2.03(g)(ii) (and a demand for such Cash Collateral
shall be deemed to have been made by the Administrative Agent thereunder);
fourth, as the Borrowers may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) provide Cash Collateral in respect
of such Defaulting Lender’s Participation in L/C Obligations (with respect to
future Letters of Credit issued under this Agreement) in accordance with
Section 2.03(g)(ii); sixth, to the payment pro rata of any amounts owing to the
Lenders, the L/C Issuer or the Swing Line Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the L/C Issuer or
Swing Line Lenders against such Defaulting Lender as a result of such

 

76



--------------------------------------------------------------------------------

Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or any Unreimbursed Amount (relating to any
Letter of Credit) in respect of which such Defaulting Lender has not fully
funded its appropriate share or Participation, and (y) such Loans were made or
such Letter of Credit was issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders or such Unreimbursed Amount (and
each Non-Defaulting Lender’s Participation therein) on a pro rata basis prior to
being applied to the payment of any Loan of such Defaulting Lender or such
Defaulting Lender’s Participation in such Unreimbursed Amount until such time as
all Loans and funded and unfunded Participations in L/C Obligations and Swing
Line Loans are held by the Lenders pro rata in accordance with their respective
Applicable Percentage in respect of the applicable Facility. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral in respect a Defaulting Lender pursuant to this Section 3.07(a)(i)
shall be deemed paid to and re-directed by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(ii) Reallocation of Participations in L/C Obligations and Swing Line Loans.
Upon a Lender becoming a Defaulting Lender, such Defaulting Lender’s unfunded
participation in L/C Obligations and Swing Line Loans shall be re-allocated
among the Revolving Credit Lenders (that are Non-Defaulting Lenders) in
accordance with their respective Applicable Revolving Credit Percentages
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that (i) the conditions set forth in
Section 4.02 are satisfied at the time of such re-allocation as if (x) the
Borrowers were requesting the issuances of Letters of Credit in an aggregate
amount equal to such Defaulting Lender’s aggregate unfunded participation in L/C
Obligations and the making of Swing Line Loans in an aggregate amount to such
Defaulting Lender’s aggregate unfunded participation in Swing Line Loans at the
time of such re-allocation and (y) each such Non-Defaulting Lender’s Applicable
Revolving Credit Percentage were calculated without regard to such Defaulting
Lender’s Revolving Credit Commitment (and, unless the Borrowers shall have
otherwise notified the Administrative Agent at such time, the Borrowers shall be
deemed to have represented and warranted that such conditions under Section 4.02
are satisfied at such time), and (ii) such re-allocation does not cause the sum
of (A) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Non-Defaulting Lender, plus such Non-Defaulting Lender’s aggregate Participation
in the Outstanding Amount of all L/C Obligations (including any part of such
Defaulting Lender’s Participation in the Outstanding Amount of L/C Obligations
so re-allocated to it), plus such Lender’s aggregate Participation in the
Outstanding Amount of all Swing Line Loans (including any part of such
Defaulting Lender’s Participation in the Outstanding Amount of Swing Line Loans
so re-allocated to it) to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. No re-allocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as

 

77



--------------------------------------------------------------------------------

a result of such Non-Defaulting Lender’s for any increased obligation or
exposure following such re-allocation.

(b) Defaulting Lender Cure. If the Administrative Agent, the Swing Line Lender,
the L/C Issuer and a Borrower agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notification and subject to
any conditions set forth therein (which may include arrangements with respect to
any Cash Collateral including the release thereof), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders and/or Participations of other Lenders in L/C Obligations and/or
Swing Line Loans and/or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
Participations in Letters of Credit and Swing Line Loans to be held pro rata by
the Lenders in accordance with their respective Applicable Percentage in respect
of the applicable Facility, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of any Borrower or any other
Transaction Obligor while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

3.08. Survival. All of the obligations of the Borrowers (or any of them) under
this Article III, as applicable, shall survive termination of the Aggregate
Commitments and repayment of all Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01. Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of each of the following conditions precedent:

(a) The Administrative Agent’s or Collateral Agent’s receipt, as applicable, of
the following, each of which shall be originals or telecopies (followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer or other authorized signatory of the signing Loan Party,
each dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to the Administrative Agent, the Collateral Agent and
each of the Lenders:

(i) executed counterparts of this Agreement;

(ii) executed counterparts of the Subsidiary Guarantee;

 

78



--------------------------------------------------------------------------------

(iii) a Note executed by each Borrower in favor of each Lender requesting a
Note;

(iv) executed counterparts of the Collateral Documents identified on
Schedule 4.01(a)(iv);

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers or other authorized
signatories of each of the Borrowers, Holdings and each Transaction Obligor
identified on Schedule 5.01(b) as being subject to clauses (v), (vi), (viii) and
(ix) of this Section 4.01(a) (the “Specified Loan Parties”), as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer or authorized signatory thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party or is to be a
party;

(vi)(A) certified copies of such charter and organizational documents for each
of the Borrowers, Holdings and each Specified Loan Party, including, without
limitation, articles of incorporation, articles of formation, bylaws, operating
agreements, partnership agreements, and any equivalent of the foregoing
documents, and (B) such documents and certifications as the Administrative Agent
may reasonably require to evidence that each of the Borrowers, Holdings and each
Specified Loan Party is duly organized or formed, and is validly existing and in
good standing under its jurisdiction of organization;

(vii) a favorable opinion of (i) Cravath, Swaine & Moore LLP, counsel to the
Loan Parties and (ii) Heather D. White, Vice President and Senior Legal Counsel
of Holdings, in each case, addressed to the Finance Parties, in form and
substance reasonably satisfactory to the Administrative Agent;

(viii) a favorable opinion of each of the local counsel set forth on
Schedule 4.01(a)(viii), addressed to each of the Finance Parties, concerning the
Transaction Obligors and the Loan Documents, in each case, as applicable in the
jurisdiction in which such local counsel is admitted to practice, in form and
substance reasonably satisfactory to the Administrative Agent;

(ix) a certificate of a Responsible Officer of each of the Borrowers, Holdings
and each Specified Loan Party (or, as applicable, on behalf of such party)
either (A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Transaction
Obligor and the validity against such Transaction Obligor of the Loan Documents
to which it is a party, and such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required, and (in each case) certifying that borrowing and/or
incurring the Obligations and guaranteeing the Guaranteed Obligations and/or
security for the Secured Obligations will not cause any borrowing, guarantee,
security or other similar limits binding on it to be exceeded;

 

79



--------------------------------------------------------------------------------

(x) a certificate signed by a Responsible Officer of Holdings and each Borrower
certifying that the conditions specified in Sections 4.01(b)(ii), (c) and
(d) and Sections 4.02(a) and (b) have been satisfied;

(xi) Uniform Commercial Code financing statements and, subject to Schedule
6.18(c), certificated securities and/or (if applicable) other documents of title
evidencing the capital stock or other equity interests of the Borrowers and/or
other Subsidiaries of Holdings that are to be included in the Collateral under
the Collateral Documents specified in Schedule 4.01(a)(iv) (to the extent such
capital stock or equity interests are evidenced by certificates and/or such
other documents of title); and

(xii) at least three Business Days (or such shorter period as the Administrative
Agent may agree) prior to the Closing Date, a duly completed Committed Loan
Notice with respect to the Borrowing(s) to be made on the Initial Utilization
Date.

(b)(i) The Administrative Agent’s receipt, as applicable, of a copy of the
Acquisition Agreement (in the form delivered to the Mandated Lead Arrangers
prior to the Signing Date), certified by a Responsible Officer of Holdings (as
of the Closing Date) to be true, complete and up-to-date copy and (ii) the
satisfaction of all conditions precedent (other than the payment of the
consideration for the Acquisition) to the completion of the Acquisition under
the Acquisition Agreement, in each case without any amendment, supplement or
waiver in any way that could reasonably be expected to be materially adverse to
the interests of the Finance Parties.

(c) The absence of a material adverse change, event, effect or circumstance upon
the financial condition, business, assets or results of operations of the Target
Group, taken as a whole, since the date of the latest audited consolidated
balance sheet of the Target Group prior to signing of the Acquisition Agreement
(being December 31, 2010), or upon the ability of the Target Group to perform
timely their obligations under the Acquisition Agreement or to consummate the
transactions contemplated thereby on a timely basis; provided, however, that any
adverse change, event, effect or circumstance to the extent arising from or
related to (i) conditions affecting the United States economy or any foreign
economy in which the Target Group has material operations, unless the impact of
such conditions on the Target Group is disproportionate relative to other
similarly situated companies, (ii) any national or international political
conditions, including engagement in hostilities, whether or not pursuant to the
declaration of a national emergency or war, the occurrence of any military or
terrorist attack (other than any damage to the Target’s assets, properties or
facilities as a result thereof), unless the impact of such conditions on the
Target Group is disproportionate relative to other similarly situated companies,
(iii) changes in GAAP, (iv) changes in any Laws or other binding directives
issued by any Governmental Entity, unless the impact of such changes on the
Target Group is disproportionate relative to other similarly situated companies,
(v) any change that is generally applicable to the industries or markets in
which the Target Group operates, unless the impact of such conditions on the
Target Group is disproportionate relative to other similarly situated companies,
(vi) the public announcement of the transactions contemplated by the Acquisition
Agreement, (vii) any failure by the Target to meet any internal or published
projections, forecasts or revenue or earnings predictions (but not the change,
event, facts or occurrences giving rise to or contributing to such failure) for
any period ending on or after the date of the Acquisition Agreement or
(viii) the taking of any action expressly required by the Acquisition Agreement

 

80



--------------------------------------------------------------------------------

and the other agreements contemplated thereby, including, without limitation,
the completion of the transactions contemplated thereby, shall not be taken into
account in determining whether any such adverse change, event, effect or
circumstance has occurred (and for the purposes of this clause (c) only,
(A) “GAAP” means United States generally accepted accounting principles, as in
effect from time to time, (B) “Governmental Entity” means any (1) federal,
national, state, provincial, local, municipal or other government, domestic or
foreign, (2) governmental or quasi governmental entity of any nature (including,
without limitation, any governmental agency, branch, department, official, or
entity and any court or other tribunal) or (3) body exercising or entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power of any nature, including, without
limitation, any arbitral tribunal and (C) “Law” means any law (including common
law), statute, rule, regulation, code, ordinance or order of any Governmental
Entity).

(d) The accuracy in all material respects of such of the representations made by
or with respect to the Target and its business in the Acquisition Agreement that
are material to the interests of the Finance Parties and the accuracy of which
constitutes a condition to the consummation of (or the breach of which
representations would entitle a Borrower not to consummate) the Acquisition
under the Acquisition Agreement.

(e) All amounts owing under the Fee Letters to the Agents and the Mandated Lead
Arrangers (and/or their respective Affiliates) on or before the Initial
Utilization Date shall have been paid (or shall be paid concurrently with the
initial Credit Extension hereunder).

(f) All of the commitments under the Existing Credit Agreement shall have been
terminated, all principal, interest, fees and other amounts accrued and/or owing
under the Existing Credit Agreement shall have been repaid and paid in full, and
subject to Section 6.18, all Liens securing any obligations under the Existing
Credit Agreement shall have been discharged in full, in each case prior to or
substantially concurrently with the initial Credit Extension hereunder.

(g) Each Finance Party’s receipt of such documents and other information (as
such Finance Party may have requested at least five Business Days prior to the
Initial Utilization Date) required under any applicable “know your customer”
and/or anti-money laundering rules and regulations, including without limitation
the PATRIOT Act, in connection with any of the Loan Documents or the Facilities.

(h) The Closing Date shall occur on the Initial Utilization Date.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Initial Utilization Date
specifying its objection thereto.

4.02. Conditions to All Credit Extensions . In addition to Section

 

81



--------------------------------------------------------------------------------

4.01, the obligation of each Lender or the L/C Issuer to honor any Request for
Credit Extension (or to make available or participate in any Credit Extension
the subject of such Request for Credit Extension) is subject to the following
conditions precedent:

(a)(i) (In respect of a Certain Funds Advance) all of the Specified
Representations shall be true and correct in all material respects on and as of
the date of such Credit Extension or (ii) (in respect of any Credit Extension
other than a Certain Funds Advance) all of the representations and warranties of
each of the Borrowers and each other Loan Party contained in Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct in
all material respects on and as of the date of such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a), (b), and
(c) respectively.

(b)(i) (In respect of a Certain Funds Advance) no Specified Event of Default
shall exist or would exist or would result from such proposed Certain Funds
Advance or from the application of the proceeds thereof or (ii) (in respect of
any Credit Extension other than a Certain Funds Advance) no Default shall exist
or would result from such proposed Credit Extension or from the application of
the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) (Other than in respect of a Certain Funds Advance) there has been no event
or circumstance since the date of the Audited Financial Statements that has had
or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect (falling within clause (a) of the
definition of “Material Adverse Effect”).

(e) None of the events or circumstances specified in Section 3.02 applies to
such Lender or the L/C Issuer (as the case may be), provided that for the
avoidance of doubt, this clause (e) shall not affect the obligations of any
other Lender or L/C Issuer (other than the Lender or L/C Lender affected by any
such event or circumstance) with respect to such Credit Extension.

Each Request for Credit Extension submitted by a Borrower shall be deemed to be
a representation and warranty by each of the Borrowers and Holdings that the
conditions specified in Sections 4.02(a), (b) and (d) have been satisfied on and
as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each of Holdings and each Borrower represents and warrants to each of the
Finance Parties that:

 

82



--------------------------------------------------------------------------------

5.01. Existence, Qualification and Power; Compliance with Laws. (a) Each of the
Transaction Obligors and their respective Subsidiaries (i) is duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (ii) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (A) own or lease its assets and carry on its business and (B) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party and consummate the Transaction, (iii) is duly qualified and is licensed
and in good standing under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification or license, and (iv) is in compliance with all Laws; except in
each case referred to in clause (ii)(A), (iii) or (iv), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(b) Set forth on Schedule 5.01(b) hereto is a complete and accurate list of all
Transaction Obligors as of the date hereof, showing as of the date hereof (as to
each Transaction Obligor) the jurisdiction of its organization, the address of
its principal place of business and its U.S. taxpayer identification number or,
in the case of any non-U.S. Transaction Obligor (if any) that does not have a
U.S. taxpayer identification number, its unique identification number issued to
it by the jurisdiction of its organization. The copy of the charter of each of
the Borrowers, Holdings and each Transaction Obligor and each amendment thereto
provided pursuant to Section 4.01(a)(vii) is a true and correct copy of each
such document as of the Closing Date, each of which is valid and in full force
and effect as of the Closing Date.

5.02. Authorization; No Contravention. (a) The execution, delivery and
performance by each Transaction Obligor of each Loan Document to which such
Person is or is to be a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (i) contravene
the terms of any of such Person’s Organization Documents; (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien (except
Liens created under the Loan Documents (other than the Issuer Documents)) under,
or require any payment to be made under (A) any material Contractual Obligation
to which such Person is a party or affecting such Person or the properties of
such Person or any of its Subsidiaries or (B) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (iii) violate any Law. (b) Each Loan Party and
each Subsidiary thereof is in compliance with all Contractual Obligations
referred to in clause (a)(ii)(A), except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action (including, without limitation, the
payment of any Other Taxes) by, or notice to, or filing with, any Governmental
Authority or any other Person is necessary or required in connection with
(a) the execution, delivery or performance by, or enforcement against, any
Transaction Obligor of this Agreement or any other Loan Document or for the
consummation of the Transaction, (b) the grant by any Transaction Obligor of the
Liens granted by it pursuant to the Collateral Documents, (c) the perfection or

 

83



--------------------------------------------------------------------------------

maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) or (d) the exercise by any Finance Party of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, except for the authorizations, approvals,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect, or as otherwise provided in the applicable
Collateral Document.

5.04. Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Transaction Obligor that is party thereto. This Agreement constitutes, and each
other Loan Document when so executed and delivered will constitute, a legal,
valid and binding obligation of such Transaction Obligor, enforceable against
each Transaction Obligor that is party thereto in accordance with its terms.

5.05. Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of Holdings and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein. The
Genpact India Financial Statements (i) were prepared in accordance with Indian
statutory accounting principles consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of Genpact India as of the date thereof and its
results of operations for the period covered thereby in accordance with Indian
statutory accounting principles consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein.

(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06. Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the best of the knowledge of Holdings or any Borrower,
threatened, at law, in equity, in arbitration or before any Governmental
Authority, by or against Holdings or any of its Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement, any other Loan Document or the consummation of the Transaction, or
(b) either individually or in the aggregate could reasonably be expected to have
a Material Adverse Effect.

5.07. Ownership of Property; Liens. (a) Each of the Loan Parties and each of
their respective Subsidiaries has good and marketable title to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

84



--------------------------------------------------------------------------------

(b) Schedule 5.07(b) sets forth a complete and accurate list of all Liens (other
than as other permitted under Section 7.01 (excluding Section 7.01(b)) on the
property or assets of each of the Loan Parties and each of their respective
Subsidiaries as of the date hereof, showing the lienholder thereof, the
principal amount of the obligations secured thereby (or, to the extent not
available, a reasonable description of the obligations secured thereby) and the
property or assets of such Loan Party or such Subsidiary subject thereto. The
property of each Loan Party and each of its Subsidiaries is subject to no Liens,
other than Liens set forth on Schedule 5.07(b), and as otherwise permitted by
Section 7.01.

5.08. Environmental Compliance. The Loan Parties and their respective
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof each of Holdings
and each Borrower has reasonably concluded that such Environmental Laws and
claims could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

5.09. Insurance. The properties of Holdings and its Subsidiaries are insured
with financially sound and reputable insurance companies, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
Holdings or the applicable Subsidiary operates.

5.10. Taxes. Holdings, the Borrowers and their respective Subsidiaries have
filed all material tax returns and reports required to be filed, and have paid
all taxes, assessments, fees and other governmental charges levied or imposed
upon them or their properties, income or assets otherwise due and payable,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. As of the date hereof, to the best knowledge of the
Borrowers, Holdings and their respective Subsidiaries, there is no proposed tax
assessment against Holdings, any Borrower or any Subsidiary that would, if made,
have a Material Adverse Effect. Neither any Loan Party nor any of its
Subsidiaries is party to any tax sharing agreement (the primary purpose of which
is to allocate responsibilities for Tax liabilities) other than the Tax Matters
Agreement and agreements solely among members of the Group.

5.11. ERISA Compliance. (a) Each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
Laws. Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of Holdings and each Borrower, nothing has occurred which
would prevent, or result in the loss of, such qualification. Holdings and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

 

85



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of Holdings and each
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of applicable fiduciary responsibility rules with respect to any Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred or is reasonably expected to occur that could
reasonably be expected to result in a material liability to any Loan Party or
any of its Affiliates; (ii) no Pension Plan has any Unfunded Pension Liability;
(iii) neither Holdings, nor any Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any material liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iv) neither Holdings, nor any Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any material
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither Holdings,
nor any Borrower nor any ERISA Affiliate has engaged in a transaction that could
be subject to Sections 4069 or 4212(c) of ERISA.

(d) With respect to each scheme or arrangement with respect to employee benefits
mandated by a government other than the United States (a “Foreign Benefit
Arrangement”) and with respect to each employee benefit plan maintained or
contributed to by any Loan Party or any Subsidiary of any Loan Party that is not
subject to United States law (a “Foreign Plan”):

(i) any material employer and employee contributions required by law or by the
terms of any Foreign Benefit Arrangement or any Foreign Plan have been made, or,
if applicable, accrued, in accordance with normal accounting practices;

(ii) except as could not reasonably be expected to have a Material Adverse
Effect, the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

5.12. Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date, each
Loan Party has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.12, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.12 free
and clear of all Liens except those created under the

 

86



--------------------------------------------------------------------------------

Collateral Documents. All of the outstanding Equity Interests in GII have been
validly issued, are fully paid and non-assessable and are indirectly owned by
Holdings free and clear of all Liens except those created under the Collateral
Documents. All of the outstanding Equity Interests in Merger Sub have been
validly issued, are fully paid and non-assessable and are directly owned by GII
free and clear of all Liens except those created under the Collateral Document.

5.13. Margin Regulations; Investment Company Act. (a) Neither Borrower is
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.

(b) None of the Borrowers, any Person Controlling any Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.14. Disclosure. (a) All information (other than Projections (as defined
below), forward looking statements and general economic information (as opposed
to information specifically relating to any member of the Group or the Target
Group)), which has been made available to any or all of the Finance Parties by
or on behalf of any of the Loan Parties or any of their respective
representatives in connection with any Loan Document or the transactions
contemplated thereby taken as a whole (the “Information”) (including any
Information set forth in the Information Memorandum) is (insofar as any
Information provided prior to the Closing Date and concerning the Target Group
is concerned, to the best of the knowledge of each Loan Party) complete and
correct in all material respects and does not (insofar as any Information
provided prior to the Closing Date and concerning the Target Group is concerned,
to the best of the knowledge of each Loan Party) contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements contained therein, in the light of the circumstances under which they
were made, not misleading, and (b) all financial projections concerning any Loan
Party or the Group that have been made available to any or all of the Finance
Parties by any of the Loan parties or any of their respective representatives
(the “Projections”) have been prepared in good faith based upon assumptions
believed in good faith by the Loan Parties to be reasonable at the time made.

(b) The Acquisition Agreement contains all material terms of the Acquisition.

5.15. Compliance with Laws. Each of the Loan Parties and their respective
Subsidiaries is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

87



--------------------------------------------------------------------------------

5.16. Intellectual Property; Licenses, Etc. Each of the Loan Parties and their
respective Subsidiaries own, possess the right to use, or is being provided with
transitional rights or services with respect to, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses. To the
knowledge of Holdings and each Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any of its Subsidiaries
infringes upon any registered or issued IP Rights held by any other Person
except as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the foregoing is pending or, to the knowledge of Holdings and each Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.17. Solvency. Each Transaction Obligor is (and after giving effect to the
consummation of the Transaction, will be), individually and together with its
Subsidiaries on a consolidated basis, Solvent.

5.18. Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.19. Pari Passu Obligations. The Secured Obligations of each of the Transaction
Obligors under the Loan Documents rank at least pari passu with all other
present and future senior unsecured and unsubordinated Indebtedness of such
Transaction Obligor, other than any obligations that are mandatorily preferred
by Law and not by contract.

5.20. Valid Security. Each Collateral Document creates the security interests
which that Collateral Document purports to create and those security interests
are valid and effective. The Liens created pursuant to the Collateral Documents
have or will have first ranking priority and are not subject to any prior
ranking or pari passu ranking Liens, other than any obligations that are
mandatorily preferred by Law and not by contract.

5.21. Foreign Assets Control Regulations; Anti-Terrorism Regulations. (a) No
Loan Party or any Subsidiary is a Person whose property or interest in property
is blocked or subject to blocking pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)).

 

88



--------------------------------------------------------------------------------

(b) No Loan Party or any Subsidiary engages in any dealings or transactions
prohibited by Section 2 of such Executive Order, or is otherwise associated with
any such Person in any manner violative of Section 2 of such Executive Order.

(c) No Loan Party or any Subsidiary is a Person on the list of “Specially
Designated Nationals and Blocked Persons” published by OFAC at its official
website or any replacement website or other replacement official publication of
such list or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
Executive Order.

(d) The Group has taken reasonable measures to ensure compliance with the Anti
Terrorism Laws.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
(other than those which have been fully Cash Collateralized in accordance with
this Agreement) shall remain outstanding, each of Holdings and each Borrower
shall, and shall (except in the case of the covenants set forth in Sections 6.01
(except as otherwise set forth therein), 6.02 (except as otherwise set forth
therein), 6.03 and 6.11) cause each Subsidiary to:

6.01. Financial Statements. Deliver to the Administrative Agent and each of the
Lenders and the L/C Issuer:

(a) as soon as available, but in any event within 120 days after the applicable
fiscal year-end of Holdings, a consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, (i) in each case, setting forth in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP, (ii) all such consolidated financial statements above to be audited
and accompanied by a report and opinion of a Registered Public Accounting Firm
of nationally recognized standing reasonably acceptable to the Administrative
Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and (iii) being in the form submitted to the SEC;

(b) as soon as applicable, but in any event within 180 days after the end of the
applicable fiscal year-end of Genpact India, an unconsolidated balance sheet of
Genpact India as at the end of such fiscal year, and the related unconsolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, (i) in each case, setting forth in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with Indian statutory accounting principles, and (ii) all such unconsolidated
financial statements to be audited and accompanied by a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Administrative

 

89



--------------------------------------------------------------------------------

Agent, which report and opinion shall be prepared in accordance with generally
accepted auditing standards; and

(c) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Holdings, a
consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of Holdings’ fiscal year then ended, (i) in each case, setting forth
in comparative form the figures for the corresponding portion of the previous
fiscal year, all in reasonable detail, certified by the chief financial officer,
controller or treasurer of Holdings, as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and (ii) being in the form submitted to the SEC.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrowers shall not be separately required to furnish such
information under Sections 6.01(a), (b), or (c) above, but the foregoing shall
not be in derogation of the obligation of any Borrower to furnish the
information and materials described in Sections 6.01(a), (b) and (c) above at
the times specified therein.

6.02. Certificates; Other Information. Deliver to the Administrative Agent and
each of the Lenders and the L/C Issuer:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), (b) and (c) a duly completed Compliance Certificate signed by
a Responsible Officer of Holdings;

(b) promptly, if reasonably requested by the Administrative Agent, copies of any
detailed final audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of any
Loan Party by independent accountants in connection with the accounts or books
of any Loan Party or any of its Subsidiaries, or any audit of any of them;

(c) promptly after the same are available (and in any case within 30 days of the
same becoming available), copies of each annual report, proxy or financial
statement or other material document, in each case; sent to the shareholders (or
any class of them) of Holdings or to the creditors of Holdings or each of the
Borrowers generally;

(d) promptly and in any event within five Business Days after receipt thereof by
any of Holdings, any Loan Party or any Subsidiary of a Loan Party, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any of its Subsidiaries;

(e) as soon as available and in any event within 30 days after the end of each
fiscal quarter, a certificate signed by a Responsible Officer of Holdings (a
“Subsidiary Report”)

 

90



--------------------------------------------------------------------------------

(i) identifying all Subsidiaries formed or acquired in such fiscal quarter and
all other Subsidiaries, which prior to such fiscal quarter were not Guarantors,
but, in each case, as of the end of such fiscal quarter are subject to the
requirements of Section 6.12(a)(i) or (ii), as applicable, including reasonable
particulars demonstrating whether each Subsidiary (that is not already a
Guarantor) is a Material Subsidiary, in detail reasonably satisfactory to the
Administrative Agent, and (ii) certifying whether the Guarantor Coverage Test
set forth in Section 6.12(b) has been complied with as of the last day of such
fiscal quarter, including reasonable particulars of the calculations
demonstrating such compliance;

(f) such documentation and other evidence as is reasonably requested by any
Agent (for itself or on behalf of any Finance Party) or any other Finance Party
in order for the Agent or such Finance Party or (in the case of any proposed
assignment by any Finance Party, any proposed assignee) to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations in connection with the
Loan Documents and/or the transactions contemplated thereunder; and

(g) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b) or (c) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
applicable Borrower posts such documents, or provides a link thereto on the
Borrowers’ website on the Internet at the website address listed on Schedule
11.02; or (ii) on which such documents are posted on the applicable Borrower’s
behalf on an Internet or intranet website, if any, to which each of the Lenders,
the L/C Issuer and the Administrative Agent has access (whether a commercial,
third party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrowers shall deliver paper copies of such documents to the
Administrative Agent, the L/C Issuer or any Lender that requests any Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent, the L/C Issuer or such Lender (as
the case may be) and (ii) the Borrowers shall notify the Administrative Agent,
the L/C Issuer and each Lender (by telecopier or electronic mail) of the posting
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrowers shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(a)
to the Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by any Borrower with any such request
for delivery, and each of the Lenders and the L/C Issuer shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Each of Holdings and each Borrower hereby acknowledges that (a) any Agent and/or
any Mandated Lead Arranger will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of any Loan Party
hereunder (collectively,

 

91



--------------------------------------------------------------------------------

“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) after any securities or other
interests of Holdings or any of its Subsidiaries are registered, or Holdings or
any of its Subsidiaries are required to file any information, with the SEC or
any similar Governmental Authority, certain of the Lenders and/or the L/C Issuer
may be “public side” Lenders and/or L/C Issuer (that is, Lenders or L/C Issuer
that do not wish to receive material non public information with respect to
Holdings, any Subsidiary or any of their respective securities) (each, a “Public
Lender”). The Borrowers hereby agree that they will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC”, each of Holdings and each Borrower
shall be deemed to have authorized the Finance Parties to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to any Loan Party,
any Subsidiary or any of their respective securities for purposes of United
States Federal and state securities laws; (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and (z) any Agent and the Mandated Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor”.

6.03. Notices. Promptly notify (in the case of clauses (a), (b) and (c),
promptly after obtaining knowledge thereof) the Administrative Agent and each of
the Lenders and the L/C Issuer:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary
thereof; (ii) any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Subsidiary thereof and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including any
litigation or proceeding relating to non-compliance under any applicable
Environmental Laws or Environmental Permits;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof; and

(e) of the (A) occurrence of any Disposition of property or assets for which any
Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(i), (B) receipt by (or payment to the order of) any Loan Party
or any Subsidiary of any proceeds of casualty insurance, condemnation awards,
indemnity payments or similar proceeds for which any Borrower is required to
make a mandatory prepayment pursuant to Section 2.05(b)(ii).

 

92



--------------------------------------------------------------------------------

Each notice pursuant to Section 6.03(a), (b), (c), or (d) shall be accompanied
by a statement of a Responsible Officer of Holdings or the Borrowers setting
forth details of the occurrence referred to therein and stating what action
Holdings or any Borrower has taken and proposes to take with respect thereto.
Each notice pursuant to Section 6.03(a) shall describe with particularity any
and all provisions of this Agreement and any other Loan Document that have been
breached.

6.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the same
shall become due and payable, all its material obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by Holdings, such Borrower
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property unless, if such Lien would otherwise be permitted under
Section 7.01, such claims are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by Holdings, such Borrower or such Subsidiary; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement governing or evidencing such
Indebtedness.

6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06. Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07. Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies, insurance in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owing similar properties in localities where Holdings, such
Borrower or the applicable Subsidiary operates.

6.08. Compliance with Laws. Comply in all material respects with the
requirements

 

93



--------------------------------------------------------------------------------

of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09. Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP (and, in the case
of any Subsidiary not organized in the United States, with local statutory
accounting rules and generally accepted accounting principles) consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Holdings, such Borrower or such Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over Holdings, such Borrower or such Subsidiary, as the case may
be.

6.10. Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to any Borrower; provided, however, that when an
Event of Default exists any Finance Party (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrowers at any time during normal business hours and without
advance notice.

6.11. Use of Proceeds. Use all of the proceeds of (a) each Certain Funds Advance
for the purposes of (i) financing the payment of the consideration payable in
respect of the Acquisition under the Acquisition Agreement and (ii) repayment of
the Indebtedness under the Existing Facility Agreement on the Closing Date
(b) all other Credit Extensions for working capital, acquisitions and other
general corporate purposes, and in each case (whether under clause (a) or (b))
not in contravention of any Law or of any Loan Document.

6.12. Covenant to Guarantee Obligations and Give Security. (a) Each of Holdings
and each Borrower shall, at the Borrowers’ expense,:

(i) unless, in any case, (x) such action would give rise to material adverse tax
consequences for a Loan Party or the Group, (y) such action would be unlawful in
the jurisdiction in which such action is to be taken, or (z) the Administrative
Agent determines in its reasonable discretion that the cost thereof is excessive
relative to the benefits to the Secured Parties that would be afforded thereby
in light of the operations and condition (financial and otherwise) of Holdings,
the Borrowers and their respective Subsidiaries (collectively the “Agreed
Limitations”):

 

94



--------------------------------------------------------------------------------

(A) within 120 days after the end of each fiscal quarter, cause each Subsidiary
formed or acquired (by any member of the Group) in such fiscal quarter and each
other Subsidiary, which prior to such fiscal quarter was not a Guarantor (due to
the application of the Agreed Limitations but in respect of which the Agreed
Limitations no longer apply), to duly execute and deliver to the Administrative
Agent or Collateral Agent, as applicable, a guaranty or guaranty supplement, in
form and substance reasonably satisfactory to the Administrative Agent, pursuant
to which such Subsidiary shall guarantee all of the Guaranteed Obligations from
time to time owed to the Secured Parties; provided, that this
Section 6.12(a)(i)(A) shall not apply to any Foreign Subsidiary; provided
further, that any Subsidiary that would be required to comply with the
requirements of this Section 6.12(a)(i))(A) which is unable by law to comply
shall not be in breach of this Section 6.12(a)(i)(A) unless such compliance is
so permitted;

(B) within 120 days after the end of each fiscal quarter, cause each of the
Guarantors and any Subsidiary required to become a Guarantor pursuant to
Section 6.12(a)(i)(A), to duly execute and deliver, to the Collateral Agent such
documents necessary to grant to the Collateral Agent, for the benefit of the
Secured Parties a valid and perfected Lien on (x) (1) all of the Equity
Interests held by it in any other Eligible Subsidiary, (2) the Maximum
Disregarded Entity Pledge Percentage of the Equity Interests held by it in any
Relevant Disregarded Entity, in each case, together with all proceeds thereof
and (y) all of the intercompany indebtedness owing to it by any other member of
the Group, and all proceeds thereof (in each case, to the extent not already
subject to valid and perfected Liens in favor of the Collateral Agent for the
benefit of the Secured Parties under the Collateral Documents), including such
supplements to Collateral Documents, and other security and pledge agreements,
as specified by and in form and substance reasonably satisfactory to the
Administrative Agent (including delivery of certificates and/or other documents
of title with respect to any Equity Interest in and of each such Eligible
Subsidiary that is subject to any such Lien) securing payment of all the Secured
Obligations under the Transaction Documents. For the purposes hereof, “Eligible
Subsidiary” means any Material Subsidiary that is a Domestic Subsidiary, and

(C) if, in respect of any twelve-month period ending on the last day of any
fiscal quarter, the aggregate revenues of Domestic Subsidiaries (that are not
Guarantors) shall be greater than $20,000,000, then, within 15 days of delivery
of the financial statements required pursuant to Section 6.01 for any period
ending on the last day of such fiscal quarter, cause one or more of such
Domestic Subsidiaries to duly execute and deliver to the Administrative Agent or
Collateral Agent, as applicable, a guaranty or guaranty supplement, in form and
substance reasonably satisfactory to the Administrative Agent, pursuant to which
such Domestic Subsidiaries shall guarantee all of the Guaranteed Obligations
from time to time owed to the Secured Parties, so that (after giving effect to
such guaranty or guaranty supplement) the aggregate revenues of Domestic
Subsidiaries (that are not Guarantors) in respect of such twelve-month period do
not exceed $20,000,000; and

(ii) from time to time cause (x) all of the Equity Interests held or owned by
any member of the Group in any Borrower or any Guarantor (other than Holdings),
together with all proceeds thereof, to be made subject to a valid and perfected
Lien in favor of the Collateral Agent for the benefit of the Secured Parties
securing payment of all of the Secured Obligations, and (y) all of the
indebtedness owing by any Loan Party to any member of

 

95



--------------------------------------------------------------------------------

the Group to be subordinated to all of the Secured Obligations, and in each case
cause each applicable member of the Group to duly execute and deliver, to the
Collateral Agent, such documents necessary to grant such Lien and/or such
subordination, including Collateral Documents, and other security, pledge and
subordination agreements and other instruments, as specified by and in form and
substance reasonably satisfactory to the Administrative Agent (including
delivery of all certificates and/or other documents of title with respect to any
Equity Interest in and of each such Guarantor that is subject to any such Lien);
and

(iii) deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion within 45 days of such request, a
signed copy of a favorable opinion, addressed to the Administrative Agent, the
Collateral Agent and the other Secured Parties, of counsel for the Loan Parties
reasonably acceptable to the Administrative Agent as to the matters contained in
clauses (i) and (ii) above and Section 6.12(b)(ii) below, and as to such other
matters as the Administrative Agent may reasonably request.

All calculations to be made pursuant to this Section 6.12(a) shall be determined
on the basis of the financial information most recently delivered to the
Administrative Agent, the Lenders and the L/C Issuer pursuant to
Section 6.01(a), (b) or (c) (and to the extent such financial statements for the
Person and/or assets so acquired are not available, such compliance shall be
determined on the basis of financial information and support therefor reasonably
acceptable to the Administrative Agent in its reasonable judgment).

(b) Each of Holdings and each Borrower shall (i) ensure that, in respect of each
twelve-month period ending on the last day of each fiscal quarter of Holdings,
the aggregate Standalone EBITDA of each of the Guarantors for such period shall
together account for (without double-counting) at least 70% of Consolidated
EBITDA for such period (“Guarantor Coverage Test”); provided that the Standalone
EBITDA of each Indian/PRC Subsidiary of each Indian/PRC Holdco (which is
attributable to the percentage ownership interest (direct or indirect) of such
Indian/PRC Holdco in such Indian/PRC Subsidiary) shall be counted as Standalone
EBITDA of such Indian/PRC Holdco for the purposes of determining compliance with
the Guarantor Coverage Test and (ii) cause Subsidiaries to execute a guaranty or
guaranty supplement, in form and substance reasonably satisfactory to the
Administrative Agent, as guarantee for all of the Guaranteed Obligations from
time to time owed to the Secured Parties, to the extent required to ensure
compliance with clause (i).

6.13. Compliance with Environmental Laws. Except as could not reasonably be
expected to have a Material Adverse Effect, (a) comply, and cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits, (b) obtain and renew all Environmental Permits necessary for its
operations and properties, and (c) conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up Hazardous Materials from any of its properties,
in accordance with the requirements of all Environmental Laws; provided,
however, that neither Holdings nor any of its Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith

 

96



--------------------------------------------------------------------------------

and by proper proceedings and appropriate reserves are being maintained with
respect to such circumstances.

6.14. Authorizations. Obtain, comply with and do (or cause to obtained, complied
with and done) all that is necessary to maintain in full force and effect all
authorizations, consents, approvals, resolutions, licenses, exemptions, filings,
notarizations and/or registrations required under any law or regulation to
(a) enable any Transaction Obligor to perform its obligations under the Loan
Documents; and/or (b) ensure the legality, validity, enforceability or
admissibility in evidence of any Loan Document.

6.15. Further Assurances. Promptly upon request by any Agent, or any Finance
Party through any Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as any Agent, or any
Finance Party through any Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) to the fullest extent permitted by applicable law, subject any Loan Party’s
or any of its Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens and/or subordination intended to
be created thereunder; and (iv) assure, convey, grant, assign, transfer,
preserve, protect and confirm more effectively unto the Secured Parties the
rights granted or now or hereafter intended to be granted to the Secured Parties
under any Loan Document or under any other instrument executed in connection
with any Loan Document to which any Loan Party or any of its Subsidiaries is or
is to be a party, and cause each of its Subsidiaries to do so.

6.16. Maintenance of listing. Cause the common stock in Holdings to remain
listed on the New York Stock Exchange.

6.17. Acquisition. (If the Initial Utilization Date occurs) cause (a) the
Closing Date to occur on the Initial Utilization Date, (b) the Acquisition to be
completed in accordance with applicable Laws, (c) the entity resulting from the
merger of the Merger Sub with the Target (the “Target Merged Entity”) on the
Closing Date to be a Domestic Subsidiary directly held and wholly-owned by GII
and (d) (as applicable) the entity resulting from any merger between the Target
Merged Entity and GII (the “GII Merged Entity”) to be a Domestic Subsidiary
directly or indirectly held and wholly-owned by Holdings.

6.18. Post-Closing Requirements. (a) On the Closing Date, the Administrative
Agent shall receive:

(i) a duly executed Target Confirmation;

 

97



--------------------------------------------------------------------------------

(ii) a favorable opinion of Benoit Chambers, Republic of Mauritius counsel to
the Transaction Obligors, addressed to each of the Finance Parties, concerning
the Transaction Obligors and the Loan Documents, in form and substance
reasonably satisfactory to the Administrative Agent;

(iii) evidence of the release of the Liens created in respect of the shares in
each of Genpact India Investments, Symphony Marketing Solutions, Genpact India
Holdings and Genpact China Investments, in each case, as security for the
Existing Credit Agreement, in form and substance reasonably satisfactory to the
Administrative Agent;

(iv) evidence of the entry of the Liens created pursuant to each Mauritius
Pledge Agreement in the register of transfers of the entity the Equity Interests
of which are pledged thereby;

(v) evidence of the filing of the Liens created by the Collateral Documents over
the assets of any Transaction Obligor organized under the laws of Bermuda with
the Register of Charges on form 9 in accordance with section 55 of the Bermuda
Companies Act 1981; and

(vi) a favorable opinion of Allen & Overy LLP, Luxembourg counsel to the
Transaction Obligors, addressed to each of the Finance Parties, concerning the
Transaction Obligors and the Loan Documents, in form and substance reasonably
satisfactory to the Administrative Agent.

(b) With effect from the Closing Date, cause the Target Merged Entity (and, with
effect from any merger between the Target Merged Entity and GII, cause the GII
Merged Entity) to be a Guarantor and all of the Equity Interests in the Target
Merged Entity (and, with effect from such merger, cause all of the Equity
Interests in the GII Merged Entity) to be subject to a valid and perfected Lien
in favor of the Collateral Agent (for the benefit of the Secured Parties) under
the Collateral Documents as security for the payment of all Secured Obligations.

(c) On or prior to the date that is 5 Business Days after the Closing Date (or
such later time as the Administrative Agent may agree), the Administrative Agent
shall have received the documents specified on Schedule 6.18(c), each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Transaction Obligor (or, in the case of any legal opinion specified
therein, issued by legal counsel specified therein), if applicable, and each in
form and substance satisfactory to the Administrative Agent.

(d) On or prior to the date that is 30 days after the Closing Date (or such
later time as the Administrative Agent may agree), the Administrative Agent
shall have received the documents specified on Schedule 6.18(d), each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Transaction Obligor (or, in the case of any legal opinion specified
therein, issued by legal counsel specified therein), if applicable, and each in
form and substance satisfactory to the Administrative Agent.

 

98



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
(other than those which have been fully Cash Collateralized in accordance with
the terms of this Agreement) shall remain outstanding, neither Holdings nor any
Borrower shall, and each of Holdings and each Borrower shall cause each
Subsidiary not to, directly or indirectly:

7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file under the Uniform Commercial Code of any jurisdiction a financing
statement that names Holdings or any of its Subsidiaries as debtor, or sign any
security agreement authorizing any secured party thereunder to file such
financing statement, or assign any accounts (except assignments permitted by
Section 7.05(g)) or other right to receive income, other than the following:

(a) Liens pursuant to any Loan Document (other than any Secured Hedging
Agreement or Issuer Document);

(b) Liens existing on the date hereof and listed on Schedule 5.07(b) (provided
that in the case of any Liens securing any Indebtedness under the Existing
Credit Agreement, all such Liens are released in full on or prior to the Initial
Utilization Date unless otherwise provided for and subject to compliance with
Section 6.18 (including in respect of the Liens set forth on Schedule 6.18(d)))
and any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor with respect thereto is
not changed, (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.02(d) and (v) none of the Liens
securing any Indebtedness under the Existing Credit Agreement may be so renewed
or extended;

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable member of the
Group in accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable member of the Group;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases,
statutory obligations, surety bonds (other than bonds related to judgments or
litigation),

 

99



--------------------------------------------------------------------------------

performance bonds and other obligations of a like nature, in each case incurred
in the ordinary course of business and not constituting Indebtedness (or not
constituting Indebtedness other than by virtue of such obligations being secured
by such deposits);

(g) easements, rights of way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable member of the Group;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(i) Liens securing Indebtedness permitted under Section 7.02(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness or, if applicable, subject to such Capitalized
Lease (the subject of such Indebtedness) and (ii) the Indebtedness secured
thereby does not exceed 100% of the cost of the property being acquired (and
financed by such Indebtedness) on the date of acquisition;

(j) Liens existing on property at the time of its acquisition or existing on the
property of any Person that becomes a Subsidiary after the date hereof (other
than Liens on the Equity Interests of any Person that becomes a Subsidiary) in
connection with an acquisition, merger or consolidation permitted under
Section 7.03(h); provided, that (i) such Lien was not created in contemplation
of such acquisition, merger or consolidation or such Person becoming a
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
property other than those originally of the Person so acquired, merged or
consolidated, and (iii) the Indebtedness secured thereby is permitted under
Section 7.02(g);

(k) Liens on assets Disposed of pursuant to Section 7.05(f) securing
Indebtedness permitted under Section 7.02(h).

(l) Liens on cash deposits securing Indebtedness permitted under
Section 7.02(j)(ii); and

(m) other Liens securing Indebtedness or other obligations in an aggregate
principal amount (for any and all such Liens) not to exceed $5,000,000 at any
time outstanding, and provided that none of the Liens under any of clauses
(b) through (m) shall affect (x) any Collateral or (y) any asset of any
Indian/PRC Holdco (including any Equity Interest held or owned by any Indian/PRC
Holdco in any Indian/PRC Subsidiary).

7.02. Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness in respect of Swap Contracts designed to hedge against
fluctuations in interest rates or foreign exchange rates incurred in the
ordinary course of business and consistent with prudent business practice and
not for speculative purposes,

 

100



--------------------------------------------------------------------------------

(b) Indebtedness owed to a Loan Party or any Subsidiary; provided that such
Indebtedness in excess of $2,000,000 shall (A) constitute Collateral under the
relevant Collateral Document if and to the extent required under Section 6.12,
(B) be otherwise permitted under the provisions of Section 7.03 and (C) (if
owing by a Loan Party) subordinated to the Secured Obligations on terms
reasonably acceptable to the Administrative Agent (including restriction on any
payment or repayment at any time during the continuance of an Event of Default);

(c) Indebtedness under the Loan Documents;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.02
(provided that, in the case of any Indebtedness under the Existing Credit
Agreement, such Indebtedness is discharged in full by no later than the Initial
Utilization Date) and (except for Indebtedness under the Existing Credit
Agreement) any refinancings, refundings, renewals or extensions thereof;
provided that (i) the amount of such Indebtedness is not increased at the time
of or pursuant to such refinancing, refunding, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing,
refunding, renewal or extension and by an amount equal to any existing
commitments unutilized under such Indebtedness being so refinanced, refunded,
renewed or extended and (ii) the direct or any contingent obligor with respect
thereto is not changed, as a result of or in connection with such refinancing,
refunding, renewal or extension; provided still further that the terms relating
to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders or the L/C
Issuer than the terms of any agreement or instrument governing the Indebtedness
being refinanced, refunded, renewed or extended refinanced and the interest rate
applicable to any such refinancing, refunding, renewing or extending
Indebtedness does not exceed the then applicable market interest rate;

(e) Guarantees by Holdings or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of Holdings or any Subsidiary, provided that in
the case of any Guarantee in respect of Indebtedness that is subordinated, such
Guarantee must also subordinated on equivalent terms;

(f) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
or purchase money obligations for the acquisition of fixed or capital assets
(and whether incurred prior to or within 180 days of such acquisition) within
the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding (for all
Loan Parties and Subsidiaries) shall not exceed $20,000,000;

(g) Indebtedness assumed in connection with an acquisition, merger or
consolidation permitted under Section 7.03(h); provided, that (i) such
Indebtedness was not created or incurred in contemplation of or in connection
with such acquisition, merger or consolidation and was subsisting in the entity
(the subject of such acquisition, merger or consolidation and that was not a
member of the Group prior to such acquisition, merger or consolidation) as at
the date of such acquisition, merger or consolidation, (ii) before and after
giving effect to the assumption of such Indebtedness, no Default or Event of
Default shall have

 

101



--------------------------------------------------------------------------------

occurred and be continuing or would result therefrom, (iii) the covenants set
forth in Section 7.11 shall have been tested at least once after the Closing
Date, and after giving pro forma effect to such acquisition, merger or
consolidation, including the assumption of such Indebtedness, Holdings and the
Borrowers would be in pro forma compliance with each of the covenants set forth
in Section 7.11 (with respect to the latest Measurement Period for which such
covenants are tested under Section 7.11 by reference to financial statements
delivered under Section 6.01) and (iv) the aggregate principal amount of such
Indebtedness outstanding at any time shall not exceed $15,000,000 (for all Loan
Parties and Subsidiaries);

(h) Indebtedness in respect of Capitalized Leases incurred in connection with
any Disposition permitted pursuant to Section 7.05(f) so long as the aggregate
net present value of all obligations under such Capitalized Leases (excluding
any amount attributable to interest or maintenance expense) does not exceed the
amount of the Net Cash Proceeds realized from such Disposition;

(i) unsecured Indebtedness of GII or Holdings (including capitalized interest in
respect thereof) in an aggregate amount not to exceed $25,000,000 at any time
outstanding (in aggregate for GII and Holdings) incurred to finance any
acquisition permitted under Section 7.03(h) so long as (i) no Default or Event
of Default shall have occurred and be continuing prior thereto or would result
therefrom or from such acquisition, (ii) such Indebtedness shall be subordinated
to the Secured Obligations on terms and conditions reasonably satisfactory to
the Administrative Agent, (iii) such Indebtedness shall have no scheduled
amortization or mandatory prepayment, redemption or similar obligations prior to
the date that is one year after the final Maturity Date of the Facilities,
(iv) the covenants and default provisions applicable to such Indebtedness shall
be no more restrictive than those contained in publicly traded holding company
high yield securities and, in any event, no more restrictive than those
contained in Loan Documents and (v) the covenant set forth in Section 7.11(c)
shall have been tested at least once after the Closing Date, and after giving
pro forma effect to the incurrence of such Indebtedness and such acquisition,
the pro forma Consolidated Leverage Ratio (with respect to the latest
Measurement Period for which Consolidated Leverage Ratio is tested under
Section 7.11(c) by reference to financial statements delivered under
Section 6.01) shall not be greater than the Consolidated Leverage Ratio (for
such Measurement Period) immediately prior to giving effect thereto, in each
case, as certified and calculated in reasonable detail by the Chief Financial
Officer of Holdings and the Borrowers; provided, that clause (v) shall not apply
if, after giving pro forma effect to the incurrence of such Indebtedness and
such acquisition, the pro forma Consolidated Leverage Ratio (for such
Measurement Period) would be 1.00:1.00 or less;

(j) Indebtedness of any Subsidiary of Holdings or of GII in respect of any
overdraft, working capital or similar credit facility established by such
Subsidiary in the jurisdiction in which such Subsidiary conducts its business,
which shall be unsecured but may be (i) supported by a Letter of Credit issued
by the L/C Issuer pursuant to Section 2.03, (ii) if such facility is established
with the Administrative Agent or an Affiliate of the Administrative Agent,
secured by a cash deposit by a Subsidiary of Holdings in the jurisdiction of its
organization or (iii) secured by a cash deposit of such Subsidiary in the
jurisdiction of its organization, provided that the aggregate amount of any and
all such cash deposits falling within this clause (iii) (for all

 

102



--------------------------------------------------------------------------------

Subsidiaries of Holdings and/or GII), excluding any cash deposit falling within
clause (ii), does not at any time exceed $5,000,000;

(k) Indebtedness of any member of the Group in an aggregate principal amount not
to exceed $25,000,000 at any time outstanding (in aggregate for any and all
members of the Group);

(l) unsecured Indebtedness of Holdings or GII, which is subordinated in a manner
reasonably satisfactory to the Administrative Agent to the Secured Obligations,
including that the terms of such Indebtedness shall provide that no scheduled
principal payment or any mandatory prepayment, redemption or similar obligations
under such Indebtedness may fall due at any time earlier than one year following
the latest Maturity Date for each of the Facilities; provided, that immediately
before and immediately after giving pro forma effect to such incurrence, (i) no
Default shall have occurred and be continuing and (ii) the covenant set forth in
Section 7.11(c) shall have been tested at least once after the Closing Date, and
immediately after giving effect to such incurrence, Holdings and its
Subsidiaries shall be in pro forma compliance with the covenant set forth in
Section 7.11(c) (with respect to the latest Measurement Period for which such
covenant is tested by reference to financial statements delivered under
Section 6.01), such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent, the Lenders and
the L/C Issuer pursuant to Section 6.01(a) or (c) as though such Indebtedness
had been incurred as of and throughout such Measurement Period; and

(m) Indebtedness constituted by any counter-indemnity obligation to any bank or
financial institution in respect of any appeal bond issued by such bank or
financial institution on the account of any member of the Group in connection
with any appellate proceedings in which a member of the Group is a party.

7.03. Investments. Make or hold any Investments, except:

(a) Investments held by Holdings and its Subsidiaries in the form of Cash
Equivalents;

(b) advances to officers, directors and employees of Holdings and its
Subsidiaries for travel and entertainment expenses in the ordinary course of
business and up to $15,000,000 at any time outstanding in the aggregate (for
Holdings and its Subsidiaries) for relocation and other analogous ordinary
business purposes;

(c) (i) Investments by Holdings and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by
Holdings and its Subsidiaries in Loan Parties, (iii) additional Investments by
Subsidiaries of Holdings that are not Loan Parties in other Subsidiaries that
are not Loan Parties and (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments by the
Loan Parties in Subsidiaries that are not Loan Parties;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of

 

103



--------------------------------------------------------------------------------

business, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02;

(f) Investments existing on the date hereof and set forth on Schedule 7.03(f),
provided that the amount thereof is not increased after the date hereof (except
as expressly set forth in Schedule 7.03(f) or permitted under any other clause
of this Section 7.03);

(g) Investments by Holdings and the Borrowers constituted by Swap Contracts
permitted under Section 7.02(a);

(h) the purchase or other acquisition of (x) a majority of the Equity Interests
in any Person that, upon the consummation thereof, will be a Subsidiary of
Holdings (including as a result of a merger or consolidation), or (y) all or
substantially all of the property and assets of, or assets constituting a
business unit or all or a substantial part of the business of, any Person which
property and assets, upon the consummation thereof, will be wholly-owned
directly by Holdings or one or more of its Subsidiaries; provided that, with
respect to each purchase or other acquisition made pursuant to this
Section 7.03(h):

(i) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be in substantially
the same, similar or complimentary lines of business as one or more of the
principal businesses of Holdings and its Subsidiaries in the ordinary course or
reasonably related thereto; provided that this clause (ii) shall not apply to
purchases and/or acquisitions by Holdings and/or Subsidiaries after the Signing
Date the aggregate consideration of which does not in aggregate exceed
$100,000,000 (such aggregate being the aggregate for any and all such purchases
and acquisitions by Holdings and Subsidiaries under this clause (h));

(ii) such purchase or other acquisition shall not include or result in any
contingent liabilities (other than as would otherwise be permitted under the
Loan Documents (excluding the Issuer Documents), including after the making of
any representation and warranties in the Loan Documents) that could reasonably
be expected to be material to the business, financial condition, operations or
prospects of Holdings and its Subsidiaries, taken as a whole (as determined in
good faith by the board of directors (or the persons performing similar
functions) of Holdings or such Subsidiary if the board of directors thereof is
otherwise approving such transaction and, in each other case, by a Responsible
Officer);

(iii) the covenant set forth in Section 7.11(c) shall have been tested at least
once after the Closing Date and (A) immediately before and immediately after
giving pro forma effect to any such purchase or other acquisition, no Default
shall have occurred and be continuing and (B) immediately after giving effect to
such purchase or other acquisition (and any incurrence and assumption of
Indebtedness in connection therewith), Holdings and its Subsidiaries shall be in
pro forma compliance with the covenant set forth in Section 7.11(c) (for the
latest Measurement Period for which such covenant has been tested by reference
to financial statements delivered under Section 6.01), such compliance to be
determined on the basis of the financial information delivered to the
Administrative Agent, the Lenders and the L/C Issuer

 

104



--------------------------------------------------------------------------------

pursuant to Section 6.01(a) or (b) as though such purchase or other acquisition
(and any incurrence and assumption of Indebtedness in connection therewith) had
been consummated as of the first day of such Measurement Period (and to the
extent such financial statements for the Person and/or property and assets so
acquired are not available, such compliance shall be determined on the basis of
financial information and support therefor reasonably acceptable to the
Administrative Agent in its reasonable judgment);

(iv) the EBITDA for the Person to be so purchased or acquired (or, in the case
of any purchase or acquisition of property or assets, the EBITDA attributable to
such property or assets, as determined on the basis that such property or assets
had formed a separate entity and on the basis of financial information and
support therefor reasonably acceptable to the Administrative Agent in its
reasonable judgment) for the twelve-month period ending in the month prior to
such acquisition is less than twenty-five percent (25%) of the Consolidated
EBITDA for such twelve-month period, after giving pro forma effect to such
purchase or acquisition (and any other purchases and acquisitions falling within
this paragraph (h) and made since the expiry of such period); and

(v) Holdings or the Borrowers shall have delivered to the Administrative Agent,
on behalf of the Finance Parties, at least one Business Day prior to the date on
which any such purchase or other acquisition is to be consummated, a certificate
of a Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (h) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition, including, without
limitation, the calculation of covenant compliance contemplated by clause
(h)(iii)(B) above in reasonable detail and with appropriate back-up;

(i) Investments received in connection with any Disposition permitted under
Section 7.05(k);

(j) any Investment held by a Subsidiary acquired pursuant to clause (h) at the
time acquired, provided that such Investment is not made in contemplation of
such acquisition and the amount of such Investment is not increased after the
date of such acquisition (except as permitted under any other clause of this
Section 7.03);

(k) the Acquisition;

(l) any Investment held by the Target Group on the Closing Date, provided that
such Investment is not made in contemplation of the Acquisition and the amount
of such Investment is not increased after the date of the Acquisition (except as
permitted under any other clause of this Section 7.03); and

(m) other Investments not exceeding $20,000,000 in the aggregate (for all Loan
Parties and their respective Subsidiaries) made in any fiscal year of Holdings.

7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or

 

105



--------------------------------------------------------------------------------

substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

(a) any Subsidiary (that is not a Borrower or an Indian/PRC Holdco) may merge or
consolidate with (i) Holdings or a Borrower, provided that Holdings or such
Borrower, as the case may be, shall be the continuing or surviving Person, or
(ii) any one or more other Subsidiaries (that is not a Borrower or an Indian/PRC
Holdco);

(b) any Subsidiary, other than an Indian/PRC Holdco, may consummate a merger or
consolidation solely in order to effect an Investment permitted under
Section 7.03(h);

(c) any Loan Party or any Subsidiary may consummate a merger, dissolution,
liquidation or consolidation (in each case) of the entity that is being disposed
of pursuant to a Disposition pursuant to Section 7.05 (other than
Section7.05(e)), solely to effect such Disposition; and

(d) Merger Sub may merge into the Target on the Closing Date, provided that the
Target Merged Entity is a Domestic Subsidiary and a direct Subsidiary of, and
wholly-owned by GII; and

(e) the Target Merged Entity may merge into GII, provided that the GII Merged
Entity is a Domestic Subsidiary and a Subsidiary of and wholly-owned directly or
indirectly by Holdings,

provided, however, that in each case, immediately after giving effect thereto
(A) in the case of any such merger or consolidation to which Holdings or a
Borrower is a party, Holdings or such Borrower, as the case may be, is the
surviving corporation and (B) in the case of any such merger or consolidation to
which any Loan Party (other than Holdings or any Borrower) is a party, such Loan
Party is the surviving corporation, (C) none of the obligations of any
Transaction Party under any of the Loan Documents or the Secured Hedge
Agreements or any Liens or subordination granted by it under the Collateral
Documents shall be adversely affected by any such merger, consolidation,
dissolution, liquidation or Disposition and (D) each asset that is subject to
any Lien under any Collateral Document prior to any such merger, consolidation,
dissolution, liquidation or Disposition shall remain subject to valid and
perfected Liens under the Collateral Documents after such merger, consolidation,
reorganization or Disposition (except, in the case of clause (c) only, where
such asset is disposed of to a Person other than a member of the Group pursuant
to a Disposition permitted under Section 7.05), it being understood that nothing
in this paragraph shall operate to prohibit the ability of the Target Merged
Entity to merge into GII in accordance with Section 6.17 and Section 7.04(e).

7.05. Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

106



--------------------------------------------------------------------------------

(b) Dispositions (including non-exclusive licenses) of inventory in the ordinary
course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any member of the Group to any other member of
the Group; provided that if such property is subject to any Lien under any
Collateral Document prior to any such Disposition, such property shall remain
subject to valid and perfected Liens under the Collateral Documents after such
Disposition;

(e) Dispositions permitted by Section 7.04 (other than Section 7.04(c)) or
Section 7.06 (other than Section 7.06(f)) and Dispositions constituted by the
making of any Investment permitted by Section 7.03 (in the case of any
Disposition of property pursuant to Section 7.03(c), subject to the proviso in
clause (d) above);

(f) Dispositions by Holdings and its Subsidiaries pursuant to sale-leaseback
transactions, provided that the aggregate fair market value of all property so
Disposed of shall not exceed $50,000,000 in aggregate for Holdings and its
Subsidiaries from and after the Signing Date;

(g) Dispositions of overdue accounts receivable solely in connection with the
collection or compromise thereof;

(h) Dispositions pursuant to operating leases (not in connection with any sale
and leaseback or other Capitalized Lease or Synthetic Lease Obligations) entered
into in the ordinary course of business;

(i) Dispositions of property and assets subject to condemnation and casualty
events;

(j) Dispositions of cash and Cash Equivalents in the ordinary course of
business; and

(k) Dispositions by GII and its Subsidiaries not otherwise permitted under this
Section 7.05; provided that (i) at the time of such Disposition, no Default
shall exist or would result from such Disposition, (ii) the aggregate book value
of all property Disposed of in reliance on this clause (k) in any fiscal year
shall not exceed $25,000,000 and (iii) the purchase consideration for such asset
paid to (or to the order of) GII or such Subsidiary shall consist of not less
than 75% in cash or cash equivalents (including Cash Equivalents);

provided, however, that (A) any Disposition pursuant to Section 7.05(a) through
Section 7.05(c), Section 7.05(e) (except insofar as it relates to any
transaction solely between members of the Group or Section 7.06),
Section 7.05(f), Section 7.05(g) (except to the extent determined by the
applicable Person making such Disposition in good faith to be appropriate in
accordance with its usual practice), Section 7.05(h) and Section 7.05(k) shall
be for fair market value, (B) nothing

 

107



--------------------------------------------------------------------------------

contained in this Section 7.05 shall prohibit the disposition of mortgage loans
in the ordinary course of business by Genpact Mortgage Services, Inc. or any
successor entity thereof upon the acquisition of Genpact Mortgage Services, Inc.
and (C) (other than as permitted under Section 7.05(d)) none of the assets
subject to any such Disposition shall consist of any Equity Interest in any
Borrower or any interest therein or (unless in the case of any sale of all (but
not part) of the Equity Interests in any Subsidiary of Holdings that is a
Guarantor and the requirements of Section 6.12(b) continue to be complied with
after such sale) any Equity Interest in any such Subsidiary or any interest
therein.

7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue any Equity Interests or accept any capital contributions, except that:

(a) each Subsidiary may make Restricted Payments or issue any Equity Interests,
(in each case) to Holdings, any Borrower, any Subsidiaries of Holdings or any
Borrower that are Guarantors and any other Person that owns a direct Equity
Interest in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment,
issuance is being made, and any Subsidiaries of Holdings may accept capital
contributions from Holdings and any other Subsidiaries of Holdings or any other
owner of the Equity Interests in the Subsidiary accepting such capital
contributions;

(b) Holdings and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person (pro rata to the holders of such common stock or the
applicable type of such other common Equity Interests) so long as no Change of
Control shall result therefrom;

(c) Holdings and each Subsidiary may purchase, redeem or otherwise acquire its
common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests of it (which issuance is
otherwise permitted under this Section 7.06);

(d) so long as no Default shall have occurred and is continuing or would result
therefrom and the Consolidated Leverage Ratio in respect of the most recently
completed Measurement Period (in respect of which a Compliance Certificate has
been received by the Administrative Agent pursuant to Section 6.02(a)) is less
than or equal to 2.00:1.00, each of GII and Holdings may declare or pay cash
dividends to its shareholders and purchase, redeem or otherwise acquire shares
of its capital stock or warrants, rights or options to acquire any such shares
in each case for cash; provided, that if such Consolidated Leverage Ratio
described above is greater than 2.00:1.00, then such dividends, purchases,
redemptions and/or acquisitions shall not in an aggregate amount after the
Signing Date during the term of this Agreement exceed (i) $25,000,000, plus
(ii) an amount equal to (A) 50% of Consolidated Net Income for the period (taken
as one accounting period) commencing with the fiscal quarter ending March 31,
2011 and ending on the date of Holdings’ most recently ended fiscal quarter for
which financial statements required to be delivered pursuant to Section 6.01(a)
or (c) have been delivered at the time of such Restricted Payment or, if
Consolidated Net Income for such period is negative, minus 100% of such deficit,
minus (B) the sum of all Restricted Payments previously made pursuant to this

 

108



--------------------------------------------------------------------------------

clause (ii); provided, that no such Restricted Payments may be made under clause
(ii) above in any fiscal year if the Consolidated Net Income for the prior
fiscal year was negative (it being understood that the amount otherwise
available in clause (ii) will continue to accumulate or reduce during such
fiscal year);

(e) Holdings may issue Equity Interests (that do not constitute Indebtedness of
Holdings and would not result in a Change of Control) (i) pursuant to any
offering of common equity securities of Holdings, (ii) pursuant to employment
compensation, stock purchase and/or option plans and/or (ii) in connection with
an Investment permitted under Section 7.03(h);

(f) any Restricted Payment constituted by any transaction permitted under
Section 7.04 shall be permitted; and

(g) Holdings may (i) repurchase its Equity Interests upon the exercise of stock
options (relating to such Equity Interests) granted to and held by any of its
present, future or former employees, directors, officers or consultants (or any
Affiliates, spouses, former spouses, other immediate family members, successors,
executors, administrators, heirs, legatees or distributees of any of the
foregoing) if such Equity Interests represent a portion of the exercise price of
such options, (ii) make cash payments (that are insignificant in amounts) in
lieu of the issuance of fractional shares representing insignificant interests
in Holdings in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests in Holdings
(the issuance of which is permitted under this Agreement), (iii) Holdings may
repurchase, retire or otherwise acquire for value its Equity Interests
(including any restricted stock or restricted stock units) held by any of the
present, future or former employees, directors, officers or consultants (or any
Affiliates, spouses, former spouses, other immediate family members, successors,
executors, administrators, heirs, legatees or distributees of any of the
foregoing) of Holdings or any of its Subsidiaries pursuant to any employee,
management or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director, officer or
consultant of Holdings or any Subsidiary.

7.07. Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Holdings and
its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.08. Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Holdings, whether or not in the ordinary course of business,
other than (a) transactions no less favorable in any material respect to
Holdings, such Borrower or such Subsidiary than would be obtainable by Holdings,
such Borrower or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate or (b) transactions by and
among members of the Group.

7.09. Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to
Holdings, any Borrower or any Guarantor or

 

109



--------------------------------------------------------------------------------

to otherwise transfer property to or invest in Holdings, any Borrower or any
Guarantor, except for any agreement in effect (A) on the date hereof or (B) at
the time any Subsidiary becomes a Subsidiary of Holdings, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of Holdings (“Pre-Existing Agreements”), (ii) of any Subsidiary to
Guarantee the Indebtedness of any Borrower (except for any Pre-Existing
Agreement which will not prevent any Guarantee for the Secured Obligations or
any part thereof that may be required to be granted pursuant to the terms
hereof) to provide such Guarantee) or (iii) of Holdings or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person
(except for any Pre-Existing Agreement which will not prevent Liens over any
property that may be required to be made subject to Liens for the benefit of the
Secured Obligations or any part thereof pursuant to the terms thereof);
provided, however, that this clause (iii) shall not prohibit (w) any customary
restrictions in leases, licenses or other agreements entered into in the
ordinary course of business against assignments of such leases, license or other
agreements, (x) any negative pledge incurred or provided in favor of any holder
of Indebtedness permitted under Section 7.02(f) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness, (y) any negative pledge in favor of GII under the Genpact
Sub-Contracts, and (z) any negative pledge in a sale and purchase agreement for
assets permitted to be Disposed of under Section 7.05 pending such Disposition
and such negative pledge shall cover only such assets to be Disposed of; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose.

7.11. Financial Covenants. (a) Genpact India Tangible Net Worth. Permit the sum
of all of Genpact India’s liabilities to exceed its tangible assets.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any Measurement Period (commencing with and including the
Measurement Period ending on the last day of the first fiscal quarter of
Holdings that commences on or after the Initial Utilization Date) to be less
than 4.00:1.00.

(c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any Measurement Period (commencing with and including the
Measurement Period ending on the last day of the first fiscal quarter of
Holdings that commences on or after the Initial Utilization Date) to be greater
than 2.25:1.00.

7.12. Amendments of Organization Documents. Amend any Organization Documents of
any Transaction Obligor or of any Subsidiary (any Equity Interests in which
Subsidiary is subject to any Lien under any Collateral Document) in any manner

 

110



--------------------------------------------------------------------------------

adverse in any material respect to the interests of the Finance Parties, or
amend or permit any Transaction Obligor or any Subsidiary (any Equity Interests
in which Subsidiary is subject to any Lien under any Collateral Document) to
amend its limited liability company agreement or operating agreement or any
other constitutive document causing any Equity Interests in such Transaction
Obligor or such Subsidiary to constitute a security under Section 8-103 of the
UCC in the State of New York or the corresponding code or statute of any other
applicable jurisdiction.

7.13. Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as consistent with or required by GAAP or, in the
case of any Subsidiary, applicable law, provided, that any financial information
required to be delivered under Section 6.01(a), (b) or (c) after such change,
shall include reconciliations to such policies and practices as applied in the
preparation of the Audited Financial Statements, or (b) fiscal year.

7.14. Prepayments, Etc. of Indebtedness. (a) Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner, or
make any payment in violation of any subordination terms of, any subordinated
Indebtedness, except (i) prepayment of any Indebtedness permitted under
Section 7.02(b) (subject to the terms of any subordination applicable thereto)
and (ii) any refinancing, renewal or extension of any Indebtedness permitted
under Sections 7.02(g), (i), (k) and (l) on the same terms and conditions as set
forth in Section 7.02(d) (applying mutatis mutandis) for any refinancing,
refunding, renewal or extension thereunder and so long as such refinancing,
renewal or extension (A) is otherwise incurred in compliance with (in the case
of refinancing, renewal or extension of Indebtedness under Section 7.02(i))
clauses (i) through (v) of Section 7.02(i) or (in the case of refinancing,
renewal or extension of Indebtedness under Section 7.02(l)) clauses (i) through
(ii) of Section 7.02(l), (B) has a maturity no earlier than that applicable to
the Indebtedness being so refinanced, renewed or extended, and (C) is on terms
and conditions no less favorable to Holdings, the Borrowers and their respective
Subsidiaries than the Indebtedness being so refinanced, renewed or extended.

7.15. Intentionally Omitted.

7.16. Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture, except that any Subsidiary the sole assets of
which consist of its interest in a partnership or joint venture may become a
general partner in such partnership or joint venture.

7.17. Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions, which are, in any case, inconsistent with
prior practice and not otherwise made in the ordinary course of business.

 

111



--------------------------------------------------------------------------------

7.18. Formation of Subsidiaries. Organize or invest in any new Subsidiary except
as permitted under Section 7.03.

7.19. Holding Companies. Notwithstanding anything to the contrary contained this
Article VII or in any other Loan Documents, with respect to any Indian/PRC
Holdco, (a) Dispose of, or create, incur, assume or suffer to exist any Lien
upon, any stock or other Equity Interests in any Indian/PRC Subsidiary, any
Indian/PRC Holdco or any other Subsidiary held by it, or enter into any
agreement for such Disposition or Lien, except (i) pursuant to the Collateral
Documents and (ii) any Disposition of Equity Interests in any of its
Subsidiaries that is permitted under Section 7.05; or (b) (i) operate other than
as a passive holding company of the Equity Interests owned by it, conduct,
transact or otherwise engage in, commit to conduct, transact or otherwise engage
in, or hold itself out as conducting, transacting or otherwise engaging in, any
business or operations, or (ii) own any property or asset other than any Equity
Interest in any Indian/PRC Subsidiary or any other Indian/PRC Holdco or (in the
case of Genpact India Holdings, Genpact Mauritius - Jaipur SEZ, Genpact
Mauritius – Bhuvaneshware SEZ and Genpact Mauritius Services) any Excluded
Subsidiary, or cash and Cash Equivalents or (iii) create, incur, assume or
suffer to exist any Indebtedness or other obligation or liability other than
(A) the Obligations under the Loan Documents, (B) solely with respect to Genpact
India Investments, any obligation or liability arising under Indian law solely
by virtue of its being the shareholder or other owner of Equity Interests of
Genpact India and (C) administrative expenses incurred in the ordinary course of
its acting as a passive holding company as set forth in clause (b) and any
liabilities (not constituting Indebtedness) incidental to the activities of such
Indian/PRC Holdco permitted hereunder; provided, that each Indian/PRC Holdco may
receive capital contributions, make Investments in Indian/PRC Subsidiaries
directly held by it and make Restricted Payments to the extent otherwise
permitted in this Article VII. Each of Holdings and each Borrower shall ensure
that all Equity Interests in each Indian/PRC Subsidiary (falling within clause
(a) of the definition thereof) (other than an Excluded Subsidiary) shall be
directly owned by an Indian/PRC Holdco (that is a Guarantor) unless held by
another Loan Party.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

 

112



--------------------------------------------------------------------------------

(b) Specific Covenants. (i) Holdings or any Borrower fails to perform or observe
any term, covenant or agreement contained in any of Section 6.01, 6.03(a), 6.05
(with respect to the existence of any Borrower or Holdings), 6.11, , 6.17 or
6.18 or Article VII, or (ii) any of the Guarantors fails to perform or observe
any term, covenant or agreement contained in Section 10.01 or Section 2 of the
Subsidiary Guarantee; or

(c) Other Defaults. Any Transaction Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document (being, in the case of the Intercompany Subordination
Agreement, any covenant or agreement therein relating to subordination) on its
part to be performed or observed and such failure continues for 30 days after
the earlier of (i) notice thereof from the Administrative Agent or any Finance
Party and (ii) the date on which Holdings, any Borrower or any of their
Subsidiaries acquires knowledge thereof; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Transaction Party herein, in any other Loan Document (being, in the case
of the Intercompany Subordination Agreement, any representation, warranty,
certification or statement of fact therein relating to subordination), or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any of its Subsidiaries (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, and after giving effect to any originally
applicable grace period pursuant the terms of the applicable Indebtedness or
Guarantee) in respect of any Indebtedness or Guarantee of any Indebtedness
(other than Indebtedness hereunder and Indebtedness under Swap Contracts), or
(B) fails to observe or perform any other agreement or condition relating to any
Indebtedness or Guarantee of any Indebtedness (other than Indebtedness hereunder
and Indebtedness under Swap Contracts) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event (in the
nature of a default, howsoever described) occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) or any early termination or close-out resulting from
(A) any event of default under such Swap Contract as to which Holdings or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or similar
defaulting party or (B) any Termination Event (as so defined) or similar
termination or close-out event under such Swap Contract as to which Holdings or
any Subsidiary is an Affected Party (as so defined) or similar affected party,
and the aggregate of (x) the aggregate principal amount (including undrawn
committed and/or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) under any or all such
Indebtedness and/or Guarantees falling within clause (i) and (y) the aggregate
Swap Termination

 

113



--------------------------------------------------------------------------------

Value owed by any or all of the Loan Parties and/or Subsidiaries as a result of
one or more occurrences falling within clause (ii) is greater than the Threshold
Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law (including any moratorium), or makes an assignment for the benefit of
or makes a composition, compromise or arrangement with, any creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, compulsory manager or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law (including any moratorium) relating to any such Person or
to all or any material part of its property is instituted without the consent of
such Person and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment; Seizure. (i) Any Loan Party or any of
its Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any Loan Party or any of its Subsidiaries
and is not released, vacated or fully bonded within 30 days after its issue or
levy, (iii) all or a material part of the assets, properties, rights or revenues
of, or Equity Interests in, any Loan Party or any of its Subsidiaries (which, in
the case of Subsidiaries that are not Loan Parties, constitute a material part
of the assets, properties, rights or revenues of, or Equity Interests in, the
Group) are seized, nationalized, expropriated or compulsorily acquired by or on
behalf of any Governmental Authority or are subject to any enforcement of Lien
(which enforcement is not discharged within 30 days of its commencement) or
(iv) the credit position of any Loan Party organized under the laws of
Luxembourg is weakened (“credit ebranle”) and such Loan Party finds itself in a
position of not being able to pay its debts (“cessation de paiements”); or

(h) Judgments. There is entered against any Loan Party or any of its
Subsidiaries a final judgment or order for the payment of money in an aggregate
amount (for all such judgments and orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage) and (A) enforcement proceedings
are commenced by any creditor upon such judgment or order, or (B) there is a
period of at least 30 consecutive days during which such judgment or order
remains undischarged and a stay of enforcement of such judgment, by reason of a
pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

114



--------------------------------------------------------------------------------

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason (other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations) ceases to be in full force and effect; or any Transaction Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Transaction Party denies that it has any
or further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Document. Any Collateral Document after delivery thereof pursuant
to Section 4.01 or 6.12 shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected first priority lien on the
Collateral purported to be covered thereby; or

(m) Cessation of Business. The Group suspends or ceases to carry on (or
threatens to suspend or cease to carry on) all or a substantial part of its
business.

8.02. Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent (and/or, with respect to clause (c) or (d),
the Collateral Agent) shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated (but such termination shall not
affect the calculation of any Lender’s Participation in any Letter of Credit
that has been issued or Swing Line Loan that has been made);

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and/or the Finance Parties all rights and
remedies available to it and/or the Finance Parties under the Loan Documents
and/or on behalf of itself and/or the Secured Parties all rights and remedies
available to it and/or the Secured Parties under the Loan Documents (other than
the Secured Hedge Agreements);

provided, however, that (i) upon the occurrence of an actual or deemed entry of
an order for relief with respect to Holdings or any Borrower under the
Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate (but such termination shall not affect the calculation
of any Lender’s Participation in any Letter of Credit that has been issued or
Swing

 

115



--------------------------------------------------------------------------------

Line Loan that has been made, including its Applicable Revolving Credit
Percentage in respect thereof), the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligations of the Borrowers to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of any Agent or any other Finance Party or Secured Party and
(ii) (subject to clause (i)) none of the Administrative Agent or any Lender
shall terminate any Commitment of any Lender to make available any Certain Funds
Advance pursuant to this Section 8.02 at any time prior to the earlier of
(x) the expiry of the Closing Date (or, if earlier, the long-stop date for
completion of the Acquisition under the Acquisition Agreement) or (y) any
termination or rescission of the Acquisition Agreement or the lapse of the
Acquisition, unless a Specified Event of Default has occurred (and provided
further that nothing herein shall prejudice the exercise of any rights or
remedies with respect to any Event of Default by any Secured Party after the
expiry of the earlier of the dates in (x) and (y) above, notwithstanding that
such Event of Default has arisen prior to such date).

8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received or recovered on account of the Secured Obligations (or any part
thereof) shall be applied by the Administrative Agent (or, in the case of any
amount received or recovered by the Collateral Agent under or in connection with
any Collateral Document, the Guaranty or the Subsidiary Guarantee (subject, in
the case of any Collateral Document or the Subsidiary Guarantee, to the
provisions of such Collateral Document or the Subsidiary Guarantee), paid to the
Administrative Agent for application) in the following order:

First, (in the case of any receipt or recovery or in connection with under any
Collateral Document, the Guaranty or the Subsidiary Guarantee) to payment of
that portion of the Obligations constituting fees, indemnities, expenses and
other amounts (including fees, charges and disbursements of counsel to the
Collateral Agent and amounts payable under Article III) payable to the
Collateral Agent in its capacity as such ratably among them in proportion to the
amounts described in this clause First payable to them;

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such and/or
to the Collateral Agent in its capacity as such, ratably among them in
proportion to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the L/C Issuer and amounts payable under Article
III), ratably among them in proportion to the amounts described in this clause
Third payable to them;

 

116



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Fourth payable to them;

Fifth, to payment of that portion of the Secured Obligations constituting unpaid
principal of the Loans, L/C Borrowings and (in the case of any receipt or
recovery under any Collateral Document, the Guaranty or the Subsidiary
Guarantee) amounts owing under Secured Hedge Agreements, ratably among the
Lenders, the L/C Issuer and (in the case of any receipt or recovery under any
Collateral Document, the Guaranty or the Subsidiary Guarantee) the Hedge Banks,
in proportion to the respective amounts described in this clause Fifth held by
them;

Sixth, to the Collateral Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Seventh, to the payment of all other Secured Obligations of the Loan Parties
owing under or in respect of the Loan Documents that are due and payable to the
Finance Parties and (in the case of any receipt or recovery under any Collateral
Document, the Guaranty or the Subsidiary Guarantee) all other Secured
Obligations of the Loan Parties owing under or in respect of the Secured Hedge
Agreements that are due and payable to the Hedge Banks on such date, ratably
based upon the respective aggregate amounts of all such Obligations owing to the
Finance Parties and (in the case of any receipt or recovery under any Collateral
Document, the Guaranty or the Subsidiary Guarantee) the Hedge Banks on such
date; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to any of the Borrowers or as otherwise required by
Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Sixth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired and the commitment to issue Letters of Credit
has expired or terminated, such remaining amount shall be applied to the other
Secured Obligations, if any, in the order set forth above. Each Agent may assume
that no amount is outstanding but unpaid in favor of any Hedge Bank under any
Secured Hedge Agreement unless and until otherwise notified to such Agent by
such Hedge Bank in writing.

8.04. Remedies Independent. Notwithstanding anything to the contrary contained
in this Agreement or the other Loan Documents, the amounts payable at any time
hereunder and thereunder to each of the Secured Parties shall be a separate and
independent debt and, unless otherwise expressly specified in this Agreement or
the applicable Loan Document, each Secured Party shall be entitled to protect
and enforce its rights arising out of this Agreement and each other Loan
Document, and it shall not be necessary for any other Secured Party to consent
to, or be joined as an additional party in, any proceedings for such purposes.

 

117



--------------------------------------------------------------------------------

ARTICLE IX

AGENCY

9.01. Appointment and Authority. (a) Each of the Finance Parties hereby
irrevocably appoints Bank of America, N.A. to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents to which it is
a party and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuer, and neither
any Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

(b) Bank of America, N.A. and/or an affiliate shall act as the Collateral Agent
under the Loan Documents, and each of the Secured Parties hereby irrevocably
appoints and authorizes each of Bank of America, N.A. and/or such affiliate to
act as the agent of such Secured Party for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Transaction
Obligors to secure any of the Secured Obligations, and other rights granted to
the Collateral Agent under the Collateral Documents, the Guaranty and the
Subsidiary Guarantee, together with such powers and discretion as are reasonably
incidental thereto. In this connection, Bank of America, N.A. and/or such
affiliate, as Collateral Agent, and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Sections 9.05
and 9.11 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article IX and
Article XI (including Section 11.04(c)) (and, in the case of any such co-agents,
sub-agents and attorneys-in-fact, as though such Persons were the Collateral
Agent under the Loan Documents) as if set forth in full herein with respect
thereto.

9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender, the
Swing Line Lender or the L/C Issuer as any Lender, the Swing Line Issuer or the
L/C Issuer (as the case may be) and may exercise the same as though it were not
the Administrative Agent and the term “Lender”, “Lenders”, “Swing Line Lender”
or “L/C Issuer” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity as “Lender”, “Swing Line Lender” or
“L/C Issuer” (as the case may be). Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the any
Borrower, Holdings or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to any of the Secured Parties.

9.03. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents to which it is a party. Without limiting the generality of the
foregoing, the Administrative Agent:

 

118



--------------------------------------------------------------------------------

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents (to which the Administrative
Agent is a party) that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of, or all of, the Lenders or affected Lenders, as the case may be, as shall be
expressly provided for herein or in the other Loan Documents to which the
Administrative Agent is a party), provided that the Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable law, including any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of a property of a Defaulting Lender in
violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents to which the Administrative Agent is a party, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Borrower, Holdings or any of their respective Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of, or all of, the Lenders or affected Lenders,
and/or the L/C Issuer, as the case may be, as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02 or otherwise provided
hereunder) or (ii) in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by any Borrower, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Each of the Finance Parties acknowledges that each Agent and each of its
respective Related Parties (together, the “Agent Parties”) may have interests
in, or may be providing or may in the future provide financial or other services
to other parties with interests

 

119



--------------------------------------------------------------------------------

which a Finance Party may regard as conflicting with its interests and may
possess information (whether or not material to the Finance Parties), other than
as a result of an Agent acting as agent under the Loan Documents to which it is
a party, that such Agent Party may not be entitled to share with the other
Finance Parties.

9.04. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for any Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The provisions of the Loan Documents requiring
documents to be satisfactory or reasonably satisfactory to the Administrative
Agent or for the Administrative Agent to make any determination mean that the
Administrative Agent may determine such satisfaction or make such determination
in its own discretion without the need to consult with or receive consent from
any Lender or the L/C Issuer or any of the other Finance Parties.

9.05. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities (or any part
thereof) as well as activities as Administrative Agent. The Administrative Agent
shall not be responsible for the negligence or misconduct of any such sub-agent
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agent.

9.06. Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor, which shall be a bank with an
office in the United

 

120



--------------------------------------------------------------------------------

States, or an Affiliate of any such bank with an office in the United States,
with, so long as no Default or Event of Default shall have occurred and be
continuing, the consent of the Borrowers, such consent not to be unreasonably
withheld or delayed. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent’s resignation shall nonetheless become effective.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, with
the consent of the Borrowers absent any Default or Event of Default, to the
extent permitted by applicable law, by notice in writing to such Person remove
such Person as Administrative Agent and, in consultation with the Borrowers,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c) With effect from the date of the effectiveness of resignation or removal (as
applicable) (A) the retiring or removed Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the applicable Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security on behalf of such Secured Parties until such time as a
successor Administrative Agent is appointed) and (B) (for so long as no
successor Administrative Agent has been appointed and until such time as the
Required Lenders shall have appointed a successor Administrative Agent as
provided for above in this Section) the Lenders shall together perform all the
duties of the Administrative Agent under the Loan Documents (to which the
Administrative Agent is a party), and all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each of the applicable Finance Parties directly.

(d) Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section).

(e) The fees payable by any Borrower to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrowers and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

121



--------------------------------------------------------------------------------

9.07. Non-Reliance on Administrative Agent and Other Lenders. Each of the
Finance Parties (other than the Administrative Agent, the Mandated Lead
Arrangers and the Bookrunners) acknowledges that it has, independently and
without reliance upon the Administrative Agent, any Mandated Lead Arranger, any
Bookrunner or any of the other Finance Parties or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each of the
Finance Parties (other than the Administrative Agent, the Mandated Lead
Arrangers and the Bookrunners) also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Mandated Lead Arranger, any
Bookrunner or any of the other Finance Parties or any of their Related Parties
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08. No Other Duties, Etc. Nothing in this Agreement shall oblige the
Administrative Agent, any Mandated Lead Arranger or any Bookrunner to carry out
any “know your customer”, anti-money laundering or other checks in relation to
any Person on behalf of any of the other Finance Parties and each of such other
Finance Parties confirms to each of the Administrative Agent, each Mandated Lead
Arranger and each Bookrunner that it is solely responsible for any such checks
it is required to carry out and that it may not rely on any such checks made by,
or any statement in relation to such checks made by, the Administrative Agent,
any Mandated Lead Arranger or any Bookrunner. Anything herein to the contrary
notwithstanding, none of the Mandated Lead Arrangers or the Bookrunners shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, the Collateral Agent, a Lender or the L/C Issuer
hereunder.

9.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party or Transaction Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Finance Parties
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Finance Parties and their agents and counsel and all other
amounts due to the Finance Parties under Sections 2.03(i) and (j), 2.09 and
11.04) allowed in such judicial proceeding; and

 

122



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each of the Finance Parties to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Finance Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.

Neither Agent shall be responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of any
Agent’s or any other Secured Party’s Liens thereon, or any certificate prepared
by any Transaction Obligor in connection therewith, nor shall any Agent be
responsible or liable to any Secured Party for any failure to monitor or
maintain any portion of the Collateral.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any of the Finance
Parties any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any of the Finance Parties or to
authorize the Administrative Agent to vote in respect of the claim of any of the
Finance Parties in any such proceeding.

9.10. Collateral and Guaranty Matters. Each of the Secured Parties irrevocably
authorizes each of the Administrative Agent and the Collateral Agent:

(a) to release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (except for any Letters of Credit which have been fully Cash
Collateralized in accordance with the terms of this Agreement), (ii) that is
Disposed or to be Disposed (in each case, to any Person that is not a member of
the Group) as part of or in connection with any Disposition permitted hereunder
or under any other Loan Document (excluding any Issuer Document), or (iii) if
approved, authorized or ratified in writing in accordance with Section 11.01
hereof; and

(b) to release any Guarantor (other than Holdings) from its obligations under
the Subsidiary Guarantee if such Person ceases to be a Subsidiary as a result of
a transaction permitted hereunder, including pursuant to Section 10.06 (and
provided that the requirements of Section 6.12(b) continue to be complied with).

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Subsidiary Guarantee
pursuant to this Section 9.10 (as the case may be). In each case

 

123



--------------------------------------------------------------------------------

as specified in this Section 9.10, the Administrative Agent or the Collateral
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Transaction Obligor such documents as such Transaction Obligor may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents, or to release such
Guarantor from its obligations under the Subsidiary Guarantee, in each case in
accordance with the terms of the Loan Documents (excluding any Issuer Document)
and this Section 9.10.

9.11. References to Collateral Agent. For purposes of Sections 9.02, 9.03, 9.04,
9.05, 9.06, 9.07, 9.08 and 9.09, references to the Administrative Agent shall
also be deemed to be references to the Collateral Agent (and for such purposes,
references therein to the Finance Parties shall also be deemed to be references
to the Secured Parties, and references therein to the Obligations shall also be
deemed to be references to the Secured Obligations, unless the context otherwise
requires) and the Collateral Agent shall be entitled to the benefits of such
Sections to the same extent as the Administrative Agent.

ARTICLE X

CONTINUING GUARANTY

10.01. Guaranty. Each of Holdings and each Borrower hereby absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all existing and future indebtedness and
liabilities (and anything that would have constituted existing and/or future
indebtedness and/or liabilities but for any invalidity, unenforceability or
ineffectiveness thereof) of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees indemnities,
damages, costs, expenses or otherwise, of each Loan Party (other than itself) to
the Secured Parties (or any of them), arising hereunder and under the other
Transaction Documents (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Secured Parties (or any of them) in connection with the
collection or enforcement thereof), and whether recovery upon such indebtedness
and liabilities may be or hereafter become unenforceable or shall be an allowed
or disallowed claim under any proceeding or case commenced by or against
Holdings, any Borrower or any of the other Transaction Obligors under Debtor
Relief Laws, and including interest that accrues after the commencement by or
against any Borrower or any other Transaction Obligor of any proceeding under
any Debtor Relief Laws (collectively, the “Guaranteed Obligations”). The
Administrative Agent’s books and records showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each of Holdings and each Borrower, and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations absent manifest
error. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,

 

124



--------------------------------------------------------------------------------

or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of Holdings or any
Borrower under this Guaranty, and each of Holdings and each Borrower hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing. Notwithstanding anything to the
contrary herein or in any other Transaction Document, the maximum liability of
the Revolving Credit Borrower under this Article X shall not exceed an amount
equal to the largest amount that would not render the Revolving Credit
Borrower’s obligations (in its capacity as Guarantor) hereunder subject to
avoidance or unenforceability under Section 548 of the Bankruptcy Code of the
United States or any equivalent provision of any other Debtor Relief Law.

10.02. Rights of Secured Parties. Each of Holdings and each Borrower consents
and agrees that the enforceability or continuing effectiveness of this Guaranty
shall not be affected by any action of any or all of the Secured Parties to:
(a) amend, extend, renew, compromise, discharge accelerate or otherwise change
the time for payment or the terms of the Guaranteed Obligations or any part
thereof; (b) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of this Guaranty or
any Guaranteed Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Secured Parties (or any of them) in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each of Holdings and the Borrowers
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of Holdings or any Borrower under this
Guaranty or which, but for this provision, might operate as a discharge of
Holdings.

10.03. Certain Waivers. Each of Holdings and each Borrower waives (a) any
defense arising by reason of any disability or other defense of any Borrower,
any Transaction Obligor or any other guarantor, or the cessation from any cause
whatsoever (including any act or omission of any Secured Party) of the liability
of any Borrower or any Transaction Obligor; (b) any defense based on any claim
that Holdings’ or any Borrower’s obligations exceed or are more burdensome than
those of any other Transaction Obligor; (c) to the extent permitted by law, the
benefit of any statute of limitations affecting Holdings’ or any Borrower’s
liability hereunder; (d) any right to proceed against any other Transaction
Obligor, proceed against or exhaust any security for any Indebtedness, or pursue
any other remedy in the power of any Secured Party whatsoever; (e) any benefit
of and any right to participate in any security now or hereafter held by any
Secured Party; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable law
limiting the liability of or exonerating guarantors or sureties. Each of
Holdings and each Borrower expressly waives all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.

 

125



--------------------------------------------------------------------------------

10.04. Obligations Independent. The obligations of each of Holdings and each
Borrower under this Guaranty are those of primary obligor, and not merely as
surety, and are independent of the Guaranteed Obligations and the obligations of
any other guarantor, and a separate action may be brought against Holdings or
any Borrower to enforce this Guaranty whether or not any other Transaction
Obligor or any other Person is joined as a party.

10.05. Subrogation. None of Holdings or any Borrower shall exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the Guaranteed
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the Commitments and the Facilities are terminated
(and all Letters of Credit have expired or terminated). If any amounts are paid
to Holdings or any Borrower in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.

10.06. Termination: Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash and
the Commitments and the Facilities with respect to the Guaranteed Obligations
are terminated (and all Letters of Credit have expired or terminated).
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of or
recovery from any Borrower or Holdings or any Transaction Party is made, or any
of the Secured Parties exercises its right of setoff, in respect of any of the
Guaranteed Obligations and such payment or recovery or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Secured Parties in their discretion) to be
repaid to a trustee, receiver or any other Person, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment or
recovery had not been made or such setoff had not occurred and whether or not
the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of Holdings and each Borrower under this paragraph shall survive
termination of this Guaranty.

10.07. Subordination. Each of Holdings and each Borrower hereby subordinates the
payment of all obligations and indebtedness of any other Transaction Party owing
to Holdings or such Borrower (as the case may be), whether now existing or
hereafter arising, including but not limited to any obligation of any
Transaction Party to Holdings or such Borrower (as the case may be) as subrogee
of the Secured Parties (or any of them) or resulting from Holdings’ or any
Borrower’s performance under this Guaranty, to the indefeasible payment in full
in cash of all Guaranteed Obligations. If any Agent so requests, any such
obligation or indebtedness of any Transaction Party to Holdings or any Borrower
shall be enforced and performance received by Holdings or such Borrower (as the
case may be) as trustee for the

 

126



--------------------------------------------------------------------------------

Secured Parties and the proceeds thereof shall be paid over to the Secured
Parties on account of the Guaranteed Obligations, but without reducing or
affecting in any manner the liability of Holdings or any Borrower under this
Guaranty.

10.08. Stay of Acceleration. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed, in connection with any case commenced by
or against Holdings or any Borrower or any other Transaction Party under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by each of Holdings and each Borrower immediately upon demand by the Secured
Parties (or any of them).

10.09. Condition of Transaction Parties. Each of Holdings and each Borrower
acknowledges and agrees that it has the sole responsibility for, and has
adequate means of, obtaining from any Transaction Party and any other guarantor
such information concerning the financial condition, business and operations of
any such Transaction Party and any such other guarantor as Holdings or such
Borrower requires, and that none of the Secured Parties have any duty, and none
of Holdings or any Borrower is relying on the Secured Parties at any time, to
disclose to Holdings or any Borrower any information relating to the business,
operations or financial condition of any Transaction Party or any other
guarantor (each of Holdings and each Borrower waiving any duty on the part of
the Secured Parties to disclose such information and any defense relating to the
failure to provide the same).

ARTICLE XI

MISCELLANEOUS

11.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than any amendment or waiver of any
Issuer Document that is not inconsistent with the provisions of the other Loan
Documents), and no consent to any departure by any Borrower or any other
Transaction Party therefrom, shall be effective unless in writing signed by
(x) the Required Lenders (or an Agent upon the instructions of the Required
Lenders) and (y) such Borrower or the applicable Transaction Party, as the case
may be, and acknowledged by the each Agent party to this Agreement or such other
Loan Document (as the case may be), and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01, or, in the case of the
initial Credit Extension, Section 4.02, without the written consent of each
Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Documents for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts

 

127



--------------------------------------------------------------------------------

due to any Lender hereunder or under any other Loan Document, without the
written consent of such Lender;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each affected Lender entitled to
such amount; provided, however, that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or any other amount at the Default
Rate;

(e) change Section 2.12(f), 2.13 or 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender (other than to provide for the pro rata sharing by additional Lenders in
connection with any increase in the Facilities made in accordance with the
provisions hereof or any Incremental Facility to be included in the Facilities
in accordance with the provisions hereof);

(f) change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(g) change any provision of Section 2.14 relating to the amount of, or any
condition for the establishment of, or any requirement as to the terms of, any
Incremental Facility, without the written consent of each Lender;

(h) change Section 2.12(d) or 9.10, without the written consent of each Lender;

(i) release all or any part of the Collateral in any transaction or series of
related transactions, without the written consent of each Lender;

(j) release the Guaranty or the Subsidiary Guarantee or any Guarantor from the
Guaranty or the Subsidiary Guarantee (other than in accordance with
Section 9.10), without the written consent of each Lender; or

(k) impose any greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder in respect of any Facility without the
written consent of (i) if such Facility is the Term Facility, the Required Term
Lenders, (ii) if such Facility is an Incremental Term Facility, the Required
Incremental Term Lenders in respect of such Incremental Term Facility and
(iii) if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by an Agent in addition to the
Lenders required above, affect the rights or

 

128



--------------------------------------------------------------------------------

duties of such Agent under this Agreement or any other Loan Document; (iv) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto and (v) no amendment, waiver or
consent shall, unless in writing and signed by the affected Mandated Lead
Arrangers and the Bookrunners, impose any obligation on any Mandated Lead
Arranger or Bookrunner. Notwithstanding anything to the contrary contained
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that (x) the Commitment of such
Defaulting Lender may not be increased or extended without the consent of such
Defaulting Lender and (y) any amendment, waiver or consent requiring the consent
of all Lenders or each affected Lender that by its terms would adversely affect
such Defaulting Lender more than the other affected Lenders or would have a
disproportionate adverse effect on such Defaulting Lender shall require the
consent of such Defaulting Lender.

Each party hereto agrees that it shall promptly, upon the request of the
Mandated Lead Arrangers, enter into an amendment and restatement of this
Agreement solely to confer on any Person(s) specified by the Mandated Lead
Arrangers the title of “Mandated Lead Arranger” (in addition to the Mandated
Lead Arrangers party hereto as at the Signing Date) and/or the title of
“Bookrunner” (in addition to the Mandated Lead Arrangers party hereto as at the
Signing Date) and to include such Persons as party to this Agreement in their
capacity as “Mandated Lead Arranger” and/or “Bookrunner”.

11.02. Notices and Other Communications; Facsimile Copies. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to Holdings, any Borrower, any Agent, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 11.02 (or such other address,
telecopier number, electronic mail address or telephone number as may from time
to time be specified in accordance with clause (c) below);

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire (or
such other address, telecopier number, electronic mail address or telephone
number as may from time to time be specified in accordance with clause
(c) below); and

(iii) if to any Hedge Bank, to such address, telecopier number, electronic mail
address or telephone number specified in the applicable Secured Party Notice to
which it is a party.

 

129



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours in the location of the recipient, shall be
deemed to have been given at the opening of business on the next business day in
the location of the recipient). Notices delivered through electronic
communications to the extent provided in clause (b) below shall be effective as
provided in such clause (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or any Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours in the location of the recipient, such
notice or communication shall be deemed to have been sent at the opening of
business on the next business day in the location of the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

Each of Holdings and each Borrower agrees and acknowledges that electronic means
of communication may not be secure or virus or error free and could be
intercepted, corrupted, lost, destroyed or arrive late, and none of the Finance
Parties or their Affiliates will be liable to any Loan Party for any of these
occurrences. Each Finance Party may monitor, record and retain communications
between such Finance Party and any other Finance Party or any Loan Party.

(c) Change of Address, Etc. Each of the Borrowers, Holdings, any Agent, the L/C
Issuer and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line Lender.

(d) Reliance by Agents, L/C Issuer and Lenders. Each of the Agents, the L/C
Issuer and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of

 

130



--------------------------------------------------------------------------------

any Borrower or any other Transaction Party even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrowers shall, within ten Business Days of demand, indemnify each of the
Agents, the L/C Issuer, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower or any
other Transaction Party. All telephonic notices to and other telephonic
communications with any Agent may be recorded by any Agent, and each of the
parties hereto hereby consents to such recording.

(e) Platform. The Platform is provided “as is” and “as available.” The Agent
Parties do not warrant the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications (as defined below). No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall any Agent Party have any liability to any Borrower
or any other Transaction Party, any Finance Party or any other Person or entity
for damages of any kind, including, without limitation, direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Borrower’s or any other
Transaction Party’s or any Finance Party’s transmission of communications
through the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material that any Borrower or any
other Transaction Party provides to any Finance Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to any
Finance Party by means of electronic communications, including through the
Platform.

11.03. No Waiver; Cumulative Remedies. No failure by any Secured Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

11.04. Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrowers
shall (i) pay all reasonable out-of-pocket expenses incurred by any of the
Agents and/or their respective Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) pay all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any

 

131



--------------------------------------------------------------------------------

demand for payment thereunder, (iii) pay all out of pocket expenses incurred by
any Finance Party (including the fees, charges and disbursements of any counsel
for any Finance Party), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and/or the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit and (iv) pay to and indemnify each Agent against all
out of pocket expenses and liabilities incurred by such Agent in investigating
any event which it reasonably believes is a Default.

(b) Indemnification by the Borrowers. The Borrowers shall indemnify each of the
Agents (and any sub-agent of any Agent), the other Finance Parties, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Transaction Party arising out of, in connection with, or
as a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
the occurrence of any Default, the failure or alleged failure of any information
produced or approved by or on behalf of any Transaction Party (including,
without limitation, the Information Memorandum and/or any materials provided to
potential Lenders) to comply with the provisions of Section 5.14, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) or the Acquisition,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by Holdings or any of its Subsidiaries, or
any Environmental Liability related in any way to Holdings or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Borrower or any
other Transaction Party or any Borrower’s or any Transaction Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto and whether or not any of the transactions contemplated hereunder or
under any of the other Loan Documents is consummated, in all cases, whether or
not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of such Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee (or any of
its Related Parties) or (y) result from a claim brought by any Borrower or any
other Transaction Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Borrower or such Transaction Party has obtained a final and non-appealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

 

132



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to any Agent (or any sub-agent thereof), the L/C Issuer
or any Related Party of any of the foregoing, or any Agent incurs any cost, loss
or liability (otherwise than by reason of such Agent’s gross negligence or
willful misconduct) in acting as Agent which cost, loss or liability is not
otherwise reimbursed by any Transaction Obligor, each Lender severally agrees to
pay to such Agent (or any such sub-agent), the L/C Issuer or such Related Party,
as the case may be, such Lender’s Indemnification Percentage (determined as of
the time that the applicable unpaid or unreimbursed amount, cost, loss or
liability is sought) of such unpaid amount, cost, loss or liability, provided
that such unpaid or unreimbursed amount, cost, loss or liability, as the case
may be, was incurred by or asserted against such Agent (or any such sub-agent)
or the L/C Issuer in its capacity as such, or against any Related Party of any
of the foregoing acting for any Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this clause
(c) are subject to the provisions of Section 2.12(d). For such purposes, the
“Indemnification Percentage” means, in relation to a Lender (excluding the Swing
Line Lender in its capacity as such but including the Swing Line Lender in its
capacity as any other Lender), (i) (at any time when no Loan is outstanding and
the Outstanding Amount of all L/C Obligations is zero) the percentage borne by
the aggregate of such Lender’s unutilized Commitment in respect of each Facility
to the aggregate unutilized Commitments in respect of each Facility (or, if at
such time the aggregate of the unutilized Commitments in respect of each
Facility is zero and the initial Credit Extension has not been made, such
percentage immediately prior to the reduction of the unutilized Commitments in
respect of each Facility to zero) or (ii) (at any other time) the percentage
borne by (x) the aggregate of the Loans held by such Lender or in which such
Lender participates and such Lender’s Participation in the Outstanding Amount of
the L/C Obligations to (y) the aggregate of the Loans and the Outstanding Amount
of the L/C Obligations (or, if at such time the initial Credit Extension has
been made but the aggregate of the Loans and the Outstanding Amount of the L/C
Obligations is zero, such percentage immediately prior to the reduction of the
aggregate of the Loans and the Outstanding Amount of the L/C Obligations to
zero).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each of Holdings and each Borrower shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

133



--------------------------------------------------------------------------------

(f) Survival. The agreements in this Section shall survive the resignation of
any Agent, the replacement of any Lender or the L/C Issuer, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all of
the Obligations.

11.05. Payments Set Aside. To the extent that any payment by or on behalf of any
Transaction Party is made to or recovered by any Secured Party, or any Secured
Party exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Secured Party in its discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such invalidation,
declaration, setting aside or repayment by any such Secured Party, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
recovered and as if such setoff had not occurred, and (b) each of the Lenders,
the L/C Issuer and (where applicable) the Hedge Banks severally agrees to pay to
each Agent upon demand its applicable share (without duplication) of any amount
so repaid by any Agent (which share is attributable to such Lender’s, L/C
Issuer’s or Hedge Bank’s received share of any distribution of such amount by
any Agent), plus interest thereon from the date of such demand to the date such
payment by such Lender, L/C Issuer or Hedge Bank to such Agent is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders, the L/C Issuer and (where applicable) the Hedge
Banks under clause (b) above shall survive the payment in full of the
Obligations and the termination of this Agreement.

11.06. Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither Holdings nor any Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and the L/C Issuer; and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of
Section 11.06(b), (ii) by way of participation in accordance with the provisions
of Section 11.06(d) or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 11.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, the Secured Parties, their
respective successors and assigns permitted hereby, Participants to the extent
provided in clause (d) of this Section and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agents, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign (in consultation
with the Borrowers where the assignee thereof is not a Lender or an Affiliate of
a Lender, but in any case without any requirement for consent of any Borrower or
any other Transaction Party) to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans (including for

 

134



--------------------------------------------------------------------------------

purposes of this Section 11.06(b), Participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that:

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it under a
Facility or in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund with respect to a Lender, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) under
any Facility or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender under any
Facility subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $1,000,000, in the case
of any assignment in respect of the Revolving Credit Facility, or $1,000,000, in
the case of any assignment in respect of the Term Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, each Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans and the Commitment under any Facility so assigned,
except that this clause (ii) shall not (A) apply to the Swing Line Lender’s
rights and obligations (in its capacity as Swing Line Lender) in respect of
Swing Line Loans made by it or (B) prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis;

(iii) any assignment of a Revolving Credit Commitment must be approved by the
Administrative Agent, the L/C Issuer and the Swing Line Lender (in each case,
such approval shall not be unreasonably withheld or delayed) unless the Person
that is the proposed assignee is itself a Revolving Credit Lender (whether or
not the proposed assignee would otherwise qualify as an Eligible Assignee);

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent a duly completed Assignment and Assumption in respect of
such assignment (setting forth, among other things, the rights and obligations
so assigned and the Applicable Percentage in respect of any Facility so assigned
and, in the case of any assignment relating to the Revolving Credit Facility,
any Participation in any L/C Obligations or any Swing Line Loan so assigned),
together with a processing and recordation fee of $3,500; provided that (A) no
such fee shall be payable in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund with respect to a Lender and (B) in the case of
contemporaneous assignments by a Lender to one or more Funds managed by the same
investment advisor (which Funds are not then Lenders hereunder), only a single
such $3,500 fee shall be payable for all such contemporaneous assignments;

(v) the assignee, if it is not already a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

135



--------------------------------------------------------------------------------

(vi) (in the case of any assignment of rights and obligations of any Defaulting
Lender hereunder) no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to such
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by such Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to each of the Agents, the L/C Issuer, the Swing Line Lender
and each other Lender hereunder (and interest accrued thereon), and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
Participations in all L/C Obligations and Swing Line Loans in accordance with
its Applicable Percentage in respect of the applicable Facility. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this clause (vi), then such assignee shall be
deemed to be a Defaulting Lender for all purposes of this Agreement (with
respect to such rights and obligations so assigned to it) until such compliance
occurs.

Subject to acceptance and recording of the applicable Assignment and Assumption
by the Administrative Agent pursuant to clause (c) of this Section (which
acceptance and recording shall not be withheld if such assignment and assumption
appears on its face to comply with the requirements of this Agreement and the
applicable fee set forth in clause (iv) is paid), from and after the effective
date specified in such Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the rights
and obligations assigned pursuant to such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the obligations assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 11.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment), provided that (1) (in the case
of any assignment effected by a Lender to an Eligible Assignee after the Cut-off
Date) such Eligible Assignee shall not be entitled to a greater amount pursuant
to Section 3.01 on the date of such assignment than such assignor Lender would
have been entitled to receive on the date of such assignment pursuant to such
Section had no such assignment occurred, (2) (for the avoidance of doubt)
nothing in clause (1) shall prejudice such Eligible Assignee ‘s entitlement
pursuant to Section 3.01 by virtue of any circumstance arising after the date of
such assignment including any Change in Law occurring after the date of such
assignment and (3) except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, each Borrower (at its expense) shall
execute and deliver a Note to such assignee Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 11.06(d). “Cut-off Date” means the earlier of (1) August 20, 2011
and (2) the date on which Successful

 

136



--------------------------------------------------------------------------------

Syndication (as defined in the Fee Letter (falling within clause (a) of the
definition of “Fee Letter”)) has occurred and the Persons becoming Lenders
(including pursuant to assignments under this Section 11.06(b)) pursuant to such
Successful Syndication shall have become party hereto as Lenders.

Each assignee of any rights or obligations of an assigning Lender hereunder
(x) confirms to such assigning Lender and each other Finance Party that it shall
comply with Section 11.04(c) irrespective of whether the applicable unpaid or
unreimbursed amount, cost, loss or liability referred therein is incurred prior
to, on or after the effective date of such assignment and (b) shall be bound by
any consent, waiver, election or decision given or made by such assigning Lender
under or pursuant to any Loan Document prior to the effectiveness of such
assignment.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and each of the
Borrowers and each of the Finance Parties may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by each of the Borrowers and the L/C
Issuer at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
other substantive change to the Loan Documents is pending, any Lender may
request and receive from the Administrative Agent a copy of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to the Borrowers or any other Finance Party, sell participations to any
Person (other than a natural person or any Transaction Obligor or any Affiliates
or Subsidiaries of any Transaction Obligor) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s Participations in L/C Obligations and/or Swing Line Loans) owing to it)
or any other Loan Document; provided that (i) such Lender’s obligations under
this Agreement and/or any other Loan Document shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the other Finance Parties shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and/or any other Loan Document. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement or any other Loan
Document and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
applicable Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that directly affects such
Participant. Subject to clause (e) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b). To the extent permitted by law,

 

137



--------------------------------------------------------------------------------

each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the Borrowers have agreed in writing (at their
discretion) to such greater payment obligations. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.01 unless the Borrowers are notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 3.01(e) and (f) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, (i) if at any time
the Person that is the L/C Issuer or the Swing Line Lender assigns all of its
Revolving Credit Commitments and Revolving Credit Loans pursuant to
Section 11.06(b), such Person may, (A) (in the case where such Person is the L/C
Issuer) upon 30 days’ notice to the Borrowers and the Lenders, resign as L/C
Issuer and (B) (in the case where such Person is the Swing Line Lender) upon 30
days’ notice to the Borrowers and the Lenders, resign as Swing Line Lender and
(ii) in addition to clause (i), each of the L/C Issuer and the Swing Line Lender
may, at any time on or prior to the date falling 5 Business Days after the
Cut-off Date, by written notice to the Borrowers and the Lenders resign as L/C
Issuer or (as the case may be) Swing Line Lender with immediate effect. In the
event of any such resignation as L/C Issuer and/or Swing Line Lender, the
Borrowers shall be entitled to appoint from among the Lenders a successor L/C
Issuer and/or Swing Line Lender (as the case may be) hereunder (whereupon such
successor shall, subject to the following provisions of this clause (g) have all
the rights and obligations of the L/C Issuer and/or the Swing Line Lender (as
the case may be) under the Loan Documents), provided that no such Lender is
obliged to act as L/C Issuer or Swing Line Lender. If any Person resigns as L/C
Issuer, it shall retain all the rights and obligations of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to fund risk participations
in Unreimbursed Amounts pursuant to Section 2.03(c)). If any Person resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Revolving Credit Loans to repay or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

(h) Exclusion of Agents’ liability. In relation to any assignment pursuant to
this Section 11.06, each of Holdings, each Borrower and each Finance Party
acknowledges and agrees that neither Agent shall be obliged to (i) inquire as to
the accuracy of any representation

 

138



--------------------------------------------------------------------------------

or warranty made by, or the status of, any Person in respect of its eligibility
as a Lender, (ii) attend to any registration or perfection requirements required
in connection with such assignment or to ensure that such registration or
perfection requirements are completed; and/or (iii) provide the assignee Lender
with any information regarding any previous amendments or waivers in relation to
any Loan Document.

11.07. Treatment of Certain Information; Confidentiality. Each of the Agents,
the Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (it
being understood that, in the case of clauses (a), (f), (h), (i) and (except in
the case of any disclosure to a Federal Reserve Bank or other Governmental
Authority) (j)), the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential on the same basis applicable hereunder) (a) to its head
office, other branches and Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors, representatives,
service providers and contractors, (b) to the extent required or requested by
any court, tribunal, regulatory, self-regulatory, supervisory, governmental or
quasi-governmental body or authority or securities exchange purporting to have
jurisdiction over it (including any self-regulatory authority such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or legal, arbitral or regulatory
proceeding relating to this Agreement or any other Loan Document or the
preservation or enforcement of rights or remedies hereunder or thereunder
(including any enforcement of any Lien under any Collateral Document),
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any permitted assignee of or Participant in, or
any prospective permitted assignee of or Participant in, any of its rights or
obligations under this Agreement, (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to any Loan
Party and its obligations or (iii) any Person who acquires or is proposing to
acquire an interest in, or who enters into or is proposing to enter into any
merger, amalgamation or other similar arrangements with, such disclosing Person,
(g) with the consent of any Borrower, (h) to any rating agency, insurer or
insurance broker or, or any direct or indirect provider of credit protection to,
such disclosing Person (or any of its Affiliates, head office or other branch),
(i) to any investor, arranger, lender, trustee, manager, administrator or any
participant in, or party to, directly or indirectly, any securitization scheme
or transaction or any scheme or transaction relating to the issuance of notes or
other debt secured by any indebtedness or obligations under (or payments under
which are funded by or made by reference to payments under) any Loan Document,
or any similar scheme or transaction, (j) to any Person to whom or for whose
benefit such disclosing Person pledges or assigns a security interest in all or
any portion of its rights under this Agreement or any other Loan Document
pursuant to Section 11.06(f) or (k) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to any Agent, any Lender, the L/C Issuer or any of their
respective head office, branches or Affiliates on a non-confidential basis from
a source other than the Borrowers.

For the purposes of this Section, “Information” means all information received
from any Loan Party or any Subsidiary or representative of any of the foregoing
relating to any

 

139



--------------------------------------------------------------------------------

Loan Party or any Subsidiary or representative of any of the foregoing or their
respective businesses, other than any such information that is available to any
Agent, the L/C Issuer or any Lender on a non-confidential basis prior to
disclosure by any Loan Party. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

11.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each of the Finance Parties and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Finance Party or any such Affiliate to or for the credit or the account of any
Borrower or any other Loan Party against any and all of the obligations of such
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Finance Party, irrespective of whether or not
such Finance Party shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch or office of such Finance
Party different from the branch or office holding such deposit or obligated on
such indebtedness, provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
by such Defaulting Lender immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.07 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Finance Parties, and (y) such
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each of the Finance
Parties and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that any Finance
Party or any of its respective Affiliates may have. Each of the Finance Parties
agrees to notify the applicable Borrower and (if such Finance Party is not the
Administrative Agent) the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

11.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If an Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the applicable Borrower. In determining whether
the interest contracted for, charged, or received by an Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments

 

140



--------------------------------------------------------------------------------

and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof (except that the provisions of
the Commitment Letter that, pursuant to the express terms thereof, survive
execution of this Agreement shall continue to have effect). Except as provided
in Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

11.11. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Finance
Parties, regardless of any investigation made by any Finance Party or on its
behalf and notwithstanding that any Finance Party may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

11.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.13. Replacement of Lenders. If (A) any Lender requests compensation under
Section 3.04, (B) any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or (C) any Lender is and remains a Defaulting Lender, (D) any
Lender gives an Illegality Notice pursuant to Section 3.02 or (E) any requested
consent, waiver or amendment in question requires the agreement of all affected
Lenders in accordance with the terms of Section 11.01 and the Super Majority
Lenders have agreed to such consent, waiver or amendment but any such affected

 

141



--------------------------------------------------------------------------------

Lender does not agree to such consent, waiver or amendment, then the Borrowers
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent,

(a) require such Lender to assign, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if such other Lender accepts
such assignment), provided that

(i) none of the Lenders shall have any obligation to accept any such assignment;

(ii) the assignment fee specified in Section 11.06(b) shall have been paid to
the Administrative Agent in respect of such assignment;

(iii) such Lender shall have received (free and clear of all deductions and
withholdings) payment of an amount equal to the outstanding principal of its
Loans and L/C Advances, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05 as if such outstanding principal, interest, fees
and other amounts were paid by the Borrowers to such Lender on the date of such
assignment) from such assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

(iv) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(v) such assignment does not conflict with applicable Laws.

(b) (only in the case of (A), (B) or (C)) cancel such Lender’s participation in
the Facilities (being, in the case of (C), limited to a cancellation of such
Lender’s participation in any further Credit Extension), in which case, upon and
with effect from such notice from the Borrowers:

(i) any obligation of such Lender to make or (except in the case of (C))
continue Loans, or to participate in any further Letter of Credit, shall
(notwithstanding any other provision hereof) be terminated, and

(ii) for the purposes of any further Credit Extension to be made on or after the
date of such notice or the accrual of any committee fee under Section 2.09(a) on
or after the date of such notice, the Commitment (in respect of each Facility)
of such Lender shall be zero (but, for the avoidance of doubt and without
prejudice to clause (iii), nothing shall affect such Lender’s Participation in
any Letter of Credit that has already been issued or any Swing Line Loan that
has already been made, or such Lender’s share of any commitment fee that has
already accrued as at the date of such notice); and

(iii) (except in the case of (C)) the Borrowers shall (1) prepay all Loans of
such Lender, either on the last day of the then current Interest Period for such
Loans, or such

 

142



--------------------------------------------------------------------------------

earlier Business Day as may be specified by the Borrowers in such notice (which
earlier Business Day must be at least five Business Days after the date of such
notice) and (2) (in the case of a Revolving Credit Lender) prepay all of the
outstanding Swing Line Loans (but, subject to clauses (b)(i) and (ii), without
prejudice to the Revolving Credit Borrower’s ability to borrow further Swing
Line Loans in accordance with this Agreement) and provide Cash Collateral
specifically in relation to such Lender (and its Participation in L/C
Obligations) in an amount equal to Lender’s aggregate Participation in the
Outstanding Amount of all L/C Obligations. Upon any such prepayment, the
Borrowers shall also pay accrued interest on any amount so prepaid and any
amount payable under Section 3.05.

A Lender shall not be required to make any such assignment under clause (a) and
neither Borrower may not make any cancellation or prepayment under clause
(b) if, prior thereto, as a result of a waiver or consent by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment,
cancellation or prepayment cease to apply.

For the purposes hereof, “Super Majority Lenders” means, as of any date of
determination Lender(s) (excluding the Swing Line Lender in its capacity as such
but including the Swing Line Lender in its capacity as any other Lender) holding
more than 75% of the sum of the (x) Total Outstandings (with the aggregate
amount of each Revolving Credit Lender’s Participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (y) aggregate unutilized Revolving Credit
Commitments; provided that (1) the unutilized Revolving Credit Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender (for so long as it remains a Defaulting Lender) shall be excluded (and
deemed to be zero) for purposes of making a determination of Required Lenders
and (2) if such sum of the Total Outstandings and the aggregate unutilized
Revolving Credit Commitments has been reduced to zero, the Super Majority
Lenders shall be Lender(s) holding more than 75 % of such sum immediately prior
to the reduction of such sum to zero.

11.14. Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF HOLDINGS AND EACH BORROWER IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHICH OTHER
LOAN DOCUMENT IS GOVERNED BY THE LAW OF THE STATE OF NEW YORK) TO WHICH IT IS A
PARTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO

 

143



--------------------------------------------------------------------------------

IRREVOCABLY AND UNCONDITIONALLY AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. TO THE EXTENT THAT
HOLDINGS OR ANY BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH OF HOLDINGS AND EACH
BORROWER HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS AND, WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, AGREES THAT THE WAIVERS SET FORTH HEREIN SHALL
HAVE THE FULLEST SCOPE PERMITTED UNDER THE FOREIGN SOVEREIGN IMMUNITIES ACT OF
1976 OF THE UNITED STATES AND ARE INTENDED TO BE IRREVOCABLE FOR PURPOSES OF
SUCH ACT. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT
ANY RIGHT THAT ANY FINANCE PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR HOLDINGS OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF HOLDINGS AND EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT (THAT IS GOVERNED BY THE LAW OF THE STATE OF NEW YORK) IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR

 

144



--------------------------------------------------------------------------------

INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.16. USA PATRIOT Act Notice. Each of the Lenders and the L/C Issuer that is
subject to the Act (as hereinafter defined) and each Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrowers and each other Loan Party
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender, the L/C Issuer or such Agent, as
applicable, to identify each Loan Party in accordance with the Act.

11.17. Agent for Service of Process. Each of Holdings and each Borrower hereby
agrees that service of process in any action or proceeding brought in any New
York State court or federal court may be made upon Heather White at her offices
at Genpact International, Inc., 105 Madison Avenue, 2nd Floor, New York, NY
10016 (the “Process Agent”), and each of Holdings and each Borrower hereby
irrevocably appoints the Process Agent its authorized agent to accept such
service of process, and agrees that the failure of the Process Agent to give any
notice of any such service shall not impair or affect the validity of such
service or of any judgment rendered in any action or proceeding based thereon.

11.18. Judgment Currency. The obligation of any Loan Party party hereto in
respect of any sum due from it in any currency (the “Primary Currency”) to any
Finance Party under this Agreement or any other Loan Document shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Finance Party, of any
sum adjudged to be so due in other currency, such Finance Party may in
accordance with normal banking procedures purchase the applicable Primary
Currency with such other currency; if the amount of the applicable Primary
Currency so purchased is less than such sum due to such Finance Party in the
applicable Primary Currency, each Loan Party party hereto agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify, within three
Business Days of demand, any such Finance Party against such loss, and if the
amount of the applicable Primary Currency so purchased by such Finance Party
exceeds such sum due to such Finance Party in the applicable Primary Currency,
such Finance Party agrees to remit to such Loan Party the excess. To the fullest
extent permitted by law, each Loan Party

 

145



--------------------------------------------------------------------------------

party hereto waives any right it may have in any jurisdiction to pay any amount
under the Loan Documents in a currency other than Dollars.

 

146



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

GENPACT INTERNATIONAL, INC. By:   /s/ Heather White Name: Heather White Title:
Authorized Representative HAWK INTERNATIONAL CORPORATION By:   /s/ Heather White
Name: Heather White Title: Authorized Representative GENPACT LIMITED By:   /s/
Heather White Name: Heather White Title: Authorized Representative

Credit Agreement

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Susana Yen Name: Susana
Yen Title: SVP

 

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Collateral Agent By:   /s/ Susana Yen Name: Susana Yen
Title: SVP

 

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as L/C Issuer By:   /s/ Ashish Sharma Name: Ashish Sharma
Title: Director

 

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Swing Line Lender By:   /s/ Ashish Sharma Name:  
Ashish Sharma Title:   Director

 

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:   /s/ Ashish Sharma Name:   Ashish Sharma
Title:   Director

 

Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender By:   /s/ Benjamin Ng Name:   Benjamin Ng Title:  
Authorized Signatory

 

Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., HONG KONG BRANCH, as Lender By:   /s/ Richard Desai
Name:   Richard Desai Title:   Executive Director

 

Credit Agreement



--------------------------------------------------------------------------------

UBS AG, SINGAPORE BRANCH, as Lender By:   /s/ Guy Wylie Name:   Guy Wylie Title:
  Managing Director By:   /s/ Rahul Kotwal Name:   Rahul Kotwal Title:  
Executive Director

 

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Mandated Lead Arranger and Bookrunner By:   /s/ Ashish
Sharma Name:   Ashish Sharma Title:   Director

 

Credit Agreement



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS ASIA LIMITED,

as Mandated Lead Arranger and Bookrunner

By:   /s/ Vincent Yeung Name:   Vincent Yeung Title:   Director

 

Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., HONG KONG BRANCH, as Mandated Lead Arranger and
Bookrunner By:   /s/ Sarah Alevizos Name:   Sarah Alevizos Title:   Executive
Director

 

Credit Agreement



--------------------------------------------------------------------------------

UBS AG HONG KONG BRANCH, as Mandated Lead Arranger and Bookrunner By:   /s/ Guy
Wylie Name:   Guy Wylie Title:   Managing Director By:   /s/ Rahul Kotwal Name:
  Rahul Kotwal Title:   Executive Director

 

Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A.,

as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 3, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein or construed for the
purposes thereof being used herein as therein defined and as construed for the
purposes thereof), among (among others) Genpact Limited, an exempted limited
liability company organized under the laws of Bermuda, Genpact International,
Inc., a Delaware corporation (“GII”), Hawk International Corporation (to be
succeeded by merger on the Closing Date by Headstrong Corporation), a Delaware
corporation (“Merger Sub”, and together with the GII, the “Borrowers” and each,
a “Borrower”), the Lenders from time to time party thereto, Bank of America,
N.A., as Swing Line Lender and L/C Issuer and Bank of America, N.A., as
administrative agent and collateral agent.

The undersigned hereby requests (select one):

¨  A Borrowing of Loans    ¨  A continuation of Loans

 

  1. On                                          
                                                 (a Business Day).

 

  2. In the amount of $                    .

 

  [3. Comprised of a Borrowing of:                                     .

                                           [Type of Loans requested or to be
continued]

 

  4.

With an Interest Period of              [week] [months].]1

 

  [5. To be continued as              Borrowings.

                                       [number of Borrowings requested]

 

  6. In such amounts and with such Interest Periods as set forth below

 

1 

Applicable for continuations of Borrowings if Borrowing is being continued as
one Borrowing only.



--------------------------------------------------------------------------------

Borrowing #1: $                    , with an Interest Period of
            [week] [months]; and

Borrowing #2: $                    , with an Interest Period of
            [week] [months].]2

[FOR REVOLVING CREDIT LOANS ONLY: The Borrowing requested herein complies with
the proviso to the first sentence of Section 2.01(b) of the Agreement.]

[FOR LOANS WITH MULTIPLE BORROWINGS ONLY: The Borrowings requested herein comply
with Sections 2.01(e) and (f) of the Agreement.]

 

[GENPACT INTERNATIONAL, INC.]/[HAWK INTERNATIONAL CORPORATION]/[HEADSTRONG
CORPORATION] By:     Name:     Title:    

 

2 

Applicable if more than one Borrowing is requested; repeat amount and Interest
Period for each Borrowing.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A.,

as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 3, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein or construed for the
purposes thereof being used herein as therein defined and construed for the
purposes thereof), among (among others) Genpact Limited, an exempted limited
liability company organized under the laws of Bermuda, Genpact International,
Inc., a Delaware corporation (“GII”), Hawk International Corporation (to be
succeeded by merger on the Closing Date by Headstrong Corporation), a Delaware
corporation (“Merger Sub”, and together with GII, the “Borrowers” and each, a
“Borrower”), the Lenders from time to time party thereto, Bank of America, N.A.,
as Swing Line Lender and L/C Issuer and Bank of America, N.A., as administrative
agent and collateral agent.

The undersigned hereby requests a Swing Line Loan:

 

  1. On                                                                       (a
Business Day).

 

  2. In the amount of $                            .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

[HAWK INTERNATIONAL CORPORATION]/[HEADSTRONG CORPORATION] By:     Name:    
Title:    



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF TERM NOTE

FOR VALUE RECEIVED, the undersigned (the “Term Borrower”), hereby promises to
pay to                          or registered assigns (the “Relevant Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Term Loan made by the Relevant Lender to the Term
Borrower under that certain Credit Agreement, dated as of May 3, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein or construed for the
purposes thereof being used herein as therein defined and as construed for the
purposes thereof), among (among others) Genpact Limited, an exempted limited
liability company organized under the laws of Bermuda, the Term Borrower, Hawk
International Corporation (to be succeeded by merger on the Closing Date by
Headstrong Corporation), a Delaware corporation, the Lenders from time to time
party thereto, Bank of America, N.A., as Swing Line Lender and L/C Issuer and
Bank of America, N.A., as administrative agent and collateral agent.

The Term Borrower promises to pay interest on the unpaid principal amount of
each Term Loan (from time to time made or held by the Relevant Lender) from the
date of such Term Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to the Administrative Agent for the account
of the Relevant Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty and the Subsidiary Guarantee and is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Term Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Term Loans made or held by the Relevant Lender
shall be evidenced by one or more loan accounts or records maintained by the
Relevant Lender in the ordinary course of business. The Relevant Lender may also
attach schedules to this Term Note and endorse thereon the date, amount and
maturity of its Term Loans and payments with respect thereto.

The Term Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term Note.



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

GENPACT INTERNATIONAL, INC. By:     Name:     Title:    



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance
This Date    Notation
Made By



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF REVOLVING CREDIT NOTE

FOR VALUE RECEIVED, the undersigned (the “Revolving Credit Borrower”), hereby
promises to pay to                          or registered assigns (the “Relevant
Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Revolving Credit Loan from time to time
made by the Relevant Lender to the Revolving Credit Borrower under that certain
Credit Agreement, dated as of May 3, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein or construed for the purposes thereof
being used herein as therein defined and construed for the purposes thereof),
among (among others) Genpact Limited, an exempted limited liability company
organized under the laws of Bermuda, Genpact International, Inc., a Delaware
corporation, the Revolving Credit Borrower, the Lenders from time to time party
thereto, Bank of America, N.A., as Swing Line Lender and L/C Issuer and Bank of
America, N.A., as administrative agent and collateral agent.

The Revolving Credit Borrower promises to pay interest on the unpaid principal
amount of each Revolving Credit Loan (from time to time made or held by the
Relevant Lender) from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. Except as otherwise provided in Section 2.04(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the
Relevant Lender in Dollars in immediately available funds at the Administrative
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty and the Subsidiary
Guarantee and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Revolving Credit Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement.
Revolving Credit Loans made or held by the Relevant Lender shall be evidenced by
one or more loan accounts or records maintained by the Relevant Lender in the
ordinary course of business. The Relevant Lender may also attach schedules to
this Revolving Credit Note and endorse thereon the date, amount and maturity of
its Revolving Credit Loans and payments with respect thereto.

The Revolving Credit Borrower, for itself, its successors and assigns, hereby
waives diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Credit Note.



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[HAWK INTERNATIONAL CORPORATION]/[HEADSTRONG CORPORATION] By:     Name:    
Title:    



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance
This Date    Notation
Made By



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF INCREMENTAL TERM NOTE

FOR VALUE RECEIVED, the undersigned (the “Term Borrower”), hereby promises to
pay to                          or registered assigns (the “Relevant Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Incremental Term Loan (under the Incremental Term
Facility established on and with the Increase Date being
                         (“Relevant Incremental Term Facility”)) made by the
Relevant Lender to the Term Borrower under that certain Credit Agreement, dated
as of May 3, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein or construed for the purposes thereof being used herein as therein
defined and as construed for the purposes thereof), among (among others) Genpact
Limited, an exempted limited liability company organized under the laws of
Bermuda, the Term Borrower, a Delaware corporation, Hawk International
Corporation (to be succeeded by merger on the Closing Date by Headstrong
Corporation), a Delaware corporation, the Lenders from time to time party
thereto, Bank of America, N.A., as Swing Line Lender and L/C Issuer and Bank of
America, N.A., as administrative agent and collateral agent.

The Term Borrower promises to pay interest on the unpaid principal amount of
each Incremental Term Loan under the Relevant Incremental Term Facility (from
time to time made or held by the Relevant Lender) from the date of such
Incremental Term Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to the Administrative Agent for the account
of the Relevant Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Incremental Term Note is one of the Incremental Term Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This
Incremental Term Note is also entitled to the benefits of the Guaranty and the
Subsidiary Guarantee and is secured by the Collateral. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Incremental Term Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Incremental Term Loans made or held by the Relevant Lender under the
Relevant Incremental Term Facility shall be evidenced by one or more loan
accounts or records maintained by the Relevant Lender in the ordinary course of
business. The Relevant Lender may also attach schedules to this Incremental Term
Note and endorse thereon the date, amount and maturity of its Incremental Term
Loans under the Relevant Incremental Term Facility and payments with respect
thereto.

The Term Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Incremental Term Note.



--------------------------------------------------------------------------------

THIS INCREMENTAL TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

GENPACT INTERNATIONAL, INC. By:     Name:     Title:    



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan
Made    End of
Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance
This Date    Notation
Made By



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,

 

To: Bank of America, N.A.,

  as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 3, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein or construed for the
purposes thereof being used herein as therein defined and construed for the
purposes thereof), among (among others) Genpact Limited, an exempted limited
liability company organized under the laws of Bermuda, (“Holdings”), Genpact
International, Inc., a Delaware corporation, Hawk International Corporation (to
be succeeded by merger on the Closing Date by Headstrong Corporation), a
Delaware corporation, the Lenders from time to time party thereto, Bank of
America, N.A., as Swing Line Lender and L/C Issuer and Bank of America, N.A., as
administrative agent and collateral agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the Chief Financial Officer of Holdings, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of Holdings and the Borrowers, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the consolidated balance sheet and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows required by Section 6.01(a) of the Agreement for the fiscal year
of Holdings and its Subsidiaries, together with the report and opinion of a
Registered Public Accounting Firm required by Section 6.01(a) for the
consolidated financial statements of Holdings and its Subsidiaries.

2. Attached hereto as Schedule 1 are the unconsolidated balance sheet and the
related [unconsolidated] statements of income or operations, shareholders’
equity and cash flows of Genpact India required by Section 6.01(b) for the
fiscal year of Genpact India, together with the report and opinion of an
independent certified public accountant required by Section 6.01(b) for the
financial statements of Genpact India.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the consolidated balance sheet and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows required by Section 6.01(c) of the Agreement for the fiscal
quarter of Holdings and its Subsidiaries ended as of the above date.



--------------------------------------------------------------------------------

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of Holdings
and its Subsidiaries during the accounting period covered by the attached
financial statements.

3. A review of the activities of Holdings and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Transaction Obligors
performed and observed all of their Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, each
Transaction Obligor performed and observed each covenant and condition of the
Loan Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate
and demonstrate the ratios and requirements under Section 7.11 of the Agreement
in respect of the period indicated in Schedule 2.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,             .

 

GENPACT LIMITED By:     Name:     Title:    



--------------------------------------------------------------------------------

For the Quarter/Year ended                                          (“Statement
Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.

   Section 7.11(a) – Genpact India Tangible Net Worth.       A.    Actual
Tangible Net Worth at Statement Date:          1.    Liabilities:    $______   
   2.    Tangible Assets:    $______       3.    Tangible Net Worth (Line I.A2
less Line I.A.1):    $______ II.    Section 7.11 (b) – Consolidated Interest
Coverage Ratio.       A.    Consolidated EBITDA for four consecutive fiscal
quarters ending on above date:    $______       1.    Consolidated Net Income
for Measurement Period:    $______       2.    Consolidated Interest Charges for
Measurement Period (referred to in clause (a)(i) of the definition of
“Consolidated EBITDA” in the Agreement):    $______       3.    Provision for
income taxes for Measurement Period (referred to in clause (a)(ii) of the
definition of “Consolidated EBITDA” in the Agreement):    $______       4.   
Depreciation and amortization expenses for Measurement Period (referred to in
clause (a)(iii) of the definition of “Consolidated EBITDA” in the Agreement):   
$______       5.    Non-recurring expenses reducing Consolidated Net Income for
Measurement Period (referred to in clause (a)(iv) of the definition of
“Consolidated EBITDA” in the Agreement):    $______       6.    Non-cash
expenses reducing Consolidated Net Income for Measurement Period (referred to in
clause (a)(v) of the definition of “Consolidated EBITDA” in the Agreement):   
$______       7.    Tax credits for Measurement Period (referred to in clause
(b)(i) of the definition of “Consolidated EBITDA” in the Agreement):    $______



--------------------------------------------------------------------------------

      8.    Non-cash additions to Consolidated Net Income for Measurement Period
(referred to in clause (b)(ii) of the definition of “Consolidated EBITDA” in the
Agreement):    $______       9.    Non-recurring additions to Consolidated Net
Income for Measurement Period (referred to in clause (b)(iii) of the definition
of “Consolidated EBITDA” in the Agreement):    $______       10.    Non-cash
expenses (whether non-recurring or otherwise) for Measurement Period (referred
to in clause (b)(iv) of the definition of “Consolidated EBITDA” in the
Agreement):    $______       11.    Minority interests (referred to in clause
(x) of the definition of “Consolidated EBITDA” in the Agreement):    $______   
   12.    Amount of profit or interest in investments and entities (referred to
in clause (y) of the definition of “Consolidated EBITDA” in the Agreement):   
$______       13.    Extraordinary losses during Measurement Period (referred to
in clause (A) of the definition of “Consolidated EBITDA” in the Agreement):   
$______       14    Consolidated EBITDA (Lines II.A.1 + 2 + 3 + 4 + 5 + 6 - 7 –
8 – 9 – 10 – 11 – 12 – 13):    $______    B.    Consolidated Interest Charges
for Measurement Period:    $______    C.    Consolidated Interest Coverage Ratio
(Line II.A.11 ÷ Line II.B) for Measurement Period:    ____ to 1       Minimum
required: 4.00 : 1.00    III.    Section 7.11 (c) – Consolidated Leverage Ratio.
      A.    Consolidated Funded Indebtedness at Statement Date (less cash and
Cash Equivalents):    $______    B.    Consolidated EBITDA of Holdings and its
Subsidiaries for Measurement Period (Line II.A.11 above):    $______    C.   
Consolidated Leverage Ratio (Line III.A ÷ Line III.B) for Measurement Period:   
____ to 1       Maximum permitted:    2.25:1.00



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit and Swing Line Loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:    ____________________________ 2.    Assignee:   
____________________________ [and is an       Affiliate/Approved Fund of
[identify Lender]3] 3.    Borrower(s):   

Genpact International, Inc., [Hawk International

Corporation]/[Headstrong Corporation]

 

 

1 

Select as applicable.



--------------------------------------------------------------------------------

4.    Administrative Agent:    Bank of America, N.A., as the administrative
agent under the Credit Agreement 5.    Credit Agreement:    Credit Agreement,
dated as of May 3, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time), among Genpact Limited, an
exempted limited liability company organized under the laws of Bermuda, Genpact
International, Inc., a Delaware corporation, Hawk International Corporation (to
be succeeded by merger on the Closing Date by Headstrong Corporation), a
Delaware corporation (each, a “Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as Swing Line Lender and L/C Issuer and Bank of
America, N.A., as administrative agent and collateral agent. 6.    Assigned
Interest:   

 

Facility Assigned

   Aggregate Amount
of
Commitment/Loans
for all Lenders*      Amount of
Commitment/Loans
Assigned*      Percentage Assigned
of
Commitment/Loans4     CUSIP Number   ____________    $ —         $ —          
______________ %      ____________    ____________    $ —         $ —          
______________ %      ____________    ____________    $ —         $ —          
______________ %      ____________   

[7.    Trade Date:                                                 ]5

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Name:     Title:  

 

 

4 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

5 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

ASSIGNEE [NAME OF ASSIGNEE] By:       Name:     Title:  



--------------------------------------------------------------------------------

[Consented to]6 and Accepted:

BANK OF AMERICA, N.A.,

    as Administrative Agent

By:       Name:     Title:  

 

[Consented to:]7

[            ],

    as L/C Issuer and Swing Line Lender

By:       Name:     Title:  

 

[Consented to]8:

GENPACT INTERNATIONAL, INC., as

    Borrower

By:       Name:     Title:  

[HAWK INTERNATIONAL CORPORATION]/[HEADSTRONG CORPORATION]

        as Borrower

By:       Name:     Title:  

 

 

6 

If required.

7 

To be added only in the case of an assignment of a Revolving Commitment.

8 

In each case, only to the extent required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT

AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Transaction Obligor, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by any Transaction Obligor, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. [From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or



--------------------------------------------------------------------------------

on or after the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.] [From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.]9

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

9 

Administrative Agent to select first or second alternative.



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF SECURED PARTY

Dated                     ,                     

 

To: Bank of America, N.A., as Administrative Agent

     Bank of America, N.A., as Collateral Agent (the “Collateral Agent”)

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 3, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein or construed for the
purposes thereof being used herein as therein defined and construed for the
purposes thereof), among (among others) Genpact Limited, an exempted limited
liability company organized under the laws of Bermuda, Genpact International,
Inc., a Delaware corporation (“GII”), Hawk International Corporation, a Delaware
corporation (“Merger Sub”, to be succeeded by merger on the Closing Date by
Headstrong Corporation (the “Target”), and together with GII, the “Borrowers”
and each, a “Borrower”), the Lenders from time to time party thereto, Bank of
America, N.A., as Swing Line Lender and L/C Issuer and Bank of America, N.A., as
administrative agent and collateral agent.

[[            ]10(the “Applicable Hedge Bank”) is a counterparty in respect of a
Swap Contract established pursuant to [            ]11 dated [      ] and made
between the Applicable Hedge Bank and [GII]/[the Target]. The [Term
Borrower][Revolving Credit Borrower] confirms that such Swap Contract is
permitted under Article VI and Article VII of the Agreement.]12
[[                ] (the “Applicable Hedge Bank”) is the assignee or transferee
of [                ] (the “Original Hedge Bank”) in respect of all or a portion
of the rights and/or obligations of the Original Hedge Bank under a Swap
Contract established pursuant to [                ]13 dated [      ] and made
between the Applicable Hedge Bank and [GII]/[the Target].]14

 

 

10 

Insert name of Applicable Hedge Bank.

11 

Insert name of agreement documenting the Secured Hedge Agreement – eg. ISDA
Master Agreement, schedule, confirmation.

12 

In the case where the Applicable Hedge Bank is the initial counterpart under the
applicable Swap Contract.

13 

Insert name of agreement documenting the Secured Hedge Agreement – eg. ISDA
Master Agreement, schedule, confirmation.

14 

In the case where the Applicable Hedge Bank is the assignee of a Hedge Bank
under the applicable Swap Contract.



--------------------------------------------------------------------------------

We hereby give you notice that with immediate effect the Applicable Hedge Bank
shall become a Secured Party for the purposes of the Loan Documents on and
subject to the terms and conditions set out in this notice and the Credit
Agreement.

By submitting this notice to the Administrative Agent and the Collateral Agent,
the Applicable Hedge Bank:

(a) hereby irrevocably designates and appoints the Collateral Agent as its agent
and it irrevocably authorizes the Collateral Agent, in such capacity, to take
such action on its behalf under the provisions of this notice, the Credit
Agreement and the other Loan Documents, including executing the Collateral
Documents and other agreements in relation thereto, and exercising such rights,
remedies, powers and discretions as are specifically delegated to or conferred
upon the Collateral Agent by the Loan Documents together with such powers and
discretions as are reasonably incidental thereto, including any actions required
for the enforcement of the Collateral Documents. Notwithstanding any provision
to the contrary elsewhere in this notice or the Credit Agreement, the Collateral
Agent shall not have any duties or responsibilities, except those expressly set
forth herein or in the Credit Agreement, or any fiduciary relationship with the
Applicable Hedge Bank, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this notice, the Credit
Agreement or any other Loan Document or otherwise exist against the Collateral
Agent;

(b) agrees to the terms of appointment of, the rights and powers granted to, and
the obligations of, the Collateral Agent as set out in the Loan Documents; and

(c) for the purpose of enabling the Collateral Agent to make any distribution or
payment in respect of any Loan Document, agrees to provide from time to time at
the request of the Collateral Agent, the Swap Termination Value in respect of
any Secured Hedge Agreement to which it is a party from time to time.

THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[                             ]15 By:      

Name:

Title:

 

 

15 

Insert name of the Hedge Bank.



--------------------------------------------------------------------------------

[GENPACT INTERNATIONAL,

INC.]/[HEADSTRONG

CORPORATION]16[NAME OF ORIGINAL

HEDGE BANK]17

By:      

Name:

Title:

 

 

16 

In the case where the Applicable Hedge Bank is the initial counterpart under the
applicable Swap Contract.

17 

In the case where the Applicable Hedge Bank is the assignee of a Hedge Bank
under the applicable Swap Contract.



--------------------------------------------------------------------------------

EXHIBIT G-1

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 3, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Genpact International, Inc., Hawk International Corporation,
Genpact Limited, Bank of America, N.A., as Administrative Agent and Collateral
Agent, Bank of America, N.A., Citigroup Global Markets Asia Limited, JPMorgan
Chase Bank, N.A., Hong Kong Branch, UBS AG Hong Kong Branch as Mandated Lead
Arrangers and as Bookrunners and each Lender from time to time party thereto.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:      

Name:

Title:

Date:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-2

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 3, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Genpact International, Inc., Hawk International Corporation,
Genpact Limited, Bank of America, N.A., as Administrative Agent and Collateral
Agent, Bank of America, N.A., Citigroup Global Markets Asia Limited, JPMorgan
Chase Bank, N.A., Hong Kong Branch, UBS AG Hong Kong Branch as Mandated Lead
Arrangers and as Bookrunners and each Lender from time to time party thereto.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of any Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:      

Name:

Title:

Date:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-3

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 3, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Genpact International, Inc., Hawk International Corporation,
Genpact Limited, Bank of America, N.A., as Administrative Agent and Collateral
Agent, Bank of America, N.A., Citigroup Global Markets Asia Limited, JPMorgan
Chase Bank, N.A., Hong Kong Branch, UBS AG Hong Kong Branch as Mandated Lead
Arrangers and as Bookrunners and each Lender from time to time party thereto.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:      

Name:

Title:

Date:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT G-4

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 3, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Genpact International, Inc., Hawk International Corporation,
Genpact Limited, Bank of America, N.A., as Administrative Agent and Collateral
Agent, Bank of America, N.A., Citigroup Global Markets Asia Limited, JPMorgan
Chase Bank, N.A., Hong Kong Branch, UBS AG Hong Kong Branch as Mandated Lead
Arrangers and as Bookrunners and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:      

Name:

Title:

Date:                 , 20[    ]